UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05387 Franklin Mutual Series Funds (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2086 Date of fiscal year end: 12/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. Franklin Mutual Beacon Fund ACCOR Meeting Date:MAY 05, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 1.05 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Reelect Sebastien Bazin as Director Management For For 6 Reelect Iris Knobloch as Director Management For For 7 Ratify Appointment of Nawaf Bin Jassim Bin Jabor Al-Thani as Director Management For For 8 Ratify Appointment of Vivek Badrinath as Director Management For For 9 Ratify Appointment of Nicolas Sarkozy as Director Management For For 10 Approve Transaction with Eurazeo Re: Sale of Assets Management For For 11 Approve Termination Package of Sven Boinet, Vice-CEO Management For For 12 Non-Binding Vote on Compensation of Sebastien Bazin, Chairman and CEO Management For For 13 Non-Binding Vote on Compensation of Sven Boinet, Vice-CEO Management For For 14 Approve Remuneration Policy of Chairman and CEO Management For For 15 Approve Remuneration Policy of Vice-CEO Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 427 Million Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 85 Million Management For For 20 Approve Issuance of Equity or Equity-Linked Securities Reserved for Qualified Investors or Restricted Number of Investors, up to Aggregate Nominal Amount of EUR 85 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 24 Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind, up to Aggregate Amount of EUR 85 Million Management For For 23 Authorize Capitalization of Reserves of Up to EUR 427 Million for Bonus Issue or Increase in Par Value Management For For 24 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 427 Million Management For For 25 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 26 Authorize up to 2 Percent of Issued Capital for Use in Restricted Stock Plans Under Performance Conditions Reserved for Employees and Executive Officers Management For For 27 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer Management For Against 28 Authorize Filing of Required Documents/Other Formalities Management For For A Remove Double-Voting Rights for Long-Term Registered Shareholders and Amend Bylaws Accordingly Shareholder Against Against ACCOR Meeting Date:JUN 30, 2017 Record Date:JUN 27, 2017 Meeting Type:SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Company Assets to AccorInvest Management For For 2 Authorize Filing of Required Documents/Other Formalities Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 26, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint KPMG LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect Nicandro Durante as Director Management For For 8 Re-elect Sue Farr as Director Management For For 9 Re-elect Ann Godbehere as Director Management For For 10 Re-elect Savio Kwan as Director Management For For 11 Re-elect Dr Pedro Malan as Director Management For For 12 Re-elect Dimitri Panayotopoulos as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Ben Stevens as Director Management For For 15 Elect Dr Marion Helmes as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CA, INC. Meeting Date:AUG 03, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:CA Security ID:12673P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Jens Alder Management For For 1B Elect Director Raymond J. Bromark Management For For 1C Elect Director Michael P. Gregoire Management For For 1D Elect Director Rohit Kapoor Management For For 1E Elect Director Jeffrey G. Katz Management For For 1F Elect Director Kay Koplovitz Management For For 1G Elect Director Christopher B. Lofgren Management For For 1H Elect Director Richard Sulpizio Management For For 1I Elect Director Laura S. Unger Management For For 1J Elect Director Arthur F. Weinbach Management For For 1K Elect Director Renato (Ron) Zambonini Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Shareholder Rights Plan (Poison Pill) Management For Against CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Richard D. Fairbank Management For For 1B Elect Director Ann Fritz Hackett Management For For 1C Elect Director Lewis Hay, III Management For For 1D Elect Director Benjamin P. Jenkins, III Management For For 1E Elect Director Peter Thomas Killalea Management For For 1F Elect Director Pierre E. Leroy Management For For 1G Elect Director Peter E. Raskind Management For For 1H Elect Director Mayo A. Shattuck, III Management For For 1I Elect Director Bradford H. Warner Management For For 1J Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Nonqualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For CHARTER COMMUNICATIONS, INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:CHTR Security ID:16119P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Lance Conn Management For For 1b Elect Director Kim C. Goodman Management For For 1c Elect Director Craig A. Jacobson Management For For 1d Elect Director Gregory B. Maffei Management For Against 1e Elect Director John C. Malone Management For Against 1f Elect Director John D. Markley, Jr. Management For For 1g Elect Director David C. Merritt Management For For 1h Elect Director Steven A. Miron Management For For 1i Elect Director Balan Nair Management For For 1j Elect Director Michael Newhouse Management For For 1k Elect Director Mauricio Ramos Management For For 1l Elect Director Thomas M. Rutledge Management For For 1m Elect Director Eric L. Zinterhofer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Adopt Proxy Access Right Shareholder Against For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 07, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gil Shwed as Director Until the End of the Next Annual General Meeting Management For For 1.2 Reelect Marius Nacht as Director Until the End of the Next Annual General Meeting Management For For 1.3 Reelect Jerry Ungerman as Director Until the End of the Next Annual General Meeting Management For For 1.4 Reelect Dan Propper as Director Until the End of the Next Annual General Meeting Management For For 1.5 Reelect David Rubner as Director Until the End of the Next Annual General Meeting Management For For 1.6 Reelect Tal Shavit as Director Until the End of the Next Annual General Meeting Management For For 2.1 Reelect Irwin Federman as External Director for a Three-Year Period Management For For 2.2 Reelect Ray Rothrock as External Director for a Three-Year Period Management For For 3 Reappoint Kost, Forer, Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Employment Terms of Gil Shwed, CEO Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CISCO SYSTEMS, INC. Meeting Date:DEC 12, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Amy L. Chang Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Arab and non-Arab Employees using EEO-1 Categories Shareholder Against Against 6 Establish Board Committee on Operations in Israeli Settlements Shareholder Against Against COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:CTSH Security ID:192446102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zein Abdalla Management For For 1b Elect Director Betsy S. Atkins Management For For 1c Elect Director Maureen Breakiron-Evans Management For For 1d Elect Director Jonathan Chadwick Management For For 1e Elect Director John M. Dineen Management For For 1f Elect Director Francisco D'Souza Management For For 1g Elect Director John N. Fox, Jr. Management For For 1h Elect Director John E. Klein Management For For 1i Elect Director Leo S. Mackay, Jr. Management For For 1j Elect Director Michael Patsalos-Fox Management For For 1k Elect Director Robert E. Weissman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Eliminate Supermajority Vote Requirement Shareholder For For 7 Provide Right to Act by Written Consent Shareholder Against For DISH NETWORK CORPORATION Meeting Date:MAY 01, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:DISH Security ID:25470M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George R. Brokaw Management For For 1.2 Elect Director James DeFranco Management For For 1.3 Elect Director Cantey M. Ergen Management For For 1.4 Elect Director Charles W. Ergen Management For For 1.5 Elect Director Steven R. Goodbarn Management For For 1.6 Elect Director Charles M. Lillis Management For For 1.7 Elect Director Afshin Mohebbi Management For For 1.8 Elect Director David K. Moskowitz Management For For 1.9 Elect Director Tom A. Ortolf Management For For 1.10 Elect Director Carl E. Vogel Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year ELI LILLY AND COMPANY Meeting Date:MAY 01, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director William G. Kaelin, Jr. Management For For 1c Elect Director John C. Lechleiter Management For For 1d Elect Director David A. Ricks Management For For 1e Elect Director Marschall S. Runge Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Deferred Compensation Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against GLAXOSMITHKLINE PLC Meeting Date:MAY 04, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Emma Walmsley as Director Management For For 5 Elect Dr Vivienne Cox as Director Management For For 6 Elect Dr Patrick Vallance as Director Management For For 7 Re-elect Philip Hampton as Director Management For For 8 Re-elect Sir Roy Anderson as Director Management For For 9 Re-elect Vindi Banga as Director Management For For 10 Re-elect Simon Dingemans as Director Management For For 11 Re-elect Lynn Elsenhans as Director Management For For 12 Re-elect Dr Jesse Goodman as Director Management For For 13 Re-elect Judy Lewent as Director Management For For 14 Re-elect Urs Rohner as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity with Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Approve Performance Share Plan Management For For 25 Approve Deferred Annual Bonus Plan Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director Todd A. Combs Management For For 1f Elect Director James S. Crown Management For For 1g Elect Director James Dimon Management For For 1h Elect Director Timothy P. Flynn Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Michael A. Neal Management For For 1k Elect Director Lee R. Raymond Management For For 1l Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Clawback Amendment Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against Against 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 10 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against For KLX INC. Meeting Date:AUG 25, 2016 Record Date:JUN 30, 2016 Meeting Type:ANNUAL Ticker:KLXI Security ID:482539103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Benjamin A. Hardesty Management For For 1.2 Elect Director Stephen M. Ward, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For KONINKLIJKE KPN NV Meeting Date:APR 12, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Dividends of EUR 0.125 Per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Ratify Ernst & Young as Auditors Management For For 10 Announce Intention to Reappoint Farwerck to the Management Board Management None None 11 Opportunity to Make Recommendations Management None None 12 Elect D.J. Haank to Supervisory Board Management For For 13 Elect C.J. Garcia Moreno Elizondo to Supervisory Board Management For For 14 Announce Vacancies on the Board Management None None 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Cancellation of Repurchased Shares Management For For 17 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 18 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 19 Close Meeting Management None None MARATHON OIL CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gaurdie E. Banister, Jr. Management For For 1b Elect Director Gregory H. Boyce Management For For 1c Elect Director Chadwick C. Deaton Management For For 1d Elect Director Marcela E. Donadio Management For For 1e Elect Director Philip Lader Management For For 1f Elect Director Michael E. J. Phelps Management For For 1g Elect Director Dennis H. Reilley Management For For 1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MERCK & CO., INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director Rochelle B. Lazarus Management For For 1g Elect Director John H. Noseworthy Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Holy Land Principles Shareholder Against Against 7 Report on Risks of Doing Business in Conflict-Affected Areas Shareholder Against Against 8 Report on Board Oversight of Product Safety and Quality Shareholder Against Against MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against MONSANTO COMPANY Meeting Date:DEC 13, 2016 Record Date:NOV 07, 2016 Meeting Type:SPECIAL Ticker:MON Security ID:61166W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For MONSANTO COMPANY Meeting Date:JAN 27, 2017 Record Date:DEC 05, 2016 Meeting Type:ANNUAL Ticker:MON Security ID:61166W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dwight M. 'Mitch' Barns Management For For 1b Elect Director Gregory H. Boyce Management For For 1c Elect Director David L. Chicoine Management For For 1d Elect Director Janice L. Fields Management For For 1e Elect Director Hugh Grant Management For For 1f Elect Director Arthur H. Harper Management For For 1g Elect Director Laura K. Ipsen Management For For 1h Elect Director Marcos M. Lutz Management For For 1i Elect Director C. Steven McMillan Management For For 1j Elect Director Jon R. Moeller Management For For 1k Elect Director George H. Poste Management For For 1l Elect Director Robert J. Stevens Management For For 1m Elect Director Patricia Verduin Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Effectiveness and Risks of Glyphosate Use Shareholder Against Against NOKIA CORP. Meeting Date:MAY 23, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:NOKIA Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.17 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 to Chair, EUR 185,000 to Vice Chair and EUR 160,000 to Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Ten Management For For 12.1 Reelect Bruce Brown as Director Management For For 12.2 Elect Jeanette Horan as Director Management For For 12.3 Reelect Louis Hughes as Director Management For For 12.4 Elect Edward Kozel as Director Management For For 12.5 Reelect Jean Monty as Director Management For For 12.6 Reelect Elizabeth Nelson as Director Management For For 12.7 Reelect Olivier Piou as Director Management For For 12.8 Reelect Risto Siilasmaa as Director Management For For 12.9 Reelect Carla Smits-Nusteling as Director Management For For 12.10 Reelect Kari Stadigh as Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 560 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 28, 2017 Record Date:JAN 20, 2017 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.75 per Share Management For For 4 Approve CHF 5.14 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5.1 Approve Maximum Remuneration of Directors in the Amount of CHF 8.5 Million Management For For 5.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 99 Million Management For For 5.3 Approve Remuneration Report (Non-Binding) Management For For 6.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 6.2 Reelect Nancy C. Andrews as Director Management For For 6.3 Reelect Dimitri Azar as Director Management For For 6.4 Reelect Ton Buechner as Director Management For For 6.5 Reelect Srikant Datar as Director Management For For 6.6 Reelect Elizabeth Doherty as Director Management For For 6.7 Reelect Ann Fudge as Director Management For For 6.8 Reelect Pierre Landolt as Director Management For For 6.9 Reelect Andreas von Planta as Director Management For For 6.10 Reelect Charles L. Sawyers as Director Management For For 6.11 Reelect Enrico Vanni as Director Management For For 6.12 Reelect William T. Winters as Director Management For For 6.13 Elect Frans van Houten as Director Management For For 7.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 7.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 7.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 7.4 Appoint William T. Winters as Member of the Compensation Committee Management For For 8 Ratify PricewaterhouseCoopers AG as Auditors Management For For 9 Designate Peter Andreas Zahn as Independent Proxy Management For For 10 Transact Other Business (Voting) Management For Against OFFICE DEPOT, INC. Meeting Date:JUL 13, 2016 Record Date:JUN 09, 2016 Meeting Type:ANNUAL Ticker:ODP Security ID:676220106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roland C. Smith Management For For 1b Elect Director Warren F. Bryant Management For For 1c Elect Director Rakesh Gangwal Management For For 1d Elect Director Cynthia T. Jamison Management For For 1e Elect Director V. James Marino Management For For 1f Elect Director Francesca Ruiz de Luzuriaga Management For For 1g Elect Director Michael J. Massey Management For For 1h Elect Director David M. Szymanski Management For For 1i Elect Director Nigel Travis Management For For 1j Elect Director Joseph S. Vassalluzzo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OPEN TEXT CORPORATION Meeting Date:SEP 23, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:OTC Security ID:683715106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director P. Thomas Jenkins Management For For 1.2 Elect Director Mark Barrenechea Management For For 1.3 Elect Director Randy Fowlie Management For For 1.4 Elect Director Gail E. Hamilton Management For For 1.5 Elect Director Brian J. Jackman Management For For 1.6 Elect Director Stephen J. Sadler Management For For 1.7 Elect Director Michael Slaunwhite Management For For 1.8 Elect Director Katharine B. Stevenson Management For For 1.9 Elect Director Deborah Weinstein Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Stock Split Management For For 4 Approve Shareholder Rights Plan Management For For 5 Amend Stock Option Plan Management For For PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LE86 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For SENSATA TECHNOLOGIES HOLDING N.V. Meeting Date:MAY 18, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:ST Security ID:N7902X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Paul Edgerley as Director Management For For 1.2 Elect Martha Sullivan as Director Management For For 1.3 Elect Beda Bolzenius as Director Management For For 1.4 Elect James E. Heppelmann as Director Management For For 1.5 Elect Charles W. Peffer as Director Management For For 1.6 Elect Kirk P. Pond as Director Management For For 1.7 Elect Constance E. Skidmore as Director Management For For 1.8 Elect Andrew Teich as Director Management For For 1.9 Elect Thomas Wroe as Director Management For For 1.10 Elect Stephen Zide as Director Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3b Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Board and President Management For For 5 Grant Board Authority to Repurchase Shares Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Change Location of Registered Office Management For For SINOPEC ENGINEERING GROUP CO LTD Meeting Date:FEB 21, 2017 Record Date:JAN 20, 2017 Meeting Type:SPECIAL Ticker:2386 Security ID:Y80359105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ling Yiqun as Director Management For For 2 Elect Xiang Wenwu as Director Management For For SOCIETE GENERALE Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:GLE Security ID:F43638141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.20 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions and Acknowledge the Absence of New Transactions Management For For 5 Approve Severance Agreement and Non-Compete Agreement with Frederic Oudea Management For For 6 Approve Severance Agreement and Non-Compete Agreement with Severin Cabannes Management For For 7 Approve Severance Agreement and Non-Compete Agreement with Bernardo Sanchez Incera Management For For 8 Approve Pension Scheme, Severance Agreement and Non-Compete Agreement with Didier Valet Management For For 9 Approve Remuneration Policy of Chairman of the Board, CEO, and Vice CEOs Management For For 10 Non-Binding Vote on Compensation of Lorenzo Bini Smaghi, Chairman of the Board Management For For 11 Non-Binding Vote on Compensation of Frederic Oudea, CEO Management For For 12 Non-Binding Vote on Compensation of Severin Cabannes and Bernardo Sanchez Incera, Vice CEOs Management For For 13 Non-Binding Vote on the Aggregate Remuneration Granted in 2016 to Certain Senior Management, Responsible Officers, and Risk-Takers Management For For 14 Reelect Alexandra Schaapveld as Director Management For For 15 Reelect Jean-Bernard Levy as Director Management For For 16 Elect William Connelly as Director Management For For 17 Elect Lubomira Rochet as Director Management For For 18 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 19 Authorize Filing of Required Documents/Other Formalities Management For For ST. JUDE MEDICAL, INC. Meeting Date:OCT 26, 2016 Record Date:SEP 16, 2016 Meeting Type:ANNUAL Ticker:STJ Security ID:790849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3a Elect Director Stuart M. Essig Management For For 3b Elect Director Barbara B. Hill Management For For 3c Elect Director Michael A. Rocca Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Approve Omnibus Stock Plan Management For For 6 Declassify the Board of Directors Management For For 7 Provide Proxy Access Right Management For For 8 Ratify Ernst & Young LLP as Auditors Management For For 9 Adjourn Meeting Management For For 10 Reduce Supermajority Vote Requirement Shareholder Against For STANDARD CHARTERED PLC Meeting Date:MAY 03, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Jose Vinals as Director Management For For 4 Re-elect Om Bhatt as Director Management For For 5 Re-elect Dr Kurt Campbell as Director Management For For 6 Re-elect Dr Louis Cheung as Director Management For For 7 Re-elect David Conner as Director Management For For 8 Re-elect Dr Byron Grote as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Dr Han Seung-soo as Director Management For For 11 Re-elect Christine Hodgson as Director Management For For 12 Re-elect Gay Huey Evans as Director Management For For 13 Re-elect Naguib Kheraj as Director Management For For 14 Re-elect Jasmine Whitbread as Director Management For For 15 Re-elect Bill Winters as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Scrip Dividend Program Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For STRYKER CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director Andrew K. Silvernail Management For For 1h Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Restricted Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year SYMANTEC CORPORATION Meeting Date:NOV 01, 2016 Record Date:SEP 02, 2016 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory S. Clark Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Kenneth Y. Hao Management For For 1d Elect Director David W. Humphrey Management For For 1e Elect Director Geraldine B. Laybourne Management For For 1f Elect Director David L. Mahoney Management For For 1g Elect Director Robert S. Miller Management For For 1h Elect Director Anita M. Sands Management For For 1i Elect Director Daniel H. Schulman Management For For 1j Elect Director V. Paul Unruh Management For For 1k Elect Director Suzanne M. Vautrinot Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WILLIAMS COMPANIES, INC. Meeting Date:NOV 23, 2016 Record Date:OCT 07, 2016 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Stephen W. Bergstrom Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Kathleen B. Cooper Management For For 1.5 Elect Director Peter A. Ragauss Management For For 1.6 Elect Director Scott D. Sheffield Management For For 1.7 Elect Director Murray D. Smith Management For For 1.8 Elect Director William H. Spence Management For For 1.9 Elect Director Janice D. Stoney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Stephen W. Bergstrom Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Charles I. Cogut Management For For 1.5 Elect Director Kathleen B. Cooper Management For For 1.6 Elect Director Michael A. Creel Management For For 1.7 Elect Director Peter A. Ragauss Management For For 1.8 Elect Director Scott D. Sheffield Management For For 1.9 Elect Director Murray D. Smith Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Janice D. Stoney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TIME WARNER INC. Meeting Date:FEB 15, 2017 Record Date:JAN 03, 2017 Meeting Type:SPECIAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For TIME WARNER INC. Meeting Date:JUN 15, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William P. Barr Management For For 1b Elect Director Jeffrey L. Bewkes Management For For 1c Elect Director Robert C. Clark Management For For 1d Elect Director Mathias Dopfner Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Carlos M. Gutierrez Management For For 1g Elect Director Fred Hassan Management For For 1h Elect Director Paul D. Wachter Management For For 1i Elect Director Deborah C. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TRONOX LIMITED Meeting Date:NOV 03, 2016 Record Date:NOV 01, 2016 Meeting Type:SPECIAL Ticker:TROX Security ID:Q9235V201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Majority Voting for Uncontested Election of Directors Management For For TRONOX LIMITED Meeting Date:NOV 03, 2016 Record Date:NOV 01, 2016 Meeting Type:SPECIAL Ticker:TROX Security ID:Q9235V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Majority Voting for Uncontested Election of Directors Management For For 2 Approve the Chief Executive Officer Related Amendments Management For For TRONOX LIMITED Meeting Date:APR 21, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:TROX Security ID:Q9235V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas Casey Management For For 1b Elect Director Andrew P. Hines Management For For 1c Elect Director Wayne A. Hinman Management For Against 1d Elect Director Peter Johnston Management For For 1e Elect Director Ilan Kaufthal Management For Against 1f Elect Director Jeffry N. Quinn Management For Against 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 10, 2016 Record Date:SEP 13, 2016 Meeting Type:ANNUAL Ticker:FOXA Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For For 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For For 1l Elect Director Tidjane Thiam Management For For 1m Elect Director Jeffrey W. Ubben Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VISTRA ENERGY CORP. Meeting Date:MAY 16, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:VST Security ID:92840M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gavin R. Baiera Management For For 1.2 Elect Director Curtis A. Morgan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Re-elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Elect David Nish as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For WALGREENS BOOTS ALLIANCE, INC. Meeting Date:JAN 26, 2017 Record Date:NOV 28, 2016 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director William C. Foote Management For For 1d Elect Director Ginger L. Graham Management For For 1e Elect Director John A. Lederer Management For For 1f Elect Director Dominic P. Murphy Management For For 1g Elect Director Stefano Pessina Management For For 1h Elect Director Leonard D. Schaeffer Management For For 1i Elect Director Nancy M. Schlichting Management For For 1j Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Proxy Access Shareholder Against Against 6 Approve Report on Executive Pay & Sustainability Performance Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 25, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Lloyd H. Dean Management For Against 1d Elect Director Elizabeth A. Duke Management For For 1e Elect Director Enrique Hernandez, Jr. Management For Against 1f Elect Director Donald M. James Management For For 1g Elect Director Cynthia H. Milligan Management For For 1h Elect Director Karen B. Peetz Management For For 1i Elect Director Federico F. Pena Management For Against 1j Elect Director James H. Quigley Management For Against 1k Elect Director Stephen W. Sanger Management For For 1l Elect Director Ronald L. Sargent Management For For 1m Elect Director Timothy J. Sloan Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Review and Report on Business Standards Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against 7 Report on Divesting Non-Core Business Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Global Policy Regarding the Rights of Indigenous People Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 25, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yves Brouillette Management For For 1.2 Elect Director G. Manning Rountree Management For For 2.1 Elect Director Kevin Pearson for HG Re Ltd. Management For For 2.2 Elect Director Jennifer Pitts for HG Re Ltd. Management For For 2.3 Elect Director Christine Repasy for HG Re Ltd. Management For For 2.4 Elect Director John Sinkus for HG Re Ltd. Management For For 3.1 Elect Director Reid T. Campbell for Any New Non-United States Operating Subsidiary of WTM Management For For 3.2 Elect Director Kevin Pearson for Any New Non-United States Operating Subsidiary of WTM Management For For 3.3 Elect Director Jennifer Pitts for Any New Non-United States Operating Subsidiary of WTM Management For For 3.4 Elect Director G. Manning Rountree for Any New Non-United States Operating Subsidiary of WTM Management For For 4.1 Elect Director Christopher Garrod for Split Rock Insurance, Ltd. Management For For 4.2 Elect Director Sarah Kolar for Split Rock Insurance, Ltd. Management For For 4.3 Elect Director Kevin Pearson for Split Rock Insurance, Ltd. Management For For 4.4 Elect Director John Treacy for Split Rock Insurance, Ltd. Management For For 5.1 Elect Director Sarah Kolar for Grand Marais Capital Limited Management For For 5.2 Elect Director Jonah Pfeffer for Grand Marais Capital Limited Management For For 5.3 Elect Director Davinia Smith for Grand Marais Capital Limited Management For For 6.1 Elect Director Sarah Kolar for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.2 Elect Director Paul McDonough for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.3 Elect Director Kevin Pearson for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.4 Elect Director John Treacy for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year 9 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin Mutual European Fund ACCOR Meeting Date:JUL 12, 2016 Record Date:JUL 07, 2016 Meeting Type:SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Contribution in Kind in the Form of FRHI Shares and its Remuneration in the Form of Accor Shares Management For For 2 Pursuant to Approval of Item 1, Issue 46.7 Million Shares Management For For 3 Authorize Filing of Required Documents/Other Formalities Management For For 4 Elect Ali Bouzarif as Director Management For For 5 Elect Aziz Aluthman Fakhroo as Director Management For For 6 Elect Sarmad Zok as Director Management For For 7 Elect Jiang Qiong Er as Director Management For For 8 Elect Isabelle Simon as Director Management For For 9 Elect Natacha Valla as Director Management For For 10 Approve Remuneration of Directors in the Aggregate Amount of EUR 1,12 Million Management For For ACCOR Meeting Date:MAY 05, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 1.05 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Reelect Sebastien Bazin as Director Management For For 6 Reelect Iris Knobloch as Director Management For For 7 Ratify Appointment of Nawaf Bin Jassim Bin Jabor Al-Thani as Director Management For For 8 Ratify Appointment of Vivek Badrinath as Director Management For For 9 Ratify Appointment of Nicolas Sarkozy as Director Management For For 10 Approve Transaction with Eurazeo Re: Sale of Assets Management For For 11 Approve Termination Package of Sven Boinet, Vice-CEO Management For For 12 Non-Binding Vote on Compensation of Sebastien Bazin, Chairman and CEO Management For For 13 Non-Binding Vote on Compensation of Sven Boinet, Vice-CEO Management For For 14 Approve Remuneration Policy of Chairman and CEO Management For For 15 Approve Remuneration Policy of Vice-CEO Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 427 Million Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 85 Million Management For For 20 Approve Issuance of Equity or Equity-Linked Securities Reserved for Qualified Investors or Restricted Number of Investors, up to Aggregate Nominal Amount of EUR 85 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 24 Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind, up to Aggregate Amount of EUR 85 Million Management For For 23 Authorize Capitalization of Reserves of Up to EUR 427 Million for Bonus Issue or Increase in Par Value Management For For 24 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 427 Million Management For For 25 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 26 Authorize up to 2 Percent of Issued Capital for Use in Restricted Stock Plans Under Performance Conditions Reserved for Employees and Executive Officers Management For For 27 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer Management For Against 28 Authorize Filing of Required Documents/Other Formalities Management For For A Remove Double-Voting Rights for Long-Term Registered Shareholders and Amend Bylaws Accordingly Shareholder Against Against ACCOR Meeting Date:JUN 30, 2017 Record Date:JUN 27, 2017 Meeting Type:SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Company Assets to AccorInvest Management For For 2 Authorize Filing of Required Documents/Other Formalities Management For For AGEAS SA/NV Meeting Date:MAY 17, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Reports (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 2.10 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3 Discuss and Approve Remuneration Report Management For For 4.1 Elect Katleen Vandeweyer as Independent Director Management For For 4.2 Reelect Bart De Smet as Director Management For For 5.1 Approve Cancellation of 7,170,522 Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Belgian Company Law Article 604 Management None None 5.2.2 Renew Authorization to Increase Share Capital up to 155.40 Million within the Framework of Authorized Capital Management For For 5.3 Amend Article 10 Re: Board of Directors Management For For 5.4 Amend Article 12 Re: Management of the Company Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Close Meeting Management None None ATLANTIA SPA Meeting Date:APR 21, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:ATL Security ID:T05404107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 3 Approve Phantom Stock Option Plan (2017) and Phantom Stock Grant Plan (2017) Management For Against 4 Elect Marco Emilio Angelo Patuano as Director Management For For 5 Approve Remuneration Policy Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against BNP PARIBAS SA Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.70 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean Lemierre as Director Management For For 7 Reelect Monique Cohen as Director Management For For 8 Reelect Daniela Schwarzer as Director Management For For 9 Reelect Fields Wicker-Miurin as Director Management For For 10 Elect Jacques Aschenbroich as Director Management For For 11 Approve Remuneration Policy for Chairman of the Board Management For For 12 Approve Remuneration Policy for CEO and Vice-CEO Management For For 13 Non-Binding Vote on Compensation of Jean Lemierre, Chairman of the Board Management For For 14 Non-Binding Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 15 Non-Binding Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 16 Non-Binding Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CAIRN ENERGY PLC Meeting Date:MAY 19, 2017 Record Date:MAY 17, 2017 Meeting Type:ANNUAL Ticker:CNE Security ID:G17528269 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Ian Tyler as Director Management For For 7 Re-elect Todd Hunt as Director Management For For 8 Re-elect Iain McLaren as Director Management For For 9 Re-elect Alexander Berger as Director Management For For 10 Re-elect Jacqueline Sheppard as Director Management For For 11 Re-elect Keith Lough as Director Management For For 12 Re-elect Peter Kallos as Director Management For For 13 Elect Nicoletta Giadrossi as Director Management For For 14 Re-elect Simon Thomson as Director Management For For 15 Re-elect James Smith as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 21 Approve Long Term Incentive Plan Management For For 22 Approve Any Disposal by the Company or Any Subsidiary of Any or All Shares in Cairn India Limited Management For For CAP GEMINI Meeting Date:MAY 10, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CAP Security ID:F13587120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions and Acknowledge the Absence of New Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 1.55 per Share Management For For 5 Approve Remuneration Policy of Chairman and CEO Management For For 6 Non-Binding Vote on Compensation of Paul Hermelin, Chairman and CEO Management For For 7 Elect Patrick Pouyanne as Director Management For For 8 Reelect Daniel Bernard as Director Management For For 9 Reelect Anne Bouverot as Director Management For For 10 Reelect Pierre Pringuet as Director Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Change Company Name to Capgemini and Amend Article 2 of Bylaws Accordingly Management For For 13 Approve Change of Corporate Form to Societas Europaea (SE) Management For For 14 Pursuant to Item 13 Above, Adopt New Bylaws Management For For 15 Amend Article 10 of Bylaws Re: Shareholding Disclosure Thresholds Management For For 16 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plans Under Performance Conditions Reserved for Employees and Executive Officers Management For For 17 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 19 Authorize Filing of Required Documents/Other Formalities Management For For CARREFOUR Meeting Date:JUN 15, 2017 Record Date:JUN 12, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CA Security ID:F13923119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 4 Reelect Bernard Arnault as Director Management For For 5 Reelect Jean-Laurent Bonnafe as Director Management For For 6 Ratify Appointment of Flavia Buarque de Almeida as Director Management For For 7 Elect Marie-Laure Sauty de Chalon as Director Management For For 8 Elect Lan Yan as Director Management For For 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.2 Million Management For For 10 Renew Appointment of Mazars as Auditor Management For For 11 Approve Auditors' Special Report on Related-Party Transactions Management For For 12 Non-Binding Vote on Compensation of CEO and Chairman Management For For 13 Approve Remuneration Policy of Executive Corporate Officers Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Amend Article 11 of Bylaws Re: Employee Representative Management For For 16 Amend Article 11 and 12 of Bylaws Re: Age Limit of CEO and Directors Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 4.4 Billion Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 175 Million Management For For 19 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 175 Million Management For For 20 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 21 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 22 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 23 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For CNH INDUSTRIAL N.V. Meeting Date:APR 14, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Discuss Remuneration Report Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Adopt Financial Statements Management For For 2.d Approve Dividends of EUR 0.11 Per Share Management For For 2.e Approve Discharge of Directors Management For For 3.a Reelect Sergio Marchionne as Executive Director Management For For 3.b Reelect Richard J. Tobin as Executive Director Management For For 3.c Reelect Mina Gerowin as Non-Executive Director Management For For 3.d Reelect Suzanne Heywood as Non-Executive Director Management For For 3.e Reelect Leo W. Houle as Non- Executive Director Management For For 3.f Reelect Peter Kalantzis as Non- Executive Director Management For For 3.g Reelect John B. Lanaway as Non- Executive Director Management For For 3.h Reelect Silke C. Scheiber as Non-Executive Director Management For For 3.i Reelect Guido Tabellini as Non-Executive Director Management For For 3.j Reelect Jacqueline A.Tammenoms Bakker as Non-Executive Director Management For For 3.k Reelect Jacques Theurillat as Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Amend the Non-Executive Directors' Compensation Plan Management For For 6 Close Meeting Management None None COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 3.25 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Non-Binding Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Non-Binding Vote on Compensation of Michel Rollier, Chairman Management For For 8 Reelect Michel Rollier as Supervisory Board Member Management For For 9 Reelect Olivier Bazil as Supervisory Board Member Management For For 10 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For DEUTSCHE TELEKOM AG Meeting Date:MAY 31, 2017 Record Date: Meeting Type:ANNUAL Ticker:DTE Security ID:D2035M136 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 6 Approve Creation of EUR 3.6 Billion Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Elect Dagmar Kollmann to the Supervisory Board Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:DLG Security ID:G2871V114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Mike Biggs as Director Management For For 6 Re-elect Paul Geddes as Director Management For For 7 Elect Danuta Gray as Director Management For For 8 Re-elect Jane Hanson as Director Management For For 9 Elect Mike Holiday-Williams as Director Management For For 10 Re-elect Sebastian James as Director Management For For 11 Re-elect Andrew Palmer as Director Management For For 12 Re-elect John Reizenstein as Director Management For For 13 Re-elect Clare Thompson as Director Management For For 14 Re-elect Richard Ward as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise Issue of Equity in Relation to an Issue of Solvency II RT1 Instruments Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Relation to an Issue of Solvency II RT1 Instruments Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For DUFRY AG Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:DUFN Security ID:H2082J107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Juan Carlos Torres Carretero as Director and Board Chairman Management For For 4.2.1 Reelect Andres Holzer Neumann as Director Management For For 4.2.2 Reelect Jorge Born as Director Management For For 4.2.3 Reelect Xavier Bouton as Director Management For For 4.2.4 Reelect Claire Chiang as Director Management For For 4.2.5 Reelect Julian Diaz Gonzalez as Director Management For For 4.2.6 Reelect George Koutsolioutsos as Director Management For For 4.2.7 Reelect Heekyung Min as Director Management For For 4.2.8 Reelect Joaquin Moya-Angeler Cabrera as Director Management For For 5.1 Reappoint Jorge Born as Member of the Compensation Committee Management For For 5.2 Reappoint Xavier Bouton as Member of the Compensation Committee Management For For 5.3 Reappoint Heekyung Min as Member of the Compensation Committee Management For For 6 Ratify Ernst & Young Ltd. as Auditors Management For For 7 Designate Altenburger Ltd. as Independent Proxy Management For For 8.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 8.4 Million Management For Against 8.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 53.5 Million Management For For 9 Transact Other Business (Voting) Management For For ENEL SPA Meeting Date:MAY 04, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 4 Fix Number of Directors Management For For 5 Fix Board Terms for Directors Management For For 6.1 Slate Submitted by the Italian Ministry of Economy And Finance Shareholder None Did Not Vote 6.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 7 Elect Patrizia Grieco as Board Chair Shareholder None For 8 Approve Remuneration of Directors Shareholder None For 9 Approve 2017 Monetary Long-Term Incentive Plan Management For For 10 Approve Remuneration Policy Management For For FLSMIDTH & CO.A/S Meeting Date:MAR 30, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:FLS Security ID:K90242130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3a Approve Actual Remuneration of Directors for 2016 in the Aggregate Amount of DKK 5.9 Million Management For For 3b Approve Remuneration of Directors for 2017 in the Amount of DKK 1.3 Million for the Chairman, DKK 900,000 for the Vice Chairman and DKK 450,000 for Other Directors; Approve Remuneration for Committee Work Management For For 4 Approve Allocation of Income and Dividends of DKK 6 Per Share Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Tom Knutzen as Director Management For For 5c Reelect Caroline Marie as Director Management For For 5d Reelect Marius Kloppers as Director Management For For 5e Reelect Richard Smith as Director Management For For 5f Elect Anne Eberhard as New Director Management For For 6 Ratify Ernst & Young as Auditors Management For For 7.1 Amend Articles Re: Company Announcements in English Only Management For For 7.2 Amend Articles Re: Electronic Communication with Shareholders Management For For 7.3 Authorize Share Repurchase Program Management For For 7.4 Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For For 8 Other Business Management None None G4S PLC Meeting Date:MAY 25, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:GFS Security ID:G39283109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Elect Steve Mogford as Director Management For For 6 Elect Ian Springett as Director Management For For 7 Elect Barbara Thoralfsson as Director Management For For 8 Re-elect Ashley Almanza as Director Management For For 9 Re-elect John Connolly as Director Management For For 10 Re-elect John Daly as Director Management For For 11 Re-elect Winnie Kin Wah Fok as Director Management For For 12 Re-elect Paul Spence as Director Management For For 13 Re-elect Clare Spottiswoode as Director Management For For 14 Re-elect Tim Weller as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For GLAXOSMITHKLINE PLC Meeting Date:MAY 04, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Emma Walmsley as Director Management For For 5 Elect Dr Vivienne Cox as Director Management For For 6 Elect Dr Patrick Vallance as Director Management For For 7 Re-elect Philip Hampton as Director Management For For 8 Re-elect Sir Roy Anderson as Director Management For For 9 Re-elect Vindi Banga as Director Management For For 10 Re-elect Simon Dingemans as Director Management For For 11 Re-elect Lynn Elsenhans as Director Management For For 12 Re-elect Dr Jesse Goodman as Director Management For For 13 Re-elect Judy Lewent as Director Management For For 14 Re-elect Urs Rohner as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity with Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Approve Performance Share Plan Management For For 25 Approve Deferred Annual Bonus Plan Management For For HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:OCT 19, 2016 Record Date:OCT 13, 2016 Meeting Type:SPECIAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related Party Transactions Management For For 2 Approve Amendment of Brand License Agreement Management For For 3 Various Announcements Management None None HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:DEC 22, 2016 Record Date:DEC 16, 2016 Meeting Type:SPECIAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Service Arrangement between OTE S.A., OTE Group Companies, Deutsche Telecom AG and Telekom Deutschland Gmbh Management For For 2 Approve Related Party Transactions Management For For 3 Various Announcements Management None None HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:MAY 15, 2017 Record Date:MAY 09, 2017 Meeting Type:SPECIAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles: Board Related Shareholder None Against 2 Appoint Members of Audit Committee Management For For 3 Approve Amendment of Employment Agreement with CEO Management For For 4 Announcement of the Election of New Board Members in Replacement of Resigned Directors Management None None 5 Various Announcements Management None None HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:JUN 20, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Income Allocation Management For For 2 Approve Discharge of Board and Auditors Management For For 3 Ratify Auditors Management For Against 4 Approve Director Remuneration Management For Against 5 Approve Director Liability Contracts Management For For 6 Amend Corporate Purpose Management For For 7 Various Announcements Management None None HORNBACH HOLDING AG & CO KGAA Meeting Date:JUL 08, 2016 Record Date:JUN 16, 2016 Meeting Type:ANNUAL Ticker:HBH Security ID:D33875119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 3 Approve Discharge of Management Board of Hornbach Holding AG from March 1 to Oct. 9, 2015 Management For For 4 Approve Discharge of Personally Liable Partners of Hornbach Holding AG & Co KGaA from Oct 9, 2015 to Feb 29, 2016 Management For For 5 Approve Discharge of Supervisory Board for Fiscal 2015/2016 Management For For 6 Ratify KPMG as Auditors for Fiscal 2016/2017 Management For For 7 Ratify KPMG as Auditors for Fiscal 2016/2017 Half Year Report Management For For HSBC HOLDINGS PLC Meeting Date:APR 28, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect David Nish as Director Management For For 3(b) Elect Jackson Tai as Director Management For For 3(c) Re-elect Phillip Ameen as Director Management For For 3(d) Re-elect Kathleen Casey as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Henri de Castries as Director Management For For 3(g) Re-elect Lord Evans of Weardale as Director Management For For 3(h) Re-elect Joachim Faber as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Irene Lee as Director Management For For 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Iain Mackay as Director Management For For 3(n) Re-elect Heidi Miller as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Jonathan Symonds as Director Management For For 3(q) Re-elect Pauline van der Meer Mohr as Director Management For For 3(r) Re-elect Paul Walsh as Director Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise EU Political Donations and Expenditure Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For IMPERIAL BRANDS PLC Meeting Date:FEB 01, 2017 Record Date:JAN 30, 2017 Meeting Type:ANNUAL Ticker:IMB Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Elect Therese Esperdy as Director Management For For 7 Re-elect David Haines as Director Management For For 8 Re-elect Matthew Phillips as Director Management For For 9 Elect Steven Stanbrook as Director Management For For 10 Re-elect Oliver Tant as Director Management For For 11 Re-elect Mark Williamson as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Re-elect Malcolm Wyman as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 21 Adopt New Articles of Association Management For For INNOGY SE Meeting Date:APR 24, 2017 Record Date:APR 02, 2017 Meeting Type:ANNUAL Ticker:IGY Security ID:D6S3RB103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 6 Ratify PricewaterhouseCoopers GmbH as Auditors for Half-Year and Quarterly Reports 2017 Management For For 7 Approve Remuneration System for Management Board Members Management For For 8.1 Fix Number of Supervisory Board Members Management For For 8.2 Amend Articles Re: Term for Ordinary Board Members Management For Against 8.3 Amend Articles Re: Term for Alternate Board Members Management For Against 8.4 Amend Articles Re: Board Chairmanship Management For For 8.5 Amend Articles Re: Employee Representation Management For For 8.6 Amend Articles Re: Majority Requirements at General Meetings Management For For 9.1a Elect Werner Brandt to the Supervisory Board Management For For 9.1b Elect Ulrich Grillo to the Supervisory Board Management For For 9.1c Elect Maria van der Hoeven to the Supervisory Board Management For For 9.1d Elect Michael Kleinemeier to the Supervisory Board Management For For 9.1e Elect Martina Koederitz to the Supervisory Board Management For For 9.1f Elect Markus Krebber to the Supervisory Board Management For For 9.1g Elect Rolf Pohlig to the Supervisory Board Management For For 9.1h Elect Dieter Steinkamp to the Supervisory Board Management For For 9.1i Elect Marc Tuengler to the Supervisory Board Management For For 9.1j Elect Deborah Wilkens to the Supervisory Board Management For For 9.2a Elect Reiner Boehle as Employee Representative to the Supervisory Board Management For For 9.2b Elect Frank Bsirske as Employee Representative to the Supervisory Board Management For For 9.2c Elect Arno Hahn as Employee Representative to the Supervisory Board Management For For 9.2d Elect Hans Peter Lafos as Employee Representative to the Supervisory Board Management For For 9.2e Elect Robert Leyland as Employee Representative to the Supervisory Board Management For For 9.2f Elect Meike Neuhaus as Employee Representative to the Supervisory Board Management For For 9.2g Elect Rene Poehls as Employee Representative to the Supervisory Board Management For For 9.2h Elect Pascal van Rijsewijk as Employee Representative to the Supervisory Board Management For For 9.2i Elect Gabriele Sassenberg as Employee Representative to the Supervisory Board Management For For 9.2j Elect Sarka Vojikova as Employee Representative to the Supervisory Board Management For For KINGFISHER PLC Meeting Date:JUN 13, 2017 Record Date:JUN 09, 2017 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andy Cosslett as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Anders Dahlvig as Director Management For For 9 Re-elect Rakhi Goss-Custard as Director Management For For 10 Re-elect Veronique Laury as Director Management For For 11 Re-elect Mark Seligman as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 20 Adopt New Articles of Association Management For For KLOECKNER & CO SE Meeting Date:MAY 12, 2017 Record Date: Meeting Type:ANNUAL Ticker:KCO Security ID:D40376101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of EUR 0.20 per Share for Fiscal 2016 Management For For 2 Approve Discharge of Management Board for Fiscal 2016 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2016 Management For Against 4.1 Elect Uwe Roehrhoff to the Supervisory Board Management For For 4.2 Elect Ute Wolf to the Supervisory Board Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For 6 Approve Creation of EUR 124.7 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 750 Million Management For For 8 Approve Creation of EUR 49.9 Million Pool of Capital to Guarantee Conversion Rights Management For For 9 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 10 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For KONINKLIJKE KPN NV Meeting Date:APR 12, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Dividends of EUR 0.125 Per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Ratify Ernst & Young as Auditors Management For For 10 Announce Intention to Reappoint Farwerck to the Management Board Management None None 11 Opportunity to Make Recommendations Management None None 12 Elect D.J. Haank to Supervisory Board Management For For 13 Elect C.J. Garcia Moreno Elizondo to Supervisory Board Management For For 14 Announce Vacancies on the Board Management None None 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Cancellation of Repurchased Shares Management For For 17 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 18 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 19 Close Meeting Management None None KONINKLIJKE PHILIPS NV Meeting Date:MAY 11, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:PHIA Security ID:N7637U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 President's Speech Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Dividends of EUR 0.80 Per Share Management For For 2e Approve Discharge of Management Board Management For For 2f Approve Discharge of Supervisory Board Management For For 3a Amend the Remuneration Policy of the Management Board Management For For 3b Amend Restricted Stock Plan Management For For 4a Reelect J. van der Veer to Supervisory Board Management For For 4b Reelect C.A. Poon to Supervisory Board Management For For 5 Approve Remuneration of Supervisory Board Management For For 6.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 6.b Authorize Board to Exclude Preemptive Rights from Issuances under Item 6a Management For For 7 Authorize Repurchase of Shares Management For For 8 Approve Cancellation of Repurchased Shares Management For For 9 Other Business (Non-Voting) Management None None LAFARGEHOLCIM LTD. Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:LHN Security ID:H4768E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Discharge of Board and Senior Management Management For Against 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 2.00 per Share Management For For 4.1a Reelect Beat Hess as Director and Board Chairman Management For For 4.1b Reelect Bertrand Colomb as Director Management For For 4.1c Reelect Paul Desmarais as Director Management For For 4.1d Reelect Oscar Fanjul as Director Management For For 4.1e Reelect Gerard Lamarche as Director Management For For 4.1f Reelect Adrian Loader as Director Management For For 4.1g Reelect Juerg Oleas as Director Management For For 4.1h Reelect Nassef Sawiris as Director Management For For 4.1i Reelect Thomas Schmidheiny as Director Management For For 4.1j Reelect Hanne Sorensen as Director Management For For 4.1k Reelect Dieter Spaelti as Director Management For For 4.2 Elect Patrick Kron as Director Management For For 4.3.1 Reappoint Paul Desmarais as Member of the Compensation Committee Management For For 4.3.2 Reappoint Oscar Fanjul as Member of the Compensation Committee Management For For 4.3.3 Reappoint Adrian Loader as Member of the Compensation Committee Management For For 4.3.4 Reappoint Nassef Sawiris as Member of the Compensation Committee Management For For 4.3.5 Reappoint Hanne Sorensen as Member of the Compensation Committee Management For For 4.4.1 Ratify Deloitte AG as Auditors Management For For 4.4.2 Designate Thomas Ris as Independent Proxy Management For For 5.1 Approve Remuneration of Directors in the Amount of CHF 5.4 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 40.5 Million Management For For 6 Transact Other Business (Voting) Management For Against LANCASHIRE HOLDINGS LTD. Meeting Date:MAY 03, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Appoint KPMG LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of the Auditors Management For For 6 Elect Michael Dawson as Director Management For For 7 Elect Robert Lusardi as Director Management For For 8 Re-elect Peter Clarke as Director Management For For 9 Re-elect Simon Fraser as Director Management For For 10 Re-elect Samantha Hoe-Richardson as Director Management For For 11 Re-elect Alex Maloney as Director Management For For 12 Re-elect Tom Milligan as Director Management For For 13 Re-elect Elaine Whelan as Director Management For For 14 Approve Restricted Share Scheme Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For LANXESS AG Meeting Date:MAY 26, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:LXS Security ID:D5032B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 3.1 Approve Discharge of Management Board Member Matthias Zachert for Fiscal 2016 Management For For 3.2 Approve Discharge of Management Board Member Hubert Fink for Fiscal 2016 Management For For 3.3 Approve Discharge of Management Board Member Michael Pontzen for Fiscal 2016 Management For For 3.4 Approve Discharge of Management Board Member Rainier van Roessel for Fiscal 2016 Management For For 4.1 Approve Discharge of Supervisory Board Member Rolf Stomberg for Fiscal 2016 Management For For 4.2 Approve Discharge of Supervisory Board Member Werner Czaplik for Fiscal 2016 Management For For 4.3 Approve Discharge of Supervisory Board Member Hans-Dieter Gerriets for Fiscal 2016 Management For For 4.4 Approve Discharge of Supervisory Board Member Heike Hanagarth for Fiscal 2016 Management For For 4.5 Approve Discharge of Supervisory Board Member Friedrich Janssen for Fiscal 2016 Management For For 4.6 Approve Discharge of Supervisory Board Member Thomas Meiers for Fiscal 2016 Management For For 4.7 Approve Discharge of Supervisory Board Member Claudia Nemat for Fiscal 2016 Management For For 4.8 Approve Discharge of Supervisory Board Member Lawrence Rosen for Fiscal 2016 Management For For 4.9 Approve Discharge of Supervisory Board Member Gisela Seidel for Fiscal 2016 Management For For 4.10 Approve Discharge of Supervisory Board Member Ralf Sikorski for Fiscal 2016 Management For For 4.11 Approve Discharge of Supervisory Board Member Manuela Strauch for Fiscal 2016 Management For For 4.12 Approve Discharge of Supervisory Board Member Ifraim Tairi for Fiscal 2016 Management For For 4.13 Approve Discharge of Supervisory Board Member Theo Walthie for Fiscal 2016 Management For For 4.14 Approve Discharge of Supervisory Board Member Matthias Wolfgruber for Fiscal 2016 Management For For 5.1 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 5.2 Ratify PricewaterhouseCoopers GmbH as Auditors for the First Half of Fiscal 2017 Management For For 6 Elect Heike Hanagarth to the Supervisory Board Management For For 7 Approve Creation of EUR 9.2 Million Pool of Capital without Preemptive Rights Management For For METRO AG Meeting Date:FEB 06, 2017 Record Date:JAN 15, 2017 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/16 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/16 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/16 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016/17 Management For For 6.1 Elect Florian Funck to the Supervisory Board Management For For 6.2 Elect Regine Stachelhaus to the Supervisory Board Management For For 6.3 Elect Bernhard Duettmann to the Supervisory Board Management For For 6.4 Elect Julia Goldin to the Supervisory Board Management For For 6.5 Elect Jo Harlow to the Supervisory Board Management For For 7 Approve Remuneration System for Management Board Members Management For For 8 Approve Creation of EUR 417 Million Pool of Capital without Preemptive Rights Management For For 9 Change Company Name to CECONOMY AG Management For For 10 Adopt New Articles of Association Management For For 11 Approve Spin-Off Agreement with METRO Wholesale & Food Specialist AG Management For For NN GROUP NV Meeting Date:JUN 01, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2016 Management None None 3 Discuss Remuneration Policy 2016 Management None None 4a Adopt Financial Statements 2016 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.55 Per Share Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Announce Intention to Reappoint Lard Friese to Executive Board Management None None 7 Discussion of Supervisory Board Profile Management None None 8a Elect Robert Ruijter to Supervisory Board Management For For 8b Elect Clara Streit to Supervisory Board Management For For 9a Approve Remuneration of Supervisory Board Management For For 9b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 10 Amend Articles of Association Management For For 11a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 11b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Cancellation of Repurchased Shares Up to 20 Percent of Issued Share Capital Management For For 14 Other Business (Non-Voting) Management None None NOKIA CORP. Meeting Date:MAY 23, 2017 Record Date:MAY 11, 2017 Meeting Type:ANNUAL Ticker:NOKIA Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.17 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 to Chair, EUR 185,000 to Vice Chair and EUR 160,000 to Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Ten Management For For 12 Reelect Bruce Brown, Louis Hughes, Jean Monty, Elizabeth Nelson, Olivier Piou, Risto Siilasmaa, Carla Smits-Nusteling and Kari Stadigh as Directors, Elect Jeanette Horan and Edward Kozel as New Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 560 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOKIA CORP. Meeting Date:MAY 23, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:NOKIA Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.17 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 to Chair, EUR 185,000 to Vice Chair and EUR 160,000 to Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Ten Management For For 12.1 Reelect Bruce Brown as Director Management For For 12.2 Elect Jeanette Horan as Director Management For For 12.3 Reelect Louis Hughes as Director Management For For 12.4 Elect Edward Kozel as Director Management For For 12.5 Reelect Jean Monty as Director Management For For 12.6 Reelect Elizabeth Nelson as Director Management For For 12.7 Reelect Olivier Piou as Director Management For For 12.8 Reelect Risto Siilasmaa as Director Management For For 12.9 Reelect Carla Smits-Nusteling as Director Management For For 12.10 Reelect Kari Stadigh as Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 560 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 28, 2017 Record Date: Meeting Type:ANNUAL Ticker:NOVN Security ID:H5820Q150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.75 per Share Management For For 4 Approve CHF 5.14 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5.1 Approve Maximum Remuneration of Directors in the Amount of CHF 8.5 Million Management For For 5.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 99 Million Management For For 5.3 Approve Remuneration Report (Non-Binding) Management For For 6.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 6.2 Reelect Nancy C. Andrews as Director Management For For 6.3 Reelect Dimitri Azar as Director Management For For 6.4 Reelect Ton Buechner as Director Management For For 6.5 Reelect Srikant Datar as Director Management For For 6.6 Reelect Elizabeth Doherty as Director Management For For 6.7 Reelect Ann Fudge as Director Management For For 6.8 Reelect Pierre Landolt as Director Management For For 6.9 Reelect Andreas von Planta as Director Management For For 6.10 Reelect Charles L. Sawyers as Director Management For For 6.11 Reelect Enrico Vanni as Director Management For For 6.12 Reelect William T. Winters as Director Management For For 6.13 Elect Frans van Houten as Director Management For For 7.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 7.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 7.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 7.4 Appoint William T. Winters as Member of the Compensation Committee Management For For 8 Ratify PricewaterhouseCoopers AG as Auditors Management For For 9 Designate Peter Andreas Zahn as Independent Proxy Management For For 10 Transact Other Business (Voting) Management For Against OSLO BORS VPS HOLDING ASA Meeting Date:OCT 17, 2016 Record Date: Meeting Type:SPECIAL Ticker:OSLO Security ID:R6890P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Elect New Director Management For For 5 Receive Statement Regarding Election of New Director Management None None OSLO BORS VPS HOLDING ASA Meeting Date:MAY 09, 2017 Record Date: Meeting Type:ANNUAL Ticker:OSLO Security ID:R6890P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Notice of Meeting and Agenda Management None None 4 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 3.85 Per Share Management For For 5 Approve Remuneration of Auditors Management For For 6 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 7 Approve Remuneration of Directors; Approve Remuneration for Committee Work Management For Against 8 Amend Articles Re: Nominating Committee Management For For 9a Elect Catharina Hellerud as Board Chairman Management For For 9b Reelect Roy Myklebust as Director Management For For 9c Reelect Ottar Ertzeid as Director Management For For 9d Elect Silvija Seres as New Director Management For For 9e Elect Oyvind Schanke as New Director Management For For 10a Reelect Bjorn Nass as Member of Nominating Committee Management For For 10b Reelect Ida Mo as Member of Nominating Committee Management For For 10c Elect Svein Hogset as New Member of Nominating Committee Management For For 11 Presentation for Pre-Approval of Nominations to the Board of Directors of Oslo Bors ASA, the Board of Directors of Verdipapirsentralen ASA, and the Control Committee of Verdipapirsentralen ASA Management For For 12 Authorize Share Repurchase Program and Reissuance of Repurchased Shares in Connection with Incentive Plan and Cancellation of Repurchased Shares Management For For 13 Authorize Share Repurchase Program and Cancellation of Repurchased Shares Management For For 14 Authorize Board to Declare Special Dividends Management For For PEUGEOT SA Meeting Date:MAY 10, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:UG Security ID:F72313111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.48 per Share Management For For 4 Approve Maintain of Pension Scheme Agreement for Management Board Members Management For For 5 Reelect Pamela Knapp as Supervisory Board Member Management For For 6 Reelect Helle Kristoffersen as Supervisory Board Member Management For For 7 Reelect Henri Philippe Reichstul as Supervisory Board Member Management For For 8 Reelect Geoffroy Roux De Bezieux as Supervisory Board Member Management For For 9 Ratify Appointment of Jack Azoulay as Supervisory Board Member Management For For 10 Elect Florence Verzelen as Supervisory Board Member Management For Against 11 Elect Benedicte Juyaux as Representative of Employee Shareholders to the Supervisory Board Management For For 12 Renew Appointment of Mazars as Auditor Management For For 13 Appoint Jean-Marc Deslandes as Alternate Auditor Management For For 14 Renew Appointment of Ernst & Young et Autres as Auditor Management For For 15 Renew Appointment of Auditex as Alternate Auditor Management For For 16 Approve Remuneration Policy of the Chairman of the Management Board Management For For 17 Approve Remuneration Policy of Members of the Management Board Management For For 18 Approve Remuneration Policy of Members of the Supervisory Board Management For For 19 Non-Binding Vote on Compensation of Carlos Tavares, Chairman of the Management Board Management For For 20 Non-Binding Vote on Compensation of Jean-Baptiste Chasseloup de Chatillon, Gregoire Olivier, Maxime Picat, Jean-Christophe Quemard the Members of Management Board Management For For 21 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 22 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 23 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights and/or Capitalization of Reserves up to Aggregate Nominal Amount of EUR 215,936,439 Management For For 24 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 86,374,575 Management For For 25 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 86,374,575 Management For For 26 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 27 Authorize Capital Increase of Up to EUR 86,374,575 for Future Exchange Offers Management For For 28 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 29 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 350,675,796 Management For For 30 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 31 Authorize Issuance of up to 39,727,324 Warrants (BSA) Reserved for Companies Belonging to General Motors Company Management For For 32 Authorize Management Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer Management For Against 33 Amend Article 10 of Bylaws Re: Employee Shareholder Representative on the Supervisory Board Management For For 34 Authorize Filing of Required Documents/Other Formalities Management For For REPSOL SA Meeting Date:MAY 18, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:REP Security ID:E8471S130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board Management For For 4 Renew Appointment of Deloitte as Auditor for FY 2017 Management For For 5 Appoint PricewaterhouseCoopers as Auditor for FY 2018, 2019 and 2020 Management For For 6 Authorize Capitalization of Reserves for Scrip Dividends Management For For 7 Authorize Capitalization of Reserves for Scrip Dividends Management For For 8 Authorize Issuance of Non-Convertible and/or Convertible Bonds, Debentures, Warrants, and Other Debt Securities up to EUR 8.4 Billion with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For For 9 Reelect Rene Dahan as Director Management For For 10 Reelect Manuel Manrique Cecilia as Director Management For For 11 Reelect Luis Suarez de Lezo Mantilla as Director Management For For 12 Ratify Appointment of and Elect Antonio Massanell Lavilla as Director Management For For 13 Elect Maite Ballester Fornes as Director Management For For 14 Elect Isabel Torremocha Ferrezuelo as Director Management For For 15 Elect Mariano Marzo Carpio as Director Management For For 16 Advisory Vote on Remuneration Report Management For For 17 Approve Share Price Performance as CEO's 2017 Bonus Metric Management For For 18 Approve Inclusion of a Target Related to the Performance of the Total Shareholder Return in the 2017-2020 Long Term Multi-Year Variable Remuneration Plan Management For For 19 Approve Partial Settlement of Outstanding Long Term Incentive Awards in Company Shares Management For For 20 Approve Remuneration Policy Management For For 21 Authorize Board to Ratify and Execute Approved Resolutions Management For For REXEL Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:RXL Security ID:F7782J366 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.40 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Additional Pension Scheme Agreement with Patrick Berard, CEO Management For For 6 Approve Severance Agreement with Catherine Guillouard, Vice-CEO Management For For 7 Approve Remuneration Policy of CEO Management For For 8 Approve Remuneration Policy of Vice-CEO Management For For 9 Approve Remuneration Policy of Chairman of the Board Management For For 10 Non-Binding Vote on Compensation of Rudy Provoost, Chairman and CEO until June 30, 2016 Management For For 11 Non-Binding Vote on Compensation of Patrick Berard, CEO from July 1, 2016 Management For For 12 Non-Binding Vote on Compensation of Catherine Guillouard, Vice-CEO Management For For 13 Non-Binding Vote on Compensation of Francois Henrot, Chairman of the Board from July 1, 2016 to September 30, 2016 Management For For 14 Non-Binding Vote on Compensation of Ian Meakins, Chairman of the Board from October 1, 2016 Management For For 15 Ratify Appointment of Ian Meakins as Director Management For For 16 Reelect Ian Meakins as Director Management For For 17 Reelect Francois Henrot as Director Management For For 18 Ratify Appointment of Agnes Touraine as Director Management For For 19 Elect Patrick Berard as Director Management For For 20 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 720 Million Management For For 23 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 140 Million Management For For 24 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year Reserved for Qualified Investors or Restricted Number of Investors, up to Aggregate Nominal Amount of EUR 140 Million Management For For 25 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 22-24 Management For For 26 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights under Items 23 and 24 Management For For 27 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 28 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 29 Authorize Capital Issuances for Use in Employee Stock Purchase Plans for International Employees Management For For 30 Authorize Capitalization of Reserves of Up to EUR 200 Million for Bonus Issue or Increase in Par Value Management For For 31 Amend Article 19 of Bylaws Re: Age Limit of CEO Management For For 32 Amend Article 16 of Bylaws Re: Age Limit of Chairman Management For For 33 Amend Article 14 of Bylaws Re: Election of Employee Representative to the Board Management For For 34 Authorize Filing of Required Documents/Other Formalities Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against RSA INSURANCE GROUP PLC Meeting Date:MAY 05, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Martin Scicluna as Director Management For For 6 Re-elect Stephen Hester as Director Management For For 7 Re-elect Scott Egan as Director Management For For 8 Re-elect Alastair Barbour as Director Management For For 9 Re-elect Kath Cates as Director Management For For 10 Re-elect Enrico Cucchiani as Director Management For For 11 Elect Isabel Hudson as Director Management For For 12 Re-elect Hugh Mitchell as Director Management For For 13 Re-elect Joseph Streppel as Director Management For For 14 Re-elect Martin Strobel as Director Management For For 15 Reappoint KPMG LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Issue of Equity in Connection with the Issue of Mandatory Convertible Securities Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Connection with the Issue of Mandatory Convertible Securities Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SANOFI Meeting Date:MAY 10, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:F5548N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.96 per Share Management For For 4 Approve Auditors' Special Report on New Related-Party Transactions Management For For 5 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.750 Million Management For For 6 Reelect Fabienne Lecorvaisier as Director Management For For 7 Elect Bernard Charles as Director Management For For 8 Elect Melanie Lee as Director Management For For 9 Approve Remuneration Policy for Chairman of the Board Management For For 10 Approve Remuneration Policy for CEO Management For For 11 Non-Binding Vote on Compensation of Serge Weinberg, Chairman of the Board Management For For 12 Non-Binding Vote on Compensation of Olivier Brandicourt, CEO Management For For 13 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.289 Billion Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 17 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 240 Million Management For For 18 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 21 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Amend Article 11 of Bylaws Re: Board of Directors Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For SOCIETE GENERALE Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:GLE Security ID:F43638141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.20 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions and Acknowledge the Absence of New Transactions Management For For 5 Approve Severance Agreement and Non-Compete Agreement with Frederic Oudea Management For For 6 Approve Severance Agreement and Non-Compete Agreement with Severin Cabannes Management For For 7 Approve Severance Agreement and Non-Compete Agreement with Bernardo Sanchez Incera Management For For 8 Approve Pension Scheme, Severance Agreement and Non-Compete Agreement with Didier Valet Management For For 9 Approve Remuneration Policy of Chairman of the Board, CEO, and Vice CEOs Management For For 10 Non-Binding Vote on Compensation of Lorenzo Bini Smaghi, Chairman of the Board Management For For 11 Non-Binding Vote on Compensation of Frederic Oudea, CEO Management For For 12 Non-Binding Vote on Compensation of Severin Cabannes and Bernardo Sanchez Incera, Vice CEOs Management For For 13 Non-Binding Vote on the Aggregate Remuneration Granted in 2016 to Certain Senior Management, Responsible Officers, and Risk-Takers Management For For 14 Reelect Alexandra Schaapveld as Director Management For For 15 Reelect Jean-Bernard Levy as Director Management For For 16 Elect William Connelly as Director Management For For 17 Elect Lubomira Rochet as Director Management For For 18 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 19 Authorize Filing of Required Documents/Other Formalities Management For For STANDARD CHARTERED PLC Meeting Date:MAY 03, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Jose Vinals as Director Management For For 4 Re-elect Om Bhatt as Director Management For For 5 Re-elect Dr Kurt Campbell as Director Management For For 6 Re-elect Dr Louis Cheung as Director Management For For 7 Re-elect David Conner as Director Management For For 8 Re-elect Dr Byron Grote as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Dr Han Seung-soo as Director Management For For 11 Re-elect Christine Hodgson as Director Management For For 12 Re-elect Gay Huey Evans as Director Management For For 13 Re-elect Naguib Kheraj as Director Management For For 14 Re-elect Jasmine Whitbread as Director Management For For 15 Re-elect Bill Winters as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Scrip Dividend Program Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For TELECOM ITALIA SPA Meeting Date:MAY 04, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:TIT Security ID:T92778108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Approve Remuneration Policy Management For Against 3.1 Fix Number of Directors Shareholder None For 3.2 Fix Board Terms for Directors Shareholder None For 3.3 Approve Remuneration of Directors Shareholder None For 3.4.1 Slate Submitted by Vivendi SA Shareholder None Did Not Vote 3.4.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 3.5 Authorize New Directors to Assume Positions in Competing Companies Shareholder None Against THYSSENKRUPP AG Meeting Date:JAN 27, 2017 Record Date:JAN 05, 2017 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.15 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/2016 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016/2017 Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Re-elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Elect David Nish as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For VOESTALPINE AG Meeting Date:JUL 06, 2016 Record Date:JUN 26, 2016 Meeting Type:ANNUAL Ticker:VOE Security ID:A9101Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.05 per Share Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify Grant Thornton Unitreu GmbH as Auditors Management For For 6 Approve Remuneration of Supervisory Board Members Management For For VOSSLOH AG Meeting Date:MAY 24, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:VOS Security ID:D9494V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Omission of Dividends Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For Against 5 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For 6 Elect Volker Kefer to the Supervisory Board Management For For 7 Approve Creation of EUR 22.7 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For XL GROUP LTD Meeting Date:MAY 19, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:XL Security ID:G98294104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Dale R. Comey Management For For 1.3 Elect Director Claus-Michael Dill Management For For 1.4 Elect Director Robert R. Glauber Management For For 1.5 Elect Director Edward J. Kelly, III Management For For 1.6 Elect Director Joseph Mauriello Management For For 1.7 Elect Director Michael S. McGavick Management For For 1.8 Elect Director Eugene M. McQuade Management For For 1.9 Elect Director Clayton S. Rose Management For For 1.10 Elect Director Anne Stevens Management For For 1.11 Elect Director John M. Vereker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For Franklin Mutual Financial Services Fund AB&T FINANCIAL CORPORATION Meeting Date:DEC 15, 2016 Record Date:NOV 01, 2016 Meeting Type:ANNUAL Ticker:ABTO-US Security ID:00037W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald F. McSwain Management For Withhold 1.2 Elect Director John H. Whaley Management For Withhold 2 Increase Authorized Common Stock Management For Abstain 3 Ratify Elliott Davis Decosimo, PLLC as Auditors Management For Abstain AGEAS SA/NV Meeting Date:MAY 17, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Reports (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 2.10 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3 Discuss and Approve Remuneration Report Management For For 4.1 Elect Katleen Vandeweyer as Independent Director Management For For 4.2 Reelect Bart De Smet as Director Management For For 5.1 Approve Cancellation of 7,170,522 Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Belgian Company Law Article 604 Management None None 5.2.2 Renew Authorization to Increase Share Capital up to 155.40 Million within the Framework of Authorized Capital Management For For 5.3 Amend Article 10 Re: Board of Directors Management For For 5.4 Amend Article 12 Re: Management of the Company Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Close Meeting Management None None ALLEGHANY CORPORATION Meeting Date:APR 28, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ian H. Chippendale Management For For 1b Elect Director Weston M. Hicks Management For For 1c Elect Director Jefferson W. Kirby Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:JUN 28, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Brian Duperreault Management For For 1c Elect Director Peter R. Fisher Management For For 1d Elect Director John H. Fitzpatrick Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Linda A. Mills Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Securities Transfer Restrictions Management For For 4 Ratify NOL Rights Plan (NOL Pill) Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMP LIMITED Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:AMP Security ID:Q0344G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Catherine Brenner as Director Management For For 2b Elect Patty Akopiantz as Director Management For For 2c Elect Trevor Matthews as Director Management For For 2d Elect Geoff Roberts as Director Management For For 2e Elect Peter Varghese as Director Management For For 2f Elect Mike Wilkins as Director Management For For 3 Approve the Adoption of Remuneration Report Management For For 4 Approve Chief Executive Officer's Long-Term Incentive for 2017 Management For For ARGO GROUP INTERNATIONAL HOLDINGS, LTD. Meeting Date:JUN 01, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:AGII Security ID:G0464B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director H. Berry Cash Management For For 1b Elect Director John R. Power, Jr. Management For For 1c Elect Director Mark E. Watson, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ASR NEDERLAND NV Meeting Date:MAY 31, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:ASRNL Security ID:N0709G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4.a Adopt Financial Statements and Statutory Reports Management For For 4.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4.c Approve Dividends of EUR 1.27 Per Share Management For For 5.a Approve Discharge of Management Board Management For For 5.b Approve Discharge of Supervisory Board Management For For 6.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 6.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 6.c Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Cancellation of Repurchased Shares Management For For 8 Allow Questions Management None None 9 Close Meeting Management None None BARCLAYS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Mary Francis as Director Management For For 5 Elect Sir Ian Cheshire as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Sir Gerry Grimstone as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect John McFarlane as Director Management For For 12 Re-elect Tushar Morzaria as Director Management For For 13 Re-elect Dambisa Moyo as Director Management For For 14 Re-elect Diane Schueneman as Director Management For For 15 Re-elect James Staley as Director Management For For 16 Appoint KPMG LLP as Auditors Management For For 17 Authorise the Board Audit Committee to Fix Remuneration of Auditors Management For For 18 Approve EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For Against 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Issue of Equity in Relation to Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Amend Long-Term Incentive Plan Management For For BB&T CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:BBT Security ID:054937107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer S. Banner Management For For 1.2 Elect Director K. David Boyer, Jr. Management For For 1.3 Elect Director Anna R. Cablik Management For For 1.4 Elect Director James A. Faulkner Management For For 1.5 Elect Director I. Patricia Henry Management For For 1.6 Elect Director Eric C. Kendrick Management For For 1.7 Elect Director Kelly S. King Management For For 1.8 Elect Director Louis B. Lynn Management For For 1.9 Elect Director Charles A. Patton Management For For 1.10 Elect Director Nido R. Qubein Management For Against 1.11 Elect Director William J. Reuter Management For For 1.12 Elect Director Tollie W. Rich, Jr. Management For For 1.13 Elect Director Christine Sears Management For For 1.14 Elect Director Thomas E. Skains Management For For 1.15 Elect Director Thomas N. Thompson Management For For 1.16 Elect Director Stephen T. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For BNP PARIBAS SA Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.70 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean Lemierre as Director Management For For 7 Reelect Monique Cohen as Director Management For For 8 Reelect Daniela Schwarzer as Director Management For For 9 Reelect Fields Wicker-Miurin as Director Management For For 10 Elect Jacques Aschenbroich as Director Management For For 11 Approve Remuneration Policy for Chairman of the Board Management For For 12 Approve Remuneration Policy for CEO and Vice-CEO Management For For 13 Non-Binding Vote on Compensation of Jean Lemierre, Chairman of the Board Management For For 14 Non-Binding Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 15 Non-Binding Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 16 Non-Binding Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For CAIRN HOMES PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:CRN Security ID:G1858L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and Review the Affairs of the Company Management For For 2 Approve Remuneration Report Management For For 3a Re-elect John Reynolds as Director Management For For 3b Re-elect Michael Stanley as Director Management For For 3c Re-elect Alan McIntosh as Director Management For For 3d Re-elect Eamonn O'Kennedy as Director Management For For 3e Re-elect Andrew Bernhardt as Director Management For For 3f Re-elect Gary Britton as Director Management For For 3g Re-elect Giles Davies as Director Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7 Approve Long Term Incentive Plan Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise the Company to Determine the Price Range at which Treasury Shares may be Re-issued Off-Market Management For For CAPITAL BANK FINANCIAL CORP. Meeting Date:JUN 14, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:CBF Security ID:139794101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martha M. Bachman Management For For 1.2 Elect Director Richard M. DeMartini Management For For 1.3 Elect Director Peter N. Foss Management For For 1.4 Elect Director William A. Hodges Management For For 1.5 Elect Director Scott B. Kauffman Management For For 1.6 Elect Director Oscar A. Keller, III Management For For 1.7 Elect Director Marc D. Oken Management For For 1.8 Elect Director Robert L. Reid Management For For 1.9 Elect Director R. Eugene Taylor Management For For 1.10 Elect Director William G. Ward, Sr. Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Richard D. Fairbank Management For For 1B Elect Director Ann Fritz Hackett Management For For 1C Elect Director Lewis Hay, III Management For For 1D Elect Director Benjamin P. Jenkins, III Management For For 1E Elect Director Peter Thomas Killalea Management For For 1F Elect Director Pierre E. Leroy Management For For 1G Elect Director Peter E. Raskind Management For For 1H Elect Director Mayo A. Shattuck, III Management For For 1I Elect Director Bradford H. Warner Management For For 1J Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Nonqualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For CHINA INTERNATIONAL CAPITAL CORPORATION LIMITED Meeting Date:DEC 29, 2016 Record Date:NOV 28, 2016 Meeting Type:SPECIAL Ticker:3908 Security ID:ADPV33204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Proposed Acquisition and Related Transactions Management For For 2 Approve the Proposed Increase of the Issue Size of Onshore and Offshore Debt Financing Instruments Management For For 3 Approve Whitewash Waiver Management For For CHINA INTERNATIONAL CAPITAL CORPORATION LIMITED Meeting Date:DEC 29, 2016 Record Date:NOV 28, 2016 Meeting Type:SPECIAL Ticker:3908 Security ID:ADPV33204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Proposed Acquisition and Related Transactions Management For For 2 Approve Whitewash Waiver Management For For CHINA INTERNATIONAL CAPITAL CORPORATION LIMITED Meeting Date:JUN 12, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:3908 Security ID:Y1R99Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Work Report of the Board of Directors Management For For 2 Approve 2016 Work Report of the Supervisory Committee Management For For 3 Approve 2016 Annual Report Management For For 4 Approve 2016 Profit Distribution Plan Management For For 5 Approve KPMG Huazhen LLP and KPMG as Domestic and International Auditors, Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Amend Articles of Association Management For For CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:JUN 09, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:601601 Security ID:Y1505Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Annual Report of A shares Management For For 4 Approve 2016 Annual Report of H shares Management For For 5 Approve 2016 Financial Statements And Statutory Reports Management For For 6 Approve 2016 Profit Distribution Plan Management For For 7 Approve PricewaterhouseCoopers Zhong Tian LLP as PRC Auditor and Internal Control Auditor and PricewaterhouseCoopers as Overseas Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve 2016 Due Diligence Report Management For For 9 Approve 2016 Report on Performance of Independent Directors Management For For 10 Approve Amendments to the Interim Administrative Measures on Related Party Transactions Management For For 11 Approve the Development Plan for the Years 2017 to 2019 Management For For 12.1 Elect Kong Qingwei as Director Management For Against 12.2 Elect Huo Lianhong as Director Management For For 12.3 Elect Wang Jian as Director Management For Against 12.4 Elect Wang Tayu as Director Management For Against 12.5 Elect Kong Xiangqing as Director Management For Against 12.6 Elect Zhu Kebing as Director Management For Against 12.7 Elect Sun Xiaoning as Director Management For Against 12.8 Elect Wu Junhao as Director Management For Against 12.9 Elect Chen Xuanmin as Director Management For Against 12.10 Elect Bai Wei as Director Management For Against 12.11 Elect Lee Ka Sze, Carmelo as Director Management For Against 12.12 Elect Lam Chi Kuen as Director Management For For 12.13 Elect Zhou Zhonghui as Director Management For For 12.14 Elect Gao Shanwen as Director Management For Against 13.1 Elect Zhang Xinmei as Supervisor Management For For 13.2 Elect Lin Lichun as Supervisor Management For For 13.3 Elect Zhou Zhuping as Supervisor Management For For 14 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 15 Amend Articles of Association Management For Against 16 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For For CHUBB LIMITED Meeting Date:MAY 18, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:CB Security ID:H1467J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Sheila P. Burke Management For For 5.5 Elect Director James I. Cash Management For For 5.6 Elect Director Mary Cirillo Management For For 5.7 Elect Director Michael P. Connors Management For For 5.8 Elect Director John A. Edwardson Management For For 5.9 Elect Director Leo F. Mullin Management For For 5.10 Elect Director Kimberly A. Ross Management For For 5.11 Elect Director Robert W. Scully Management For For 5.12 Elect Director Eugene B. Shanks, Jr. Management For For 5.13 Elect Director Theodore E. Shasta Management For For 5.14 Elect Director David H. Sidwell Management For For 5.15 Elect Director Olivier Steimer Management For For 5.16 Elect Director James M. Zimmerman Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For For 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 7.4 Appoint Robert W. Scully as Member of the Compensation Committee Management For For 7.5 Appoint James M. Zimmerman as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Approve Qualified Employee Stock Purchase Plan Management For For 10.1 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For 10.2 Approve Remuneration of Executive Management in the Amount of USD 41 Million for Fiscal 2018 Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Transact Other Business (Voting) Management For Against CIT GROUP INC. Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ellen R. Alemany Management For For 1b Elect Director Michael L. Brosnan Management For For 1c Elect Director Michael A. Carpenter Management For For 1d Elect Director Dorene C. Dominguez Management For For 1e Elect Director Alan Frank Management For For 1f Elect Director William M. Freeman Management For For 1g Elect Director R. Brad Oates Management For For 1h Elect Director Marianne Miller Parrs Management For For 1i Elect Director Gerald Rosenfeld Management For For 1j Elect Director John R. Ryan Management For For 1k Elect Director Sheila A. Stamps Management For For 1l Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CITIGROUP INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Anthony M. Santomero Management For For 1k Elect Director Diana L. Taylor Management For For 1l Elect Director William S. Thompson, Jr. Management For For 1m Elect Director James S. Turley Management For For 1n Elect Director Deborah C. Wright Management For For 1o Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Demonstrate No Gender Pay Gap Shareholder Against Against 6 Appoint a Stockholder Value Committee Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Claw-back of Payments under Restatements Shareholder Against Against 9 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against CITIZENS FINANCIAL GROUP, INC. Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Christine M. Cumming Management For For 1.4 Elect Director Anthony Di Iorio Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. "Lee" Higdon Management For For 1.8 Elect Director Charles J. "Bud" Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For For 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:DLG Security ID:G2871V114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Mike Biggs as Director Management For For 6 Re-elect Paul Geddes as Director Management For For 7 Elect Danuta Gray as Director Management For For 8 Re-elect Jane Hanson as Director Management For For 9 Elect Mike Holiday-Williams as Director Management For For 10 Re-elect Sebastian James as Director Management For For 11 Re-elect Andrew Palmer as Director Management For For 12 Re-elect John Reizenstein as Director Management For For 13 Re-elect Clare Thompson as Director Management For For 14 Re-elect Richard Ward as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise Issue of Equity in Relation to an Issue of Solvency II RT1 Instruments Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Relation to an Issue of Solvency II RT1 Instruments Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For DOLPHIN CAPITAL INVESTORS LTD. Meeting Date:DEC 19, 2016 Record Date:DEC 01, 2016 Meeting Type:SPECIAL Ticker:DCI Security ID:G2803G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Continuation of Company as Investment Trust Management Against Against 2 Approve Change of Investing Policy and Distribution Policy; Approve Amendments to the Investment Management Agreement Management For For FCB FINANCIAL HOLDINGS, INC. Meeting Date:MAY 15, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:FCB Security ID:30255G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vincent S. Tese Management For For 1.2 Elect Director Les J. Lieberman Management For For 1.3 Elect Director Stuart I. Oran Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For FIRST PACIFIC CO., LTD. Meeting Date:OCT 19, 2016 Record Date:OCT 14, 2016 Meeting Type:SPECIAL Ticker:142 Security ID:G34804107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Implementation Agreement and Related Transactions Management For For FIRST PACIFIC CO., LTD. Meeting Date:JAN 23, 2017 Record Date:JAN 18, 2017 Meeting Type:SPECIAL Ticker:142 Security ID:G34804107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Continuing Connected Transaction and New Annual Caps Relating to Noodles Business and Related Transactions Management For For 2 Approve Continuing Connected Transaction and New Annual Caps Relating to Plantation Business and Related Transactions Management For For 3 Approve Continuing Connected Transaction and New Annual Caps Relating to Distribution Business and Related Transactions Management For For FIRST PACIFIC CO., LTD. Meeting Date:JUN 07, 2017 Record Date:JUN 02, 2017 Meeting Type:ANNUAL Ticker:142 Security ID:G34804107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Final Cash Distribution Management For For 3 Approve Ernst & Young as Independent Auditor and Authorize Board or Audit and Risk Management Committee to Fix Their Remuneration Management For For 4.1 Elect Robert C. Nicholson as Director Management For Against 4.2 Elect Benny S. Santoso as Director Management For For 4.3 Elect Albert F. del Rosario as Director Management For For 4.4 Elect Tedy Djuhar as Director Management For Against 5 Authorize Board or Remuneration Committee to Fix Remuneration of Directors Management For For 6 Authorize Board to Appoint Additional Directors Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8 Authorize Repurchase of Issued Share Capital Management For For GUARANTY BANCORP Meeting Date:SEP 02, 2016 Record Date:JUL 05, 2016 Meeting Type:SPECIAL Ticker:GBNK Security ID:40075T607 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Increase Authorized Common Stock Management For For 3 Issue Shares in Connection with Acquisition Management For For 4 Adjourn Meeting Management For For GUARANTY BANCORP Meeting Date:MAY 02, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T607 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Suzanne R. Brennan Management For For 1B Elect Director Edward B. Cordes Management For For 1C Elect Director John M. Eggemeyer Management For For 1D Elect Director Keith R. Finger Management For For 1E Elect Director Stephen D. Joyce Management For For 1F Elect Director Gail H. Klapper Management For For 1G Elect Director Stephen G. McConahey Management For For 1H Elect Director Paul W. Taylor Management For For 1I Elect Director Albert C.Yates Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For HIBERNIA REIT PLC Meeting Date:JUL 26, 2016 Record Date:JUL 24, 2016 Meeting Type:ANNUAL Ticker:HBRN Security ID:G4432Z105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4A Reelect Daniel Kitchen as a Director Management For For 4B Elect Kevin Nowlan as a Director Management For For 4C Elect Thomas Edwards-Moss as a Director Management For For 4D Reelect Colm Barrington as a Director Management For For 4E Reelect Stewart Harrington as a Director Management For For 4F Reelect William Nowlan as a Director Management For For 4G Reelect Terence O'Rourke as a Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Ratify Deloitte as Auditors Management For For 7 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 8 Authorize the Company to Call EGM with Two Weeks' Notice Management For For 9 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 10 Authorise Share Repurchase Program Management For For 11 Authorise Reissuance Price Range of Treasury Shares Management For For HIBERNIA REIT PLC Meeting Date:OCT 26, 2016 Record Date:OCT 24, 2016 Meeting Type:SPECIAL Ticker:HBRN Security ID:G4432Z105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend the Relative Performance Fee Calculation Methodology Management For For HOIST FINANCE AB Meeting Date:APR 28, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:HOFI Security ID:W4R31M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive President's Report Management None None 9 Receive Board's report Management None None 10 Accept Financial Statements and Statutory Reports Management For For 11 Approve Allocation of Income and Dividends of SEK 1.30 Per Share Management For For 12 Approve Discharge of Board and President Management For For 13.1 Determine Number of Members (8) and Deputy Members (0) of Board Management For For 13.2 Approve Remuneration of Directors in the Amount of 1.35 Million for Chairman and SEK 450,000 for Other Directors; Approve Remuneration for Committee Work Management For For 13.3 Approve Remuneration of Auditors Management For For 13.4 Reelect Ingrid Bonde, Liselotte Hjorth, Jorgen Olsson, Costas Thoupos, Gunila Wikman; Elect Cecilia Daun Wennborg, Malin Eriksson and Joakim Rubin as New Directors Management For For 13.5 Elect Ingrid Bonde as Board Chairman Management For For 13.6 Ratify KPMG as Auditors Management For For 14 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Approve Creation of Pool of Capital without Preemptive Rights Management For For 17 Amend Corporate Purpose Management For For 18 Close Meeting Management None None HSBC HOLDINGS PLC Meeting Date:APR 28, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect David Nish as Director Management For For 3(b) Elect Jackson Tai as Director Management For For 3(c) Re-elect Phillip Ameen as Director Management For For 3(d) Re-elect Kathleen Casey as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Henri de Castries as Director Management For For 3(g) Re-elect Lord Evans of Weardale as Director Management For For 3(h) Re-elect Joachim Faber as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Irene Lee as Director Management For For 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Iain Mackay as Director Management For For 3(n) Re-elect Heidi Miller as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Jonathan Symonds as Director Management For For 3(q) Re-elect Pauline van der Meer Mohr as Director Management For For 3(r) Re-elect Paul Walsh as Director Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise EU Political Donations and Expenditure Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director Todd A. Combs Management For For 1f Elect Director James S. Crown Management For For 1g Elect Director James Dimon Management For For 1h Elect Director Timothy P. Flynn Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Michael A. Neal Management For For 1k Elect Director Lee R. Raymond Management For For 1l Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Clawback Amendment Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against Against 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 10 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against For KENEDIX INC. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:4321 Security ID:J3243N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 4 Management For For 2 Approve Accounting Transfers Management For For 3.1 Elect Director Kawashima, Atsushi Management For For 3.2 Elect Director Miyajima, Taisuke Management For For 3.3 Elect Director Ikeda, Soshi Management For For 3.4 Elect Director Tanaka, Akira Management For For 3.5 Elect Director Komatsu, Koju Management For For 3.6 Elect Director Shiozawa, Shuhei Management For For 3.7 Elect Director Ichikawa, Yasuo Management For For 3.8 Elect Director Sekiguchi, Ko Management For For 4.1 Appoint Statutory Auditor Kobayashi, Masayuki Management For For 4.2 Appoint Statutory Auditor Funabashi, Haruo Management For For 5 Appoint Alternate Statutory Auditor Sanuki, Yoko Management For For 6 Approve Compensation Ceiling for Directors Management For For KOREAN REINSURANCE CO. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A003690 Security ID:Y49391108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect One Non-independent Non-executive Director and One Outside Director Management For For 4 Elect Kim Hak-hyeon as Outside Director to serve as Audit Committee member Management For For 5 Elect Two Members of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LANCASHIRE HOLDINGS LTD. Meeting Date:MAY 03, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Appoint KPMG LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of the Auditors Management For For 6 Elect Michael Dawson as Director Management For For 7 Elect Robert Lusardi as Director Management For For 8 Re-elect Peter Clarke as Director Management For For 9 Re-elect Simon Fraser as Director Management For For 10 Re-elect Samantha Hoe-Richardson as Director Management For For 11 Re-elect Alex Maloney as Director Management For For 12 Re-elect Tom Milligan as Director Management For For 13 Re-elect Elaine Whelan as Director Management For For 14 Approve Restricted Share Scheme Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For METLIFE, INC. Meeting Date:JUN 13, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director David L. Herzog Management For For 1.4 Elect Director R. Glenn Hubbard Management For For 1.5 Elect Director Steven A. Kandarian Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director Edward J. Kelly, III Management For For 1.8 Elect Director William E. Kennard Management For For 1.9 Elect Director James M. Kilts Management For For 1.10 Elect Director Catherine R. Kinney Management For For 1.11 Elect Director Denise M. Morrison Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For NN GROUP NV Meeting Date:JUN 01, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2016 Management None None 3 Discuss Remuneration Policy 2016 Management None None 4a Adopt Financial Statements 2016 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.55 Per Share Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Announce Intention to Reappoint Lard Friese to Executive Board Management None None 7 Discussion of Supervisory Board Profile Management None None 8a Elect Robert Ruijter to Supervisory Board Management For For 8b Elect Clara Streit to Supervisory Board Management For For 9a Approve Remuneration of Supervisory Board Management For For 9b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 10 Amend Articles of Association Management For For 11a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 11b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Cancellation of Repurchased Shares Up to 20 Percent of Issued Share Capital Management For For 14 Other Business (Non-Voting) Management None None OSLO BORS VPS HOLDING ASA Meeting Date:OCT 17, 2016 Record Date: Meeting Type:SPECIAL Ticker:OSLO Security ID:R6890P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Elect New Director Management For For 5 Receive Statement Regarding Election of New Director Management None None OSLO BORS VPS HOLDING ASA Meeting Date:MAY 09, 2017 Record Date: Meeting Type:ANNUAL Ticker:OSLO Security ID:R6890P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Notice of Meeting and Agenda Management None None 4 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 3.85 Per Share Management For For 5 Approve Remuneration of Auditors Management For For 6 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 7 Approve Remuneration of Directors; Approve Remuneration for Committee Work Management For Against 8 Amend Articles Re: Nominating Committee Management For For 9a Elect Catharina Hellerud as Board Chairman Management For For 9b Reelect Roy Myklebust as Director Management For For 9c Reelect Ottar Ertzeid as Director Management For For 9d Elect Silvija Seres as New Director Management For For 9e Elect Oyvind Schanke as New Director Management For For 10a Reelect Bjorn Nass as Member of Nominating Committee Management For For 10b Reelect Ida Mo as Member of Nominating Committee Management For For 10c Elect Svein Hogset as New Member of Nominating Committee Management For For 11 Presentation for Pre-Approval of Nominations to the Board of Directors of Oslo Bors ASA, the Board of Directors of Verdipapirsentralen ASA, and the Control Committee of Verdipapirsentralen ASA Management For For 12 Authorize Share Repurchase Program and Reissuance of Repurchased Shares in Connection with Incentive Plan and Cancellation of Repurchased Shares Management For For 13 Authorize Share Repurchase Program and Cancellation of Repurchased Shares Management For For 14 Authorize Board to Declare Special Dividends Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 05, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Martin Scicluna as Director Management For For 6 Re-elect Stephen Hester as Director Management For For 7 Re-elect Scott Egan as Director Management For For 8 Re-elect Alastair Barbour as Director Management For For 9 Re-elect Kath Cates as Director Management For For 10 Re-elect Enrico Cucchiani as Director Management For For 11 Elect Isabel Hudson as Director Management For For 12 Re-elect Hugh Mitchell as Director Management For For 13 Re-elect Joseph Streppel as Director Management For For 14 Re-elect Martin Strobel as Director Management For For 15 Reappoint KPMG LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Issue of Equity in Connection with the Issue of Mandatory Convertible Securities Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Connection with the Issue of Mandatory Convertible Securities Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SHINSEI BANK LTD. Meeting Date:JUN 21, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8303 Security ID:J7385L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split to Comply with Exchange Mandate and Decrease Authorized Capital in Proportion to Reverse Stock Split Management For For 2 Amend Articles to Update Authorized Capital to Reflect Reverse Stock Split - Reduce Share Trading Unit Management For For 3.1 Elect Director Kudo, Hideyuki Management For For 3.2 Elect Director Nakamura, Yukio Management For For 3.3 Elect Director J. Christopher Flowers Management For For 3.4 Elect Director Ernest M. Higa Management For For 3.5 Elect Director Kani, Shigeru Management For For 3.6 Elect Director Makihara, Jun Management For For 3.7 Elect Director Tomimura, Ryuichi Management For For SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. Meeting Date:JUN 21, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:SONA Security ID:843395104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Neil J. Call Management For For 2 Ratify Dixon Hughes Goodman LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. Meeting Date:JUN 21, 2017 Record Date:APR 24, 2017 Meeting Type:SPECIAL Ticker:SONA Security ID:843395104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with the Merger Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against STANDARD CHARTERED PLC Meeting Date:MAY 03, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Jose Vinals as Director Management For For 4 Re-elect Om Bhatt as Director Management For For 5 Re-elect Dr Kurt Campbell as Director Management For For 6 Re-elect Dr Louis Cheung as Director Management For For 7 Re-elect David Conner as Director Management For For 8 Re-elect Dr Byron Grote as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Dr Han Seung-soo as Director Management For For 11 Re-elect Christine Hodgson as Director Management For For 12 Re-elect Gay Huey Evans as Director Management For For 13 Re-elect Naguib Kheraj as Director Management For For 14 Re-elect Jasmine Whitbread as Director Management For For 15 Re-elect Bill Winters as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Scrip Dividend Program Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For STATE BANK FINANCIAL CORPORATION Meeting Date:MAY 25, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:STBZ Security ID:856190103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James R. Balkcom, Jr. Management For For 1b Elect Director Archie L. Bransford, Jr. Management For For 1c Elect Director Kim M. Childers Management For For 1d Elect Director Ann Q. Curry Management For For 1e Elect Director Joseph W. Evans Management For For 1f Elect Director Virginia A. Hepner Management For For 1g Elect Director John D. Houser Management For For 1h Elect Director Anne H. Kaiser Management For For 1i Elect Director William D. McKnight Management For For 1j Elect Director Robert H. McMahon Management For For 1k Elect Director J. Thomas Wiley, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Dixon Hughes Goodman LLP as Auditors Management For For STATE NATIONAL COMPANIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:SNC Security ID:85711T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gene Becker Management For For 1.2 Elect Director Marsha Cameron Management For For 1.3 Elect Director David King Management For For 1.4 Elect Director Terry Ledbetter Management For For 1.5 Elect Director Fred Reichelt Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For STATE NATIONAL COMPANIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:SNC Security ID:85711T305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gene Becker Management For For 1.2 Elect Director Marsha Cameron Management For For 1.3 Elect Director David King Management For For 1.4 Elect Director Terry Ledbetter Management For For 1.5 Elect Director Fred Reichelt Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For SUN HUNG KAI & CO., LTD. Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:86 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Lee Seng Huang as Director Management For For 2b Elect David Craig Bartlett as Director Management For Against 2c Elect Jacqueline Alee Leung as Director Management For For 3 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against SUNTRUST BANKS, INC. Meeting Date:APR 25, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr. Management For For 1.8 Elect Director Agnes Bundy Scanlan Management For For 1.9 Elect Director Frank P. Scruggs, Jr. Management For For 1.10 Elect Director Bruce L. Tanner Management For For 1.11 Elect Director Thomas R. Watjen Management For For 1.12 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For T&D HOLDINGS INC. Meeting Date:JUN 28, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8795 Security ID:J86796109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 17.5 Management For For 2.1 Elect Director Kida, Tetsuhiro Management For For 2.2 Elect Director Uehara, Hirohisa Management For For 2.3 Elect Director Yokoyama, Terunori Management For For 2.4 Elect Director Matsuyama, Haruka Management For For 2.5 Elect Director Ogo, Naoki Management For For 2.6 Elect Director Tanaka, Katsuhide Management For For 2.7 Elect Director Kudo, Minoru Management For For 2.8 Elect Director Itasaka, Masafumi Management For For 3.1 Appoint Statutory Auditor Yanai, Junichi Management For For 3.2 Appoint Statutory Auditor Ozawa, Yuichi Management For For 4 Appoint Alternate Statutory Auditor Ezaki, Masayuki Management For For 5 Approve Compensation Ceiling for Directors Management For For TAKARA LEBEN CO., LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8897 Security ID:J80744105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2 Amend Articles to Amend Business Lines - Change Location of Head Office - Amend Provisions on Number of Directors - Reduce Directors' Term Management For Against 3.1 Elect Director Kasahara, Katsumi Management For For 3.2 Elect Director Yamamoto, Masashi Management For For 3.3 Elect Director Kawada, Kenji Management For For 4 Approve Compensation Ceiling for Directors Management For Against THE HARTFORD FINANCIAL SERVICES GROUP, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HIG Security ID:416515104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert B. Allardice, III Management For For 1b Elect Director Trevor Fetter Management For For 1c Elect Director Kathryn A. Mikells Management For For 1d Elect Director Michael G. Morris Management For For 1e Elect Director Thomas A. Renyi Management For For 1f Elect Director Julie G. Richardson Management For For 1g Elect Director Teresa Wynn Roseborough Management For For 1h Elect Director Virginia P. Ruesterholz Management For For 1i Elect Director Charles B. Strauss Management For For 1j Elect Director Christopher J. Swift Management For For 1k Elect Director H. Patrick Swygert Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 25, 2017 Record Date:FEB 03, 2017 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Bunch Management For For 1.2 Elect Director Marjorie Rodgers Cheshire Management For For 1.3 Elect Director William S. Demchak Management For For 1.4 Elect Director Andrew T. Feldstein Management For For 1.5 Elect Director Daniel R. Hesse Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Jane G. Pepper Management For For 1.9 Elect Director Donald J. Shepard Management For For 1.10 Elect Director Lorene K. Steffes Management For For 1.11 Elect Director Dennis F. Strigl Management For For 1.12 Elect Director Michael J. Ward Management For For 1.13 Elect Director Gregory D. Wasson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against VOYA FINANCIAL, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:VOYA Security ID:929089100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lynne Biggar Management For For 1b Elect Director Jane P. Chwick Management For For 1c Elect Director Ruth Ann M. Gillis Management For For 1d Elect Director J. Barry Griswell Management For For 1e Elect Director Frederick S. Hubbell Management For For 1f Elect Director Rodney O. Martin, Jr. Management For For 1g Elect Director Byron H. Pollitt, Jr. Management For For 1h Elect Director Joseph V. Tripodi Management For For 1i Elect Director Deborah C. Wright Management For For 1j Elect Director David Zwiener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For WELLS FARGO & COMPANY Meeting Date:APR 25, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Lloyd H. Dean Management For Against 1d Elect Director Elizabeth A. Duke Management For For 1e Elect Director Enrique Hernandez, Jr. Management For Against 1f Elect Director Donald M. James Management For For 1g Elect Director Cynthia H. Milligan Management For For 1h Elect Director Karen B. Peetz Management For For 1i Elect Director Federico F. Pena Management For Against 1j Elect Director James H. Quigley Management For Against 1k Elect Director Stephen W. Sanger Management For For 1l Elect Director Ronald L. Sargent Management For For 1m Elect Director Timothy J. Sloan Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Review and Report on Business Standards Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against 7 Report on Divesting Non-Core Business Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Global Policy Regarding the Rights of Indigenous People Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 25, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yves Brouillette Management For For 1.2 Elect Director G. Manning Rountree Management For For 2.1 Elect Director Kevin Pearson for HG Re Ltd. Management For For 2.2 Elect Director Jennifer Pitts for HG Re Ltd. Management For For 2.3 Elect Director Christine Repasy for HG Re Ltd. Management For For 2.4 Elect Director John Sinkus for HG Re Ltd. Management For For 3.1 Elect Director Reid T. Campbell for Any New Non-United States Operating Subsidiary of WTM Management For For 3.2 Elect Director Kevin Pearson for Any New Non-United States Operating Subsidiary of WTM Management For For 3.3 Elect Director Jennifer Pitts for Any New Non-United States Operating Subsidiary of WTM Management For For 3.4 Elect Director G. Manning Rountree for Any New Non-United States Operating Subsidiary of WTM Management For For 4.1 Elect Director Christopher Garrod for Split Rock Insurance, Ltd. Management For For 4.2 Elect Director Sarah Kolar for Split Rock Insurance, Ltd. Management For For 4.3 Elect Director Kevin Pearson for Split Rock Insurance, Ltd. Management For For 4.4 Elect Director John Treacy for Split Rock Insurance, Ltd. Management For For 5.1 Elect Director Sarah Kolar for Grand Marais Capital Limited Management For For 5.2 Elect Director Jonah Pfeffer for Grand Marais Capital Limited Management For For 5.3 Elect Director Davinia Smith for Grand Marais Capital Limited Management For For 6.1 Elect Director Sarah Kolar for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.2 Elect Director Paul McDonough for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.3 Elect Director Kevin Pearson for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.4 Elect Director John Treacy for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year 9 Ratify PricewaterhouseCoopers LLP as Auditors Management For For XL GROUP LTD Meeting Date:MAY 19, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:XL Security ID:G98294104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Dale R. Comey Management For For 1.3 Elect Director Claus-Michael Dill Management For For 1.4 Elect Director Robert R. Glauber Management For For 1.5 Elect Director Edward J. Kelly, III Management For For 1.6 Elect Director Joseph Mauriello Management For For 1.7 Elect Director Michael S. McGavick Management For For 1.8 Elect Director Eugene M. McQuade Management For For 1.9 Elect Director Clayton S. Rose Management For For 1.10 Elect Director Anne Stevens Management For For 1.11 Elect Director John M. Vereker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For Franklin Mutual Global Discovery Fund ACCOR Meeting Date:JUL 12, 2016 Record Date:JUL 07, 2016 Meeting Type:SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Contribution in Kind in the Form of FRHI Shares and its Remuneration in the Form of Accor Shares Management For For 2 Pursuant to Approval of Item 1, Issue 46.7 Million Shares Management For For 3 Authorize Filing of Required Documents/Other Formalities Management For For 4 Elect Ali Bouzarif as Director Management For For 5 Elect Aziz Aluthman Fakhroo as Director Management For For 6 Elect Sarmad Zok as Director Management For For 7 Elect Jiang Qiong Er as Director Management For For 8 Elect Isabelle Simon as Director Management For For 9 Elect Natacha Valla as Director Management For For 10 Approve Remuneration of Directors in the Aggregate Amount of EUR 1,12 Million Management For For ACCOR Meeting Date:MAY 05, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 1.05 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Reelect Sebastien Bazin as Director Management For For 6 Reelect Iris Knobloch as Director Management For For 7 Ratify Appointment of Nawaf Bin Jassim Bin Jabor Al-Thani as Director Management For For 8 Ratify Appointment of Vivek Badrinath as Director Management For For 9 Ratify Appointment of Nicolas Sarkozy as Director Management For For 10 Approve Transaction with Eurazeo Re: Sale of Assets Management For For 11 Approve Termination Package of Sven Boinet, Vice-CEO Management For For 12 Non-Binding Vote on Compensation of Sebastien Bazin, Chairman and CEO Management For For 13 Non-Binding Vote on Compensation of Sven Boinet, Vice-CEO Management For For 14 Approve Remuneration Policy of Chairman and CEO Management For For 15 Approve Remuneration Policy of Vice-CEO Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 427 Million Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 85 Million Management For For 20 Approve Issuance of Equity or Equity-Linked Securities Reserved for Qualified Investors or Restricted Number of Investors, up to Aggregate Nominal Amount of EUR 85 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 24 Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind, up to Aggregate Amount of EUR 85 Million Management For For 23 Authorize Capitalization of Reserves of Up to EUR 427 Million for Bonus Issue or Increase in Par Value Management For For 24 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 427 Million Management For For 25 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 26 Authorize up to 2 Percent of Issued Capital for Use in Restricted Stock Plans Under Performance Conditions Reserved for Employees and Executive Officers Management For For 27 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer Management For Against 28 Authorize Filing of Required Documents/Other Formalities Management For For A Remove Double-Voting Rights for Long-Term Registered Shareholders and Amend Bylaws Accordingly Shareholder Against Against ACCOR Meeting Date:JUN 30, 2017 Record Date:JUN 27, 2017 Meeting Type:SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Company Assets to AccorInvest Management For For 2 Authorize Filing of Required Documents/Other Formalities Management For For ALLEGHANY CORPORATION Meeting Date:APR 28, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ian H. Chippendale Management For For 1b Elect Director Weston M. Hicks Management For For 1c Elect Director Jefferson W. Kirby Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year ALLY FINANCIAL INC. Meeting Date:MAY 02, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Kenneth J. Bacon Management For For 1.3 Elect Director Robert T. Blakely Management For For 1.4 Elect Director Maureen A. Breakiron-Evans Management For For 1.5 Elect Director William H. Cary Management For For 1.6 Elect Director Mayree C. Clark Management For For 1.7 Elect Director Kim S. Fennebresque Management For For 1.8 Elect Director Marjorie Magner Management For For 1.9 Elect Director John J. Stack Management For For 1.10 Elect Director Michael F. Steib Management For For 1.11 Elect Director Jeffrey J. Brown Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Non-Employee Director Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For ALTRIA GROUP, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For For 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For Against 1.6 Elect Director Debra J. Kelly-Ennis Management For For 1.7 Elect Director W. Leo Kiely, III Management For For 1.8 Elect Director Kathryn B. McQuade Management For For 1.9 Elect Director George Munoz Management For For 1.10 Elect Director Nabil Y. Sakkab Management For For 1.11 Elect Director Virginia E. Shanks Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Cease Tobacco-Related Advertising Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:JUN 28, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Brian Duperreault Management For For 1c Elect Director Peter R. Fisher Management For For 1d Elect Director John H. Fitzpatrick Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Linda A. Mills Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Securities Transfer Restrictions Management For For 4 Ratify NOL Rights Plan (NOL Pill) Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For APACHE CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Annell R. Bay Management For For 2 Elect Director John J. Christmann, IV Management For For 3 Elect Director Chansoo Joung Management For For 4 Elect Director William C. Montgomery Management For For 5 Elect Director Amy H. Nelson Management For For 6 Elect Director Daniel W. Rabun Management For For 7 Elect Director Peter A. Ragauss Management For For 8 Ratify Ernst & Young LLP as Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Advisory Vote on Say on Pay Frequency Management One Year One Year B/E AEROSPACE, INC. Meeting Date:JUL 28, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary M. VanDeWeghe Management For For 1.2 Elect Director James F. Albaugh Management For For 1.3 Elect Director John T. Whates Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For B/E AEROSPACE, INC. Meeting Date:MAR 09, 2017 Record Date:JAN 18, 2017 Meeting Type:SPECIAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For BAKER HUGHES INCORPORATED Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory D. Brenneman Management For For 1b Elect Director Clarence P. Cazalot, Jr. Management For For 1c Elect Director Martin S. Craighead Management For For 1d Elect Director William H. Easter, III Management For For 1e Elect Director Lynn L. Elsenhans Management For For 1f Elect Director Anthony G. Fernandes Management For For 1g Elect Director Claire W. Gargalli Management For For 1h Elect Director Pierre H. Jungels Management For For 1i Elect Director James A. Lash Management For For 1j Elect Director J. Larry Nichols Management For For 1k Elect Director James W. Stewart Management For For 1l Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BAKER HUGHES INCORPORATED Meeting Date:JUN 30, 2017 Record Date:MAY 25, 2017 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Material Terms of the Executive Officer Performance Goals Management For For BARCLAYS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Mary Francis as Director Management For For 5 Elect Sir Ian Cheshire as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Sir Gerry Grimstone as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect John McFarlane as Director Management For For 12 Re-elect Tushar Morzaria as Director Management For For 13 Re-elect Dambisa Moyo as Director Management For For 14 Re-elect Diane Schueneman as Director Management For For 15 Re-elect James Staley as Director Management For For 16 Appoint KPMG LLP as Auditors Management For For 17 Authorise the Board Audit Committee to Fix Remuneration of Auditors Management For For 18 Approve EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For Against 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Issue of Equity in Relation to Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Amend Long-Term Incentive Plan Management For For BNP PARIBAS SA Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.70 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean Lemierre as Director Management For For 7 Reelect Monique Cohen as Director Management For For 8 Reelect Daniela Schwarzer as Director Management For For 9 Reelect Fields Wicker-Miurin as Director Management For For 10 Elect Jacques Aschenbroich as Director Management For For 11 Approve Remuneration Policy for Chairman of the Board Management For For 12 Approve Remuneration Policy for CEO and Vice-CEO Management For For 13 Non-Binding Vote on Compensation of Jean Lemierre, Chairman of the Board Management For For 14 Non-Binding Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 15 Non-Binding Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 16 Non-Binding Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 26, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint KPMG LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect Nicandro Durante as Director Management For For 8 Re-elect Sue Farr as Director Management For For 9 Re-elect Ann Godbehere as Director Management For For 10 Re-elect Savio Kwan as Director Management For For 11 Re-elect Dr Pedro Malan as Director Management For For 12 Re-elect Dimitri Panayotopoulos as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Ben Stevens as Director Management For For 15 Elect Dr Marion Helmes as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CAPITAL BANK FINANCIAL CORP. Meeting Date:JUN 14, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:CBF Security ID:139794101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martha M. Bachman Management For For 1.2 Elect Director Richard M. DeMartini Management For For 1.3 Elect Director Peter N. Foss Management For For 1.4 Elect Director William A. Hodges Management For For 1.5 Elect Director Scott B. Kauffman Management For For 1.6 Elect Director Oscar A. Keller, III Management For For 1.7 Elect Director Marc D. Oken Management For For 1.8 Elect Director Robert L. Reid Management For For 1.9 Elect Director R. Eugene Taylor Management For For 1.10 Elect Director William G. Ward, Sr. Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Richard D. Fairbank Management For For 1B Elect Director Ann Fritz Hackett Management For For 1C Elect Director Lewis Hay, III Management For For 1D Elect Director Benjamin P. Jenkins, III Management For For 1E Elect Director Peter Thomas Killalea Management For For 1F Elect Director Pierre E. Leroy Management For For 1G Elect Director Peter E. Raskind Management For For 1H Elect Director Mayo A. Shattuck, III Management For For 1I Elect Director Bradford H. Warner Management For For 1J Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Nonqualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For CATERPILLAR INC. Meeting Date:JUN 14, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Dennis A. Muilenburg Management For For 1.7 Elect Director William A. Osborn Management For For 1.8 Elect Director Debra L. Reed Management For For 1.9 Elect Director Edward B. Rust, Jr. Management For For 1.10 Elect Director Susan C. Schwab Management For For 1.11 Elect Director Jim Umpleby Management For For 1.12 Elect Director Miles D. White Management For For 1.13 Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 8 Report on Lobbying Priorities Shareholder Against Against 9 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 10 Amend Compensation Clawback Policy Shareholder Against Against 11 Require Independent Board Chairman Shareholder Against Against CHARTER COMMUNICATIONS, INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:CHTR Security ID:16119P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Lance Conn Management For For 1b Elect Director Kim C. Goodman Management For For 1c Elect Director Craig A. Jacobson Management For For 1d Elect Director Gregory B. Maffei Management For Against 1e Elect Director John C. Malone Management For Against 1f Elect Director John D. Markley, Jr. Management For For 1g Elect Director David C. Merritt Management For For 1h Elect Director Steven A. Miron Management For For 1i Elect Director Balan Nair Management For For 1j Elect Director Michael Newhouse Management For For 1k Elect Director Mauricio Ramos Management For For 1l Elect Director Thomas M. Rutledge Management For For 1m Elect Director Eric L. Zinterhofer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Adopt Proxy Access Right Shareholder Against For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 07, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gil Shwed as Director Until the End of the Next Annual General Meeting Management For For 1.2 Reelect Marius Nacht as Director Until the End of the Next Annual General Meeting Management For For 1.3 Reelect Jerry Ungerman as Director Until the End of the Next Annual General Meeting Management For For 1.4 Reelect Dan Propper as Director Until the End of the Next Annual General Meeting Management For For 1.5 Reelect David Rubner as Director Until the End of the Next Annual General Meeting Management For For 1.6 Reelect Tal Shavit as Director Until the End of the Next Annual General Meeting Management For For 2.1 Reelect Irwin Federman as External Director for a Three-Year Period Management For For 2.2 Reelect Ray Rothrock as External Director for a Three-Year Period Management For For 3 Reappoint Kost, Forer, Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Employment Terms of Gil Shwed, CEO Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:JUN 09, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:601601 Security ID:Y1505Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Annual Report of A shares Management For For 4 Approve 2016 Annual Report of H shares Management For For 5 Approve 2016 Financial Statements And Statutory Reports Management For For 6 Approve 2016 Profit Distribution Plan Management For For 7 Approve PricewaterhouseCoopers Zhong Tian LLP as PRC Auditor and Internal Control Auditor and PricewaterhouseCoopers as Overseas Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve 2016 Due Diligence Report Management For For 9 Approve 2016 Report on Performance of Independent Directors Management For For 10 Approve Amendments to the Interim Administrative Measures on Related Party Transactions Management For For 11 Approve the Development Plan for the Years 2017 to 2019 Management For For 12.1 Elect Kong Qingwei as Director Management For Against 12.2 Elect Huo Lianhong as Director Management For For 12.3 Elect Wang Jian as Director Management For Against 12.4 Elect Wang Tayu as Director Management For Against 12.5 Elect Kong Xiangqing as Director Management For Against 12.6 Elect Zhu Kebing as Director Management For Against 12.7 Elect Sun Xiaoning as Director Management For Against 12.8 Elect Wu Junhao as Director Management For Against 12.9 Elect Chen Xuanmin as Director Management For Against 12.10 Elect Bai Wei as Director Management For Against 12.11 Elect Lee Ka Sze, Carmelo as Director Management For Against 12.12 Elect Lam Chi Kuen as Director Management For For 12.13 Elect Zhou Zhonghui as Director Management For For 12.14 Elect Gao Shanwen as Director Management For Against 13.1 Elect Zhang Xinmei as Supervisor Management For For 13.2 Elect Lin Lichun as Supervisor Management For For 13.3 Elect Zhou Zhuping as Supervisor Management For For 14 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 15 Amend Articles of Association Management For Against 16 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:JUN 23, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Audited Financial Statements Management For For 4 Approve 2016 Profit Distribution Plan and Final Dividend Management For For 5 Approve Special Dividend Management For For 6 Approve 2016 Remuneration of Directors and Supervisors Management For For 7 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as PRC Auditors and Deloitte Touche Tohmatsu as International Auditors and Authorize Directors' Committee to Fix Their Remuneration Management For For 8 Approve Issuance of Bonds and Related Transactions Management For Against 9.01 Elect Ling Wen as Director Management For For 9.02 Elect Han Jianguo as Director Management For For 9.03 Elect Li Dong as Director Management For For 9.04 Elect Zhao Jibin as Director Management For For 10.01 Elect Tam Wai Chu, Maria as Director Management For Against 10.02 Elect Jiang Bo as Director Management For For 10.03 Elect Zhong Yingjie, Christina as Director Management For For 11.01 Elect Zhai Richeng as Supervisor Management For For 11.02 Elect Zhou Dayu as Supervisor Management For For CHINA TELECOM CORPORATION LTD Meeting Date:MAY 23, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Profit Distribution Plan and Final Dividend Management For For 3 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Elect Yang Jie as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.2 Elect Yang Xiaowei as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.3 Elect Ke Ruiwen as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.4 Elect Sun Kangmin as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.5 Elect Zhen Caiji as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.6 Elect Gao Tongqing as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.7 Elect Chen Zhongyue as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.8 Elect Chen Shengguang as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.9 Elect Tse Hau Yin, Aloysius as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.10 Elect Cha May Lung, Laura as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 4.11 Elect Xu Erming as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For Against 4.12 Elect Wang Hsuehming as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 5.1 Elect Sui Yixun as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.2 Elect Hu Jing as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.3 Elect Ye Zhong as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 6.1 Amend Article 1 of the Articles of Association Management For For 6.2 Amend Article 13 of the Articles of Association Management For For 6.3 Authorize Board to Handle All Matters in Relation to the Amendments to the Articles of Association Management For For 7.1 Approve Issuance of Debentures Management For Against 7.2 Authorize Board to Handle All Matters in Relation to the Issuance of Debentures Management For Against 7.3 Approve Centralized Registration of Debentures by the Company Management For Against 8.1 Approve Issuance of Company Bonds in the People's Republic of China Management For Against 8.2 Authorize Board to Handle All Matters in Relation to the Issuance of Company Bonds in the People's Republic of China Management For Against 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Amendments to Articles of Association to Reflect Changes in the Registered Capital of the Company Management For Against CHUBB LIMITED Meeting Date:MAY 18, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:CB Security ID:H1467J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Sheila P. Burke Management For For 5.5 Elect Director James I. Cash Management For For 5.6 Elect Director Mary Cirillo Management For For 5.7 Elect Director Michael P. Connors Management For For 5.8 Elect Director John A. Edwardson Management For For 5.9 Elect Director Leo F. Mullin Management For For 5.10 Elect Director Kimberly A. Ross Management For For 5.11 Elect Director Robert W. Scully Management For For 5.12 Elect Director Eugene B. Shanks, Jr. Management For For 5.13 Elect Director Theodore E. Shasta Management For For 5.14 Elect Director David H. Sidwell Management For For 5.15 Elect Director Olivier Steimer Management For For 5.16 Elect Director James M. Zimmerman Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For For 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 7.4 Appoint Robert W. Scully as Member of the Compensation Committee Management For For 7.5 Appoint James M. Zimmerman as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Approve Qualified Employee Stock Purchase Plan Management For For 10.1 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For 10.2 Approve Remuneration of Executive Management in the Amount of USD 41 Million for Fiscal 2018 Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Transact Other Business (Voting) Management For Against CISCO SYSTEMS, INC. Meeting Date:DEC 12, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Amy L. Chang Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Arab and non-Arab Employees using EEO-1 Categories Shareholder Against Against 6 Establish Board Committee on Operations in Israeli Settlements Shareholder Against Against CIT GROUP INC. Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ellen R. Alemany Management For For 1b Elect Director Michael L. Brosnan Management For For 1c Elect Director Michael A. Carpenter Management For For 1d Elect Director Dorene C. Dominguez Management For For 1e Elect Director Alan Frank Management For For 1f Elect Director William M. Freeman Management For For 1g Elect Director R. Brad Oates Management For For 1h Elect Director Marianne Miller Parrs Management For For 1i Elect Director Gerald Rosenfeld Management For For 1j Elect Director John R. Ryan Management For For 1k Elect Director Sheila A. Stamps Management For For 1l Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CITIGROUP INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Anthony M. Santomero Management For For 1k Elect Director Diana L. Taylor Management For For 1l Elect Director William S. Thompson, Jr. Management For For 1m Elect Director James S. Turley Management For For 1n Elect Director Deborah C. Wright Management For For 1o Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Demonstrate No Gender Pay Gap Shareholder Against Against 6 Appoint a Stockholder Value Committee Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Claw-back of Payments under Restatements Shareholder Against Against 9 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against CITIZENS FINANCIAL GROUP, INC. Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Christine M. Cumming Management For For 1.4 Elect Director Anthony Di Iorio Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. "Lee" Higdon Management For For 1.8 Elect Director Charles J. "Bud" Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For For 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For CNH INDUSTRIAL N.V. Meeting Date:APR 14, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Discuss Remuneration Report Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Adopt Financial Statements Management For For 2.d Approve Dividends of EUR 0.11 Per Share Management For For 2.e Approve Discharge of Directors Management For For 3.a Reelect Sergio Marchionne as Executive Director Management For For 3.b Reelect Richard J. Tobin as Executive Director Management For For 3.c Reelect Mina Gerowin as Non-Executive Director Management For For 3.d Reelect Suzanne Heywood as Non-Executive Director Management For For 3.e Reelect Leo W. Houle as Non- Executive Director Management For For 3.f Reelect Peter Kalantzis as Non- Executive Director Management For For 3.g Reelect John B. Lanaway as Non- Executive Director Management For For 3.h Reelect Silke C. Scheiber as Non-Executive Director Management For For 3.i Reelect Guido Tabellini as Non-Executive Director Management For For 3.j Reelect Jacqueline A.Tammenoms Bakker as Non-Executive Director Management For For 3.k Reelect Jacques Theurillat as Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Amend the Non-Executive Directors' Compensation Plan Management For For 6 Close Meeting Management None None COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:CTSH Security ID:192446102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zein Abdalla Management For For 1b Elect Director Betsy S. Atkins Management For For 1c Elect Director Maureen Breakiron-Evans Management For For 1d Elect Director Jonathan Chadwick Management For For 1e Elect Director John M. Dineen Management For For 1f Elect Director Francisco D'Souza Management For For 1g Elect Director John N. Fox, Jr. Management For For 1h Elect Director John E. Klein Management For For 1i Elect Director Leo S. Mackay, Jr. Management For For 1j Elect Director Michael Patsalos-Fox Management For For 1k Elect Director Robert E. Weissman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Eliminate Supermajority Vote Requirement Shareholder For For 7 Provide Right to Act by Written Consent Shareholder Against For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 3.25 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Non-Binding Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Non-Binding Vote on Compensation of Michel Rollier, Chairman Management For For 8 Reelect Michel Rollier as Supervisory Board Member Management For For 9 Reelect Olivier Bazil as Supervisory Board Member Management For For 10 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For CONSOL ENERGY INC. Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:CNX Security ID:20854P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alvin R. Carpenter Management For For 1.2 Elect Director J. Palmer Clarkson Management For For 1.3 Elect Director William E. Davis Management For For 1.4 Elect Director Nicholas J. DeIuliis Management For For 1.5 Elect Director Maureen E. Lally-Green Management For For 1.6 Elect Director Bernard Lanigan, Jr. Management For For 1.7 Elect Director John T. Mills Management For For 1.8 Elect Director Joseph P. Platt Management For For 1.9 Elect Director William P. Powell Management For For 1.10 Elect Director Edwin S. Roberson Management For For 1.11 Elect Director William N. Thorndike, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Political Contributions and Expenditures Shareholder Against Against CRESCENT POINT ENERGY CORP. Meeting Date:MAY 24, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:CPG Security ID:22576C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Ten Management For For 2.1 Elect Director Rene Amirault Management For For 2.2 Elect Director Peter Bannister Management For For 2.3 Elect Director Laura A. Cillis Management For For 2.4 Elect Director D. Hugh Gillard Management For For 2.5 Elect Director Robert F. Heinemann Management For For 2.6 Elect Director Barbara Munroe Management For For 2.7 Elect Director Gerald A. Romanzin Management For For 2.8 Elect Director Scott Saxberg Management For For 2.9 Elect Director Mike Jackson Management For For 2.10 Elect Director Ted Goldthorpe Management For For 3 Approve PricewaterhouseCoopers LLP Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For CVS HEALTH CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Mary L. Schapiro Management For For 1j Elect Director Richard J. Swift Management For For 1k Elect Director William C. Weldon Management For For 1l Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 7 Report on Pay Disparity Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against DELL TECHNOLOGIES INC. Meeting Date:JUN 26, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:DVMT Security ID:24703L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W. Dorman Management For For 1.2 Elect Director William D. Green Management For For 1.3 Elect Director Ellen J. Kullman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Increase Authorized Common Stock Management For Against DEUTSCHE TELEKOM AG Meeting Date:MAY 31, 2017 Record Date: Meeting Type:ANNUAL Ticker:DTE Security ID:D2035M136 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 6 Approve Creation of EUR 3.6 Billion Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Elect Dagmar Kollmann to the Supervisory Board Management For For DISH NETWORK CORPORATION Meeting Date:MAY 01, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:DISH Security ID:25470M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George R. Brokaw Management For For 1.2 Elect Director James DeFranco Management For For 1.3 Elect Director Cantey M. Ergen Management For For 1.4 Elect Director Charles W. Ergen Management For For 1.5 Elect Director Steven R. Goodbarn Management For For 1.6 Elect Director Charles M. Lillis Management For For 1.7 Elect Director Afshin Mohebbi Management For For 1.8 Elect Director David K. Moskowitz Management For For 1.9 Elect Director Tom A. Ortolf Management For For 1.10 Elect Director Carl E. Vogel Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year ELI LILLY AND COMPANY Meeting Date:MAY 01, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director William G. Kaelin, Jr. Management For For 1c Elect Director John C. Lechleiter Management For For 1d Elect Director David A. Ricks Management For For 1e Elect Director Marschall S. Runge Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Deferred Compensation Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against EMC CORPORATION Meeting Date:JUL 19, 2016 Record Date:MAY 13, 2016 Meeting Type:SPECIAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For EMPIRE COMPANY LIMITED Meeting Date:SEP 15, 2016 Record Date:JUL 25, 2016 Meeting Type:ANNUAL Ticker:EMP.A Security ID:291843407 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Advisory Vote on Executive Compensation Approach Management For For ENEL SPA Meeting Date:MAY 04, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 4 Fix Number of Directors Management For For 5 Fix Board Terms for Directors Management For For 6.1 Slate Submitted by the Italian Ministry of Economy And Finance Shareholder None Did Not Vote 6.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 7 Elect Patrizia Grieco as Board Chair Shareholder None For 8 Approve Remuneration of Directors Shareholder None For 9 Approve 2017 Monetary Long-Term Incentive Plan Management For For 10 Approve Remuneration Policy Management For For FREEPORT-MCMORAN INC. Meeting Date:JUN 06, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Gerald J. Ford Management For For 1.3 Elect Director Lydia H. Kennard Management For For 1.4 Elect Director Andrew Langham Management For For 1.5 Elect Director Jon C. Madonna Management For For 1.6 Elect Director Courtney Mather Management For For 1.7 Elect Director Dustan E. McCoy Management For For 1.8 Elect Director Frances Fragos Townsend Management For For 2 RatifyErnst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year GENERAL MOTORS COMPANY Meeting Date:JUN 06, 2017 Record Date:APR 07, 2017 Meeting Type:PROXY CONTEST Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Proxy Card) 1.1 Elect Director Joseph J. Ashton Management For For 1.2 Elect Director Mary T. Barra Management For For 1.3 Elect Director Linda R. Gooden Management For For 1.4 Elect Director Joseph Jimenez Management For For 1.5 Elect Director Jane L. Mendillo Management For For 1.6 Elect Director Michael G. Mullen Management For For 1.7 Elect Director James J. Mulva Management For For 1.8 Elect Director Patricia F. Russo Management For For 1.9 Elect Director Thomas M. Schoewe Management For For 1.10 Elect Director Theodore M. Solso Management For For 1.11 Elect Director Carol M. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Creation of Dual-Class Common Stock Shareholder Against Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Proxy Card) 1.1 Elect Directors Leo Hindery, Jr. Shareholder For Did Not Vote 1.2 Elect Director Vinit Sethi Shareholder For Did Not Vote 1.3 Elect Director William N. Thorndike, Jr. Shareholder For Did Not Vote 1.4 Management Nominee Joseph J. Ashton Shareholder For Did Not Vote 1.5 Management Nominee Mary T. Barra Shareholder For Did Not Vote 1.6 Management Nominee Linda R. Gooden Shareholder For Did Not Vote 1.7 Management Nominee Joseph Jimenez Shareholder For Did Not Vote 1.8 Management Nominee James J. Mulva Shareholder For Did Not Vote 1.9 Management Nominee Patricia F. Russo Shareholder For Did Not Vote 1.10 Management Nominee Thomas M. Schoewe Shareholder For Did Not Vote 1.11 Management Nominee Theodore M. Solso Shareholder For Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 3 Approve Executive Incentive Bonus Plan Management For Did Not Vote 4 Approve Omnibus Stock Plan Management For Did Not Vote 5 Ratify Deloitte & Touche LLP as Auditors Management For Did Not Vote 6 Require Independent Board Chairman Shareholder Against Did Not Vote 7 Creation of Dual-Class Common Stock Shareholder For Did Not Vote GLAXOSMITHKLINE PLC Meeting Date:MAY 04, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Emma Walmsley as Director Management For For 5 Elect Dr Vivienne Cox as Director Management For For 6 Elect Dr Patrick Vallance as Director Management For For 7 Re-elect Philip Hampton as Director Management For For 8 Re-elect Sir Roy Anderson as Director Management For For 9 Re-elect Vindi Banga as Director Management For For 10 Re-elect Simon Dingemans as Director Management For For 11 Re-elect Lynn Elsenhans as Director Management For For 12 Re-elect Dr Jesse Goodman as Director Management For For 13 Re-elect Judy Lewent as Director Management For For 14 Re-elect Urs Rohner as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity with Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Approve Performance Share Plan Management For For 25 Approve Deferred Annual Bonus Plan Management For For HEWLETT PACKARD ENTERPRISE COMPANY Meeting Date:MAR 22, 2017 Record Date:JAN 23, 2017 Meeting Type:ANNUAL Ticker:HPE Security ID:42824C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel Ammann Management For For 1b Elect Director Marc L. Andreessen Management For For 1c Elect Director Michael J. Angelakis Management For For 1d Elect Director Leslie A. Brun Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director Klaus Kleinfeld Management For For 1g Elect Director Raymond J. Lane Management For For 1h Elect Director Ann M. Livermore Management For For 1i Elect Director Raymond E. Ozzie Management For For 1j Elect Director Gary M. Reiner Management For For 1k Elect Director Patricia F. Russo Management For For 1l Elect Director Lip-Bu Tan Management For For 1m Elect Director Margaret C. Whitman Management For For 1n Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For HSBC HOLDINGS PLC Meeting Date:APR 28, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect David Nish as Director Management For For 3(b) Elect Jackson Tai as Director Management For For 3(c) Re-elect Phillip Ameen as Director Management For For 3(d) Re-elect Kathleen Casey as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Henri de Castries as Director Management For For 3(g) Re-elect Lord Evans of Weardale as Director Management For For 3(h) Re-elect Joachim Faber as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Irene Lee as Director Management For For 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Iain Mackay as Director Management For For 3(n) Re-elect Heidi Miller as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Jonathan Symonds as Director Management For For 3(q) Re-elect Pauline van der Meer Mohr as Director Management For For 3(r) Re-elect Paul Walsh as Director Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise EU Political Donations and Expenditure Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HYUNDAI MOTOR CO. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005380 Security ID:Y38472109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Chung Mong-koo as Inside Director Management For Against 2.2 Elect Choi Eun-soo as Outside Director Management For For 3 Elect Choi Eun-soo as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMPERIAL BRANDS PLC Meeting Date:FEB 01, 2017 Record Date:JAN 30, 2017 Meeting Type:ANNUAL Ticker:IMB Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Elect Therese Esperdy as Director Management For For 7 Re-elect David Haines as Director Management For For 8 Re-elect Matthew Phillips as Director Management For For 9 Elect Steven Stanbrook as Director Management For For 10 Re-elect Oliver Tant as Director Management For For 11 Re-elect Mark Williamson as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Re-elect Malcolm Wyman as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 21 Adopt New Articles of Association Management For For INNOGY SE Meeting Date:APR 24, 2017 Record Date:APR 02, 2017 Meeting Type:ANNUAL Ticker:IGY Security ID:D6S3RB103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 6 Ratify PricewaterhouseCoopers GmbH as Auditors for Half-Year and Quarterly Reports 2017 Management For For 7 Approve Remuneration System for Management Board Members Management For For 8.1 Fix Number of Supervisory Board Members Management For For 8.2 Amend Articles Re: Term for Ordinary Board Members Management For Against 8.3 Amend Articles Re: Term for Alternate Board Members Management For Against 8.4 Amend Articles Re: Board Chairmanship Management For For 8.5 Amend Articles Re: Employee Representation Management For For 8.6 Amend Articles Re: Majority Requirements at General Meetings Management For For 9.1a Elect Werner Brandt to the Supervisory Board Management For For 9.1b Elect Ulrich Grillo to the Supervisory Board Management For For 9.1c Elect Maria van der Hoeven to the Supervisory Board Management For For 9.1d Elect Michael Kleinemeier to the Supervisory Board Management For For 9.1e Elect Martina Koederitz to the Supervisory Board Management For For 9.1f Elect Markus Krebber to the Supervisory Board Management For For 9.1g Elect Rolf Pohlig to the Supervisory Board Management For For 9.1h Elect Dieter Steinkamp to the Supervisory Board Management For For 9.1i Elect Marc Tuengler to the Supervisory Board Management For For 9.1j Elect Deborah Wilkens to the Supervisory Board Management For For 9.2a Elect Reiner Boehle as Employee Representative to the Supervisory Board Management For For 9.2b Elect Frank Bsirske as Employee Representative to the Supervisory Board Management For For 9.2c Elect Arno Hahn as Employee Representative to the Supervisory Board Management For For 9.2d Elect Hans Peter Lafos as Employee Representative to the Supervisory Board Management For For 9.2e Elect Robert Leyland as Employee Representative to the Supervisory Board Management For For 9.2f Elect Meike Neuhaus as Employee Representative to the Supervisory Board Management For For 9.2g Elect Rene Poehls as Employee Representative to the Supervisory Board Management For For 9.2h Elect Pascal van Rijsewijk as Employee Representative to the Supervisory Board Management For For 9.2i Elect Gabriele Sassenberg as Employee Representative to the Supervisory Board Management For For 9.2j Elect Sarka Vojikova as Employee Representative to the Supervisory Board Management For For INTERNATIONAL PAPER COMPANY Meeting Date:MAY 08, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:IP Security ID:460146103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David J. Bronczek Management For For 1b Elect Director William J. Burns Management For For 1c Elect Director Ahmet C. Dorduncu Management For For 1d Elect Director Ilene S. Gordon Management For For 1e Elect Director Jay L. Johnson Management For For 1f Elect Director Stacey J. Mobley Management For For 1g Elect Director Kathryn D. Sullivan Management For For 1h Elect Director Mark S. Sutton Management For For 1i Elect Director John L. Townsend, III Management For For 1j Elect Director William G. Walter Management For For 1k Elect Director J. Steven Whisler Management For For 1l Elect Director Ray G. Young Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Pro-rata Vesting of Equity Awards Shareholder Against Against JARDINE STRATEGIC HOLDINGS LTD. Meeting Date:MAY 04, 2017 Record Date: Meeting Type:ANNUAL Ticker:J37 Security ID:G50764102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Re-elect David Hsu as Director Management For Abstain 3 Re-elect Dr George Koo as Director Management For Against 4 Elect Y.K. Pang as Director Management For Abstain 5 Approve Directors' Fees Management For For 6 Ratify Auditors and Authorise Their Remuneration Management For For 7 Authorise Issue of Equity with and without Pre-emptive Rights Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director Todd A. Combs Management For For 1f Elect Director James S. Crown Management For For 1g Elect Director James Dimon Management For For 1h Elect Director Timothy P. Flynn Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Michael A. Neal Management For For 1k Elect Director Lee R. Raymond Management For For 1l Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Clawback Amendment Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against Against 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 10 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against For KINDER MORGAN, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Kimberly A. Dang Management For For 1.4 Elect Director Ted A. Gardner Management For Against 1.5 Elect Director Anthony W. Hall, Jr. Management For For 1.6 Elect Director Gary L. Hultquist Management For For 1.7 Elect Director Ronald L. Kuehn, Jr. Management For For 1.8 Elect Director Deborah A. Macdonald Management For For 1.9 Elect Director Michael C. Morgan Management For For 1.10 Elect Director Arthur C. Reichstetter Management For For 1.11 Elect Director Fayez Sarofim Management For For 1.12 Elect Director C. Park Shaper Management For For 1.13 Elect Director William A. Smith Management For For 1.14 Elect Director Joel V. Staff Management For For 1.15 Elect Director Robert F. Vagt Management For For 1.16 Elect Director Perry M. Waughtal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against For 4 Report on Methane Emissions Shareholder Against Against 5 Report on Annual Sustainability Shareholder Against Against 6 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against KINGFISHER PLC Meeting Date:JUN 13, 2017 Record Date:JUN 09, 2017 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andy Cosslett as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Anders Dahlvig as Director Management For For 9 Re-elect Rakhi Goss-Custard as Director Management For For 10 Re-elect Veronique Laury as Director Management For For 11 Re-elect Mark Seligman as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 20 Adopt New Articles of Association Management For For KLX INC. Meeting Date:AUG 25, 2016 Record Date:JUN 30, 2016 Meeting Type:ANNUAL Ticker:KLXI Security ID:482539103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Benjamin A. Hardesty Management For For 1.2 Elect Director Stephen M. Ward, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For KONINKLIJKE KPN NV Meeting Date:APR 12, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Dividends of EUR 0.125 Per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Ratify Ernst & Young as Auditors Management For For 10 Announce Intention to Reappoint Farwerck to the Management Board Management None None 11 Opportunity to Make Recommendations Management None None 12 Elect D.J. Haank to Supervisory Board Management For For 13 Elect C.J. Garcia Moreno Elizondo to Supervisory Board Management For For 14 Announce Vacancies on the Board Management None None 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Cancellation of Repurchased Shares Management For For 17 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 18 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 19 Close Meeting Management None None KONINKLIJKE PHILIPS NV Meeting Date:MAY 11, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:PHIA Security ID:N7637U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 President's Speech Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Dividends of EUR 0.80 Per Share Management For For 2e Approve Discharge of Management Board Management For For 2f Approve Discharge of Supervisory Board Management For For 3a Amend the Remuneration Policy of the Management Board Management For For 3b Amend Restricted Stock Plan Management For For 4a Reelect J. van der Veer to Supervisory Board Management For For 4b Reelect C.A. Poon to Supervisory Board Management For For 5 Approve Remuneration of Supervisory Board Management For For 6.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 6.b Authorize Board to Exclude Preemptive Rights from Issuances under Item 6a Management For For 7 Authorize Repurchase of Shares Management For For 8 Approve Cancellation of Repurchased Shares Management For For 9 Other Business (Non-Voting) Management None None LAFARGEHOLCIM LTD. Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:LHN Security ID:H4768E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Discharge of Board and Senior Management Management For Against 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 2.00 per Share Management For For 4.1a Reelect Beat Hess as Director and Board Chairman Management For For 4.1b Reelect Bertrand Colomb as Director Management For For 4.1c Reelect Paul Desmarais as Director Management For For 4.1d Reelect Oscar Fanjul as Director Management For For 4.1e Reelect Gerard Lamarche as Director Management For For 4.1f Reelect Adrian Loader as Director Management For For 4.1g Reelect Juerg Oleas as Director Management For For 4.1h Reelect Nassef Sawiris as Director Management For For 4.1i Reelect Thomas Schmidheiny as Director Management For For 4.1j Reelect Hanne Sorensen as Director Management For For 4.1k Reelect Dieter Spaelti as Director Management For For 4.2 Elect Patrick Kron as Director Management For For 4.3.1 Reappoint Paul Desmarais as Member of the Compensation Committee Management For For 4.3.2 Reappoint Oscar Fanjul as Member of the Compensation Committee Management For For 4.3.3 Reappoint Adrian Loader as Member of the Compensation Committee Management For For 4.3.4 Reappoint Nassef Sawiris as Member of the Compensation Committee Management For For 4.3.5 Reappoint Hanne Sorensen as Member of the Compensation Committee Management For For 4.4.1 Ratify Deloitte AG as Auditors Management For For 4.4.2 Designate Thomas Ris as Independent Proxy Management For For 5.1 Approve Remuneration of Directors in the Amount of CHF 5.4 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 40.5 Million Management For For 6 Transact Other Business (Voting) Management For Against LENOVO GROUP LIMITED Meeting Date:JUL 07, 2016 Record Date:JUL 06, 2016 Meeting Type:ANNUAL Ticker:992 Security ID:Y5257Y107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Gordon Robert Halyburton Orr as Director Management For For 3b Elect Zhu Linan as Director Management For For 3c Elect Tian Suning as Director Management For For 3d Elect William Tudor Brown as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against LINKEDIN CORPORATION Meeting Date:AUG 19, 2016 Record Date:JUL 18, 2016 Meeting Type:SPECIAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against MARATHON OIL CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gaurdie E. Banister, Jr. Management For For 1b Elect Director Gregory H. Boyce Management For For 1c Elect Director Chadwick C. Deaton Management For For 1d Elect Director Marcela E. Donadio Management For For 1e Elect Director Philip Lader Management For For 1f Elect Director Michael E. J. Phelps Management For For 1g Elect Director Dennis H. Reilley Management For For 1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MERCK & CO., INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director Rochelle B. Lazarus Management For For 1g Elect Director John H. Noseworthy Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Holy Land Principles Shareholder Against Against 7 Report on Risks of Doing Business in Conflict-Affected Areas Shareholder Against Against 8 Report on Board Oversight of Product Safety and Quality Shareholder Against Against METLIFE, INC. Meeting Date:JUN 13, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director David L. Herzog Management For For 1.4 Elect Director R. Glenn Hubbard Management For For 1.5 Elect Director Steven A. Kandarian Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director Edward J. Kelly, III Management For For 1.8 Elect Director William E. Kennard Management For For 1.9 Elect Director James M. Kilts Management For For 1.10 Elect Director Catherine R. Kinney Management For For 1.11 Elect Director Denise M. Morrison Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For METRO AG Meeting Date:FEB 06, 2017 Record Date:JAN 15, 2017 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/16 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/16 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/16 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016/17 Management For For 6.1 Elect Florian Funck to the Supervisory Board Management For For 6.2 Elect Regine Stachelhaus to the Supervisory Board Management For For 6.3 Elect Bernhard Duettmann to the Supervisory Board Management For For 6.4 Elect Julia Goldin to the Supervisory Board Management For For 6.5 Elect Jo Harlow to the Supervisory Board Management For For 7 Approve Remuneration System for Management Board Members Management For For 8 Approve Creation of EUR 417 Million Pool of Capital without Preemptive Rights Management For For 9 Change Company Name to CECONOMY AG Management For For 10 Adopt New Articles of Association Management For For 11 Approve Spin-Off Agreement with METRO Wholesale & Food Specialist AG Management For For MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against MONSANTO COMPANY Meeting Date:DEC 13, 2016 Record Date:NOV 07, 2016 Meeting Type:SPECIAL Ticker:MON Security ID:61166W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For MONSANTO COMPANY Meeting Date:JAN 27, 2017 Record Date:DEC 05, 2016 Meeting Type:ANNUAL Ticker:MON Security ID:61166W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dwight M. 'Mitch' Barns Management For For 1b Elect Director Gregory H. Boyce Management For For 1c Elect Director David L. Chicoine Management For For 1d Elect Director Janice L. Fields Management For For 1e Elect Director Hugh Grant Management For For 1f Elect Director Arthur H. Harper Management For For 1g Elect Director Laura K. Ipsen Management For For 1h Elect Director Marcos M. Lutz Management For For 1i Elect Director C. Steven McMillan Management For For 1j Elect Director Jon R. Moeller Management For For 1k Elect Director George H. Poste Management For For 1l Elect Director Robert J. Stevens Management For For 1m Elect Director Patricia Verduin Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Effectiveness and Risks of Glyphosate Use Shareholder Against Against NN GROUP NV Meeting Date:JUN 01, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2016 Management None None 3 Discuss Remuneration Policy 2016 Management None None 4a Adopt Financial Statements 2016 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.55 Per Share Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Announce Intention to Reappoint Lard Friese to Executive Board Management None None 7 Discussion of Supervisory Board Profile Management None None 8a Elect Robert Ruijter to Supervisory Board Management For For 8b Elect Clara Streit to Supervisory Board Management For For 9a Approve Remuneration of Supervisory Board Management For For 9b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 10 Amend Articles of Association Management For For 11a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 11b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Cancellation of Repurchased Shares Up to 20 Percent of Issued Share Capital Management For For 14 Other Business (Non-Voting) Management None None NOKIA CORP. Meeting Date:MAY 23, 2017 Record Date:MAY 11, 2017 Meeting Type:ANNUAL Ticker:NOKIA Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.17 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 to Chair, EUR 185,000 to Vice Chair and EUR 160,000 to Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Ten Management For For 12 Reelect Bruce Brown, Louis Hughes, Jean Monty, Elizabeth Nelson, Olivier Piou, Risto Siilasmaa, Carla Smits-Nusteling and Kari Stadigh as Directors, Elect Jeanette Horan and Edward Kozel as New Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 560 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOKIA CORP. Meeting Date:MAY 23, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:NOKIA Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.17 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 to Chair, EUR 185,000 to Vice Chair and EUR 160,000 to Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Ten Management For For 12.1 Reelect Bruce Brown as Director Management For For 12.2 Elect Jeanette Horan as Director Management For For 12.3 Reelect Louis Hughes as Director Management For For 12.4 Elect Edward Kozel as Director Management For For 12.5 Reelect Jean Monty as Director Management For For 12.6 Reelect Elizabeth Nelson as Director Management For For 12.7 Reelect Olivier Piou as Director Management For For 12.8 Reelect Risto Siilasmaa as Director Management For For 12.9 Reelect Carla Smits-Nusteling as Director Management For For 12.10 Reelect Kari Stadigh as Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 560 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 28, 2017 Record Date:JAN 20, 2017 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.75 per Share Management For For 4 Approve CHF 5.14 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5.1 Approve Maximum Remuneration of Directors in the Amount of CHF 8.5 Million Management For For 5.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 99 Million Management For For 5.3 Approve Remuneration Report (Non-Binding) Management For For 6.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 6.2 Reelect Nancy C. Andrews as Director Management For For 6.3 Reelect Dimitri Azar as Director Management For For 6.4 Reelect Ton Buechner as Director Management For For 6.5 Reelect Srikant Datar as Director Management For For 6.6 Reelect Elizabeth Doherty as Director Management For For 6.7 Reelect Ann Fudge as Director Management For For 6.8 Reelect Pierre Landolt as Director Management For For 6.9 Reelect Andreas von Planta as Director Management For For 6.10 Reelect Charles L. Sawyers as Director Management For For 6.11 Reelect Enrico Vanni as Director Management For For 6.12 Reelect William T. Winters as Director Management For For 6.13 Elect Frans van Houten as Director Management For For 7.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 7.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 7.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 7.4 Appoint William T. Winters as Member of the Compensation Committee Management For For 8 Ratify PricewaterhouseCoopers AG as Auditors Management For For 9 Designate Peter Andreas Zahn as Independent Proxy Management For For 10 Transact Other Business (Voting) Management For Against OPEN TEXT CORPORATION Meeting Date:SEP 23, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:OTC Security ID:683715106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director P. Thomas Jenkins Management For For 1.2 Elect Director Mark Barrenechea Management For For 1.3 Elect Director Randy Fowlie Management For For 1.4 Elect Director Gail E. Hamilton Management For For 1.5 Elect Director Brian J. Jackman Management For For 1.6 Elect Director Stephen J. Sadler Management For For 1.7 Elect Director Michael Slaunwhite Management For For 1.8 Elect Director Katharine B. Stevenson Management For For 1.9 Elect Director Deborah Weinstein Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Stock Split Management For For 4 Approve Shareholder Rights Plan Management For For 5 Amend Stock Option Plan Management For For PEPSICO, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Daniel Vasella Management For For 1m Elect Director Darren Walker Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 6 Adopt Holy Land Principles Shareholder Against Against PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 03, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Andre Calantzopoulos Management For For 1.3 Elect Director Louis C. Camilleri Management For For 1.4 Elect Director Massimo Ferragamo Management For For 1.5 Elect Director Werner Geissler Management For For 1.6 Elect Director Jennifer Li Management For For 1.7 Elect Director Jun Makihara Management For For 1.8 Elect Director Sergio Marchionne Management For For 1.9 Elect Director Kalpana Morparia Management For For 1.10 Elect Director Lucio A. Noto Management For For 1.11 Elect Director Frederik Paulsen Management For For 1.12 Elect Director Robert B. Polet Management For For 1.13 Elect Director Stephen M. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Restricted Stock Plan Management For For 5 Approve Non-Employee Director Restricted Stock Plan Management For For 6 Ratify PricewaterhouseCoopers SA as Auditors Management For For 7 Establish a Board Committee on Human Rights Shareholder Against Against 8 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LE86 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against RSA INSURANCE GROUP PLC Meeting Date:MAY 05, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Martin Scicluna as Director Management For For 6 Re-elect Stephen Hester as Director Management For For 7 Re-elect Scott Egan as Director Management For For 8 Re-elect Alastair Barbour as Director Management For For 9 Re-elect Kath Cates as Director Management For For 10 Re-elect Enrico Cucchiani as Director Management For For 11 Elect Isabel Hudson as Director Management For For 12 Re-elect Hugh Mitchell as Director Management For For 13 Re-elect Joseph Streppel as Director Management For For 14 Re-elect Martin Strobel as Director Management For For 15 Reappoint KPMG LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Issue of Equity in Connection with the Issue of Mandatory Convertible Securities Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Connection with the Issue of Mandatory Convertible Securities Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Elect Lee Jae-yong as Inside Director Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANDS CHINA LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:1928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Sheldon Gary Adelson as Director Management For For 3b Elect Chiang Yun as Director Management For For 3c Elect Victor Patrick Hoog Antink as Director Management For For 3d Elect Kenneth Patrick Chung as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SOCIETE GENERALE Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:GLE Security ID:F43638141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.20 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions and Acknowledge the Absence of New Transactions Management For For 5 Approve Severance Agreement and Non-Compete Agreement with Frederic Oudea Management For For 6 Approve Severance Agreement and Non-Compete Agreement with Severin Cabannes Management For For 7 Approve Severance Agreement and Non-Compete Agreement with Bernardo Sanchez Incera Management For For 8 Approve Pension Scheme, Severance Agreement and Non-Compete Agreement with Didier Valet Management For For 9 Approve Remuneration Policy of Chairman of the Board, CEO, and Vice CEOs Management For For 10 Non-Binding Vote on Compensation of Lorenzo Bini Smaghi, Chairman of the Board Management For For 11 Non-Binding Vote on Compensation of Frederic Oudea, CEO Management For For 12 Non-Binding Vote on Compensation of Severin Cabannes and Bernardo Sanchez Incera, Vice CEOs Management For For 13 Non-Binding Vote on the Aggregate Remuneration Granted in 2016 to Certain Senior Management, Responsible Officers, and Risk-Takers Management For For 14 Reelect Alexandra Schaapveld as Director Management For For 15 Reelect Jean-Bernard Levy as Director Management For For 16 Elect William Connelly as Director Management For For 17 Elect Lubomira Rochet as Director Management For For 18 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 19 Authorize Filing of Required Documents/Other Formalities Management For For ST. JUDE MEDICAL, INC. Meeting Date:OCT 26, 2016 Record Date:SEP 16, 2016 Meeting Type:ANNUAL Ticker:STJ Security ID:790849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3a Elect Director Stuart M. Essig Management For For 3b Elect Director Barbara B. Hill Management For For 3c Elect Director Michael A. Rocca Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Approve Omnibus Stock Plan Management For For 6 Declassify the Board of Directors Management For For 7 Provide Proxy Access Right Management For For 8 Ratify Ernst & Young LLP as Auditors Management For For 9 Adjourn Meeting Management For For 10 Reduce Supermajority Vote Requirement Shareholder Against For STANDARD CHARTERED PLC Meeting Date:MAY 03, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Jose Vinals as Director Management For For 4 Re-elect Om Bhatt as Director Management For For 5 Re-elect Dr Kurt Campbell as Director Management For For 6 Re-elect Dr Louis Cheung as Director Management For For 7 Re-elect David Conner as Director Management For For 8 Re-elect Dr Byron Grote as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Dr Han Seung-soo as Director Management For For 11 Re-elect Christine Hodgson as Director Management For For 12 Re-elect Gay Huey Evans as Director Management For For 13 Re-elect Naguib Kheraj as Director Management For For 14 Re-elect Jasmine Whitbread as Director Management For For 15 Re-elect Bill Winters as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Scrip Dividend Program Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For STRYKER CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director Andrew K. Silvernail Management For For 1h Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Restricted Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year SYMANTEC CORPORATION Meeting Date:NOV 01, 2016 Record Date:SEP 02, 2016 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory S. Clark Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Kenneth Y. Hao Management For For 1d Elect Director David W. Humphrey Management For For 1e Elect Director Geraldine B. Laybourne Management For For 1f Elect Director David L. Mahoney Management For For 1g Elect Director Robert S. Miller Management For For 1h Elect Director Anita M. Sands Management For For 1i Elect Director Daniel H. Schulman Management For For 1j Elect Director V. Paul Unruh Management For For 1k Elect Director Suzanne M. Vautrinot Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For T&D HOLDINGS INC. Meeting Date:JUN 28, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8795 Security ID:J86796109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 17.5 Management For For 2.1 Elect Director Kida, Tetsuhiro Management For For 2.2 Elect Director Uehara, Hirohisa Management For For 2.3 Elect Director Yokoyama, Terunori Management For For 2.4 Elect Director Matsuyama, Haruka Management For For 2.5 Elect Director Ogo, Naoki Management For For 2.6 Elect Director Tanaka, Katsuhide Management For For 2.7 Elect Director Kudo, Minoru Management For For 2.8 Elect Director Itasaka, Masafumi Management For For 3.1 Appoint Statutory Auditor Yanai, Junichi Management For For 3.2 Appoint Statutory Auditor Ozawa, Yuichi Management For For 4 Appoint Alternate Statutory Auditor Ezaki, Masayuki Management For For 5 Approve Compensation Ceiling for Directors Management For For TELECOM ITALIA SPA Meeting Date:MAY 04, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:TIT Security ID:T92778108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Approve Remuneration Policy Management For Against 3.1 Fix Number of Directors Shareholder None For 3.2 Fix Board Terms for Directors Shareholder None For 3.3 Approve Remuneration of Directors Shareholder None For 3.4.1 Slate Submitted by Vivendi SA Shareholder None Did Not Vote 3.4.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 3.5 Authorize New Directors to Assume Positions in Competing Companies Shareholder None Against THE HARTFORD FINANCIAL SERVICES GROUP, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HIG Security ID:416515104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert B. Allardice, III Management For For 1b Elect Director Trevor Fetter Management For For 1c Elect Director Kathryn A. Mikells Management For For 1d Elect Director Michael G. Morris Management For For 1e Elect Director Thomas A. Renyi Management For For 1f Elect Director Julie G. Richardson Management For For 1g Elect Director Teresa Wynn Roseborough Management For For 1h Elect Director Virginia P. Ruesterholz Management For For 1i Elect Director Charles B. Strauss Management For For 1j Elect Director Christopher J. Swift Management For For 1k Elect Director H. Patrick Swygert Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 25, 2017 Record Date:FEB 03, 2017 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Bunch Management For For 1.2 Elect Director Marjorie Rodgers Cheshire Management For For 1.3 Elect Director William S. Demchak Management For For 1.4 Elect Director Andrew T. Feldstein Management For For 1.5 Elect Director Daniel R. Hesse Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Jane G. Pepper Management For For 1.9 Elect Director Donald J. Shepard Management For For 1.10 Elect Director Lorene K. Steffes Management For For 1.11 Elect Director Dennis F. Strigl Management For For 1.12 Elect Director Michael J. Ward Management For For 1.13 Elect Director Gregory D. Wasson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Stephen W. Bergstrom Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Charles I. Cogut Management For For 1.5 Elect Director Kathleen B. Cooper Management For For 1.6 Elect Director Michael A. Creel Management For For 1.7 Elect Director Peter A. Ragauss Management For For 1.8 Elect Director Scott D. Sheffield Management For For 1.9 Elect Director Murray D. Smith Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Janice D. Stoney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THYSSENKRUPP AG Meeting Date:JAN 27, 2017 Record Date:JAN 05, 2017 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.15 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/2016 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016/2017 Management For For TIME WARNER INC. Meeting Date:FEB 15, 2017 Record Date:JAN 03, 2017 Meeting Type:SPECIAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For TIME WARNER INC. Meeting Date:JUN 15, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William P. Barr Management For For 1b Elect Director Jeffrey L. Bewkes Management For For 1c Elect Director Robert C. Clark Management For For 1d Elect Director Mathias Dopfner Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Carlos M. Gutierrez Management For For 1g Elect Director Fred Hassan Management For For 1h Elect Director Paul D. Wachter Management For For 1i Elect Director Deborah C. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 10, 2016 Record Date:SEP 13, 2016 Meeting Type:ANNUAL Ticker:FOXA Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For For 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For For 1l Elect Director Tidjane Thiam Management For For 1m Elect Director Jeffrey W. Ubben Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VISTRA ENERGY CORP. Meeting Date:MAY 16, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:VST Security ID:92840M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gavin R. Baiera Management For For 1.2 Elect Director Curtis A. Morgan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Re-elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Elect David Nish as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For VOYA FINANCIAL, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:VOYA Security ID:929089100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lynne Biggar Management For For 1b Elect Director Jane P. Chwick Management For For 1c Elect Director Ruth Ann M. Gillis Management For For 1d Elect Director J. Barry Griswell Management For For 1e Elect Director Frederick S. Hubbell Management For For 1f Elect Director Rodney O. Martin, Jr. Management For For 1g Elect Director Byron H. Pollitt, Jr. Management For For 1h Elect Director Joseph V. Tripodi Management For For 1i Elect Director Deborah C. Wright Management For For 1j Elect Director David Zwiener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For WALGREENS BOOTS ALLIANCE, INC. Meeting Date:JAN 26, 2017 Record Date:NOV 28, 2016 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director William C. Foote Management For For 1d Elect Director Ginger L. Graham Management For For 1e Elect Director John A. Lederer Management For For 1f Elect Director Dominic P. Murphy Management For For 1g Elect Director Stefano Pessina Management For For 1h Elect Director Leonard D. Schaeffer Management For For 1i Elect Director Nancy M. Schlichting Management For For 1j Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Proxy Access Shareholder Against Against 6 Approve Report on Executive Pay & Sustainability Performance Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 25, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Lloyd H. Dean Management For Against 1d Elect Director Elizabeth A. Duke Management For For 1e Elect Director Enrique Hernandez, Jr. Management For Against 1f Elect Director Donald M. James Management For For 1g Elect Director Cynthia H. Milligan Management For For 1h Elect Director Karen B. Peetz Management For For 1i Elect Director Federico F. Pena Management For Against 1j Elect Director James H. Quigley Management For Against 1k Elect Director Stephen W. Sanger Management For For 1l Elect Director Ronald L. Sargent Management For For 1m Elect Director Timothy J. Sloan Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Review and Report on Business Standards Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against 7 Report on Divesting Non-Core Business Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Global Policy Regarding the Rights of Indigenous People Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 25, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yves Brouillette Management For For 1.2 Elect Director G. Manning Rountree Management For For 2.1 Elect Director Kevin Pearson for HG Re Ltd. Management For For 2.2 Elect Director Jennifer Pitts for HG Re Ltd. Management For For 2.3 Elect Director Christine Repasy for HG Re Ltd. Management For For 2.4 Elect Director John Sinkus for HG Re Ltd. Management For For 3.1 Elect Director Reid T. Campbell for Any New Non-United States Operating Subsidiary of WTM Management For For 3.2 Elect Director Kevin Pearson for Any New Non-United States Operating Subsidiary of WTM Management For For 3.3 Elect Director Jennifer Pitts for Any New Non-United States Operating Subsidiary of WTM Management For For 3.4 Elect Director G. Manning Rountree for Any New Non-United States Operating Subsidiary of WTM Management For For 4.1 Elect Director Christopher Garrod for Split Rock Insurance, Ltd. Management For For 4.2 Elect Director Sarah Kolar for Split Rock Insurance, Ltd. Management For For 4.3 Elect Director Kevin Pearson for Split Rock Insurance, Ltd. Management For For 4.4 Elect Director John Treacy for Split Rock Insurance, Ltd. Management For For 5.1 Elect Director Sarah Kolar for Grand Marais Capital Limited Management For For 5.2 Elect Director Jonah Pfeffer for Grand Marais Capital Limited Management For For 5.3 Elect Director Davinia Smith for Grand Marais Capital Limited Management For For 6.1 Elect Director Sarah Kolar for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.2 Elect Director Paul McDonough for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.3 Elect Director Kevin Pearson for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.4 Elect Director John Treacy for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year 9 Ratify PricewaterhouseCoopers LLP as Auditors Management For For XL GROUP LTD Meeting Date:MAY 19, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:XL Security ID:G98294104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Dale R. Comey Management For For 1.3 Elect Director Claus-Michael Dill Management For For 1.4 Elect Director Robert R. Glauber Management For For 1.5 Elect Director Edward J. Kelly, III Management For For 1.6 Elect Director Joseph Mauriello Management For For 1.7 Elect Director Michael S. McGavick Management For For 1.8 Elect Director Eugene M. McQuade Management For For 1.9 Elect Director Clayton S. Rose Management For For 1.10 Elect Director Anne Stevens Management For For 1.11 Elect Director John M. Vereker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For Franklin Mutual International Fund ACCOR Meeting Date:JUL 12, 2016 Record Date:JUL 07, 2016 Meeting Type:SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Contribution in Kind in the Form of FRHI Shares and its Remuneration in the Form of Accor Shares Management For For 2 Pursuant to Approval of Item 1, Issue 46.7 Million Shares Management For For 3 Authorize Filing of Required Documents/Other Formalities Management For For 4 Elect Ali Bouzarif as Director Management For For 5 Elect Aziz Aluthman Fakhroo as Director Management For For 6 Elect Sarmad Zok as Director Management For For 7 Elect Jiang Qiong Er as Director Management For For 8 Elect Isabelle Simon as Director Management For For 9 Elect Natacha Valla as Director Management For For 10 Approve Remuneration of Directors in the Aggregate Amount of EUR 1,12 Million Management For For ACCOR Meeting Date:MAY 05, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 1.05 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Reelect Sebastien Bazin as Director Management For For 6 Reelect Iris Knobloch as Director Management For For 7 Ratify Appointment of Nawaf Bin Jassim Bin Jabor Al-Thani as Director Management For For 8 Ratify Appointment of Vivek Badrinath as Director Management For For 9 Ratify Appointment of Nicolas Sarkozy as Director Management For For 10 Approve Transaction with Eurazeo Re: Sale of Assets Management For For 11 Approve Termination Package of Sven Boinet, Vice-CEO Management For For 12 Non-Binding Vote on Compensation of Sebastien Bazin, Chairman and CEO Management For For 13 Non-Binding Vote on Compensation of Sven Boinet, Vice-CEO Management For For 14 Approve Remuneration Policy of Chairman and CEO Management For For 15 Approve Remuneration Policy of Vice-CEO Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 427 Million Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 85 Million Management For For 20 Approve Issuance of Equity or Equity-Linked Securities Reserved for Qualified Investors or Restricted Number of Investors, up to Aggregate Nominal Amount of EUR 85 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 24 Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind, up to Aggregate Amount of EUR 85 Million Management For For 23 Authorize Capitalization of Reserves of Up to EUR 427 Million for Bonus Issue or Increase in Par Value Management For For 24 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 427 Million Management For For 25 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 26 Authorize up to 2 Percent of Issued Capital for Use in Restricted Stock Plans Under Performance Conditions Reserved for Employees and Executive Officers Management For For 27 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer Management For Against 28 Authorize Filing of Required Documents/Other Formalities Management For For A Remove Double-Voting Rights for Long-Term Registered Shareholders and Amend Bylaws Accordingly Shareholder Against Against ACCOR Meeting Date:JUN 30, 2017 Record Date:JUN 27, 2017 Meeting Type:SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Company Assets to AccorInvest Management For For 2 Authorize Filing of Required Documents/Other Formalities Management For For AGEAS SA/NV Meeting Date:MAY 17, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Reports (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 2.10 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3 Discuss and Approve Remuneration Report Management For For 4.1 Elect Katleen Vandeweyer as Independent Director Management For For 4.2 Reelect Bart De Smet as Director Management For For 5.1 Approve Cancellation of 7,170,522 Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Belgian Company Law Article 604 Management None None 5.2.2 Renew Authorization to Increase Share Capital up to 155.40 Million within the Framework of Authorized Capital Management For For 5.3 Amend Article 10 Re: Board of Directors Management For For 5.4 Amend Article 12 Re: Management of the Company Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Close Meeting Management None None AMP LIMITED Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:AMP Security ID:Q0344G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Catherine Brenner as Director Management For For 2b Elect Patty Akopiantz as Director Management For For 2c Elect Trevor Matthews as Director Management For For 2d Elect Geoff Roberts as Director Management For For 2e Elect Peter Varghese as Director Management For For 2f Elect Mike Wilkins as Director Management For For 3 Approve the Adoption of Remuneration Report Management For For 4 Approve Chief Executive Officer's Long-Term Incentive for 2017 Management For For ASR NEDERLAND NV Meeting Date:MAY 31, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:ASRNL Security ID:N0709G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4.a Adopt Financial Statements and Statutory Reports Management For For 4.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4.c Approve Dividends of EUR 1.27 Per Share Management For For 5.a Approve Discharge of Management Board Management For For 5.b Approve Discharge of Supervisory Board Management For For 6.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 6.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 6.c Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Cancellation of Repurchased Shares Management For For 8 Allow Questions Management None None 9 Close Meeting Management None None BNP PARIBAS SA Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.70 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean Lemierre as Director Management For For 7 Reelect Monique Cohen as Director Management For For 8 Reelect Daniela Schwarzer as Director Management For For 9 Reelect Fields Wicker-Miurin as Director Management For For 10 Elect Jacques Aschenbroich as Director Management For For 11 Approve Remuneration Policy for Chairman of the Board Management For For 12 Approve Remuneration Policy for CEO and Vice-CEO Management For For 13 Non-Binding Vote on Compensation of Jean Lemierre, Chairman of the Board Management For For 14 Non-Binding Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 15 Non-Binding Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 16 Non-Binding Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CAIRN HOMES PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:CRN Security ID:G1858L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and Review the Affairs of the Company Management For For 2 Approve Remuneration Report Management For For 3a Re-elect John Reynolds as Director Management For For 3b Re-elect Michael Stanley as Director Management For For 3c Re-elect Alan McIntosh as Director Management For For 3d Re-elect Eamonn O'Kennedy as Director Management For For 3e Re-elect Andrew Bernhardt as Director Management For For 3f Re-elect Gary Britton as Director Management For For 3g Re-elect Giles Davies as Director Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7 Approve Long Term Incentive Plan Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise the Company to Determine the Price Range at which Treasury Shares may be Re-issued Off-Market Management For For CARREFOUR Meeting Date:JUN 15, 2017 Record Date:JUN 12, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CA Security ID:F13923119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 4 Reelect Bernard Arnault as Director Management For For 5 Reelect Jean-Laurent Bonnafe as Director Management For For 6 Ratify Appointment of Flavia Buarque de Almeida as Director Management For For 7 Elect Marie-Laure Sauty de Chalon as Director Management For For 8 Elect Lan Yan as Director Management For For 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.2 Million Management For For 10 Renew Appointment of Mazars as Auditor Management For For 11 Approve Auditors' Special Report on Related-Party Transactions Management For For 12 Non-Binding Vote on Compensation of CEO and Chairman Management For For 13 Approve Remuneration Policy of Executive Corporate Officers Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Amend Article 11 of Bylaws Re: Employee Representative Management For For 16 Amend Article 11 and 12 of Bylaws Re: Age Limit of CEO and Directors Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 4.4 Billion Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 175 Million Management For For 19 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 175 Million Management For For 20 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 21 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 22 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 23 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For CHINA INTERNATIONAL CAPITAL CORPORATION LIMITED Meeting Date:DEC 29, 2016 Record Date:NOV 28, 2016 Meeting Type:SPECIAL Ticker:3908 Security ID:ADPV33204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Proposed Acquisition and Related Transactions Management For For 2 Approve the Proposed Increase of the Issue Size of Onshore and Offshore Debt Financing Instruments Management For For 3 Approve Whitewash Waiver Management For For CHINA INTERNATIONAL CAPITAL CORPORATION LIMITED Meeting Date:DEC 29, 2016 Record Date:NOV 28, 2016 Meeting Type:SPECIAL Ticker:3908 Security ID:ADPV33204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Proposed Acquisition and Related Transactions Management For For 2 Approve Whitewash Waiver Management For For CHINA INTERNATIONAL CAPITAL CORPORATION LIMITED Meeting Date:JUN 12, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:3908 Security ID:Y1R99Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Work Report of the Board of Directors Management For For 2 Approve 2016 Work Report of the Supervisory Committee Management For For 3 Approve 2016 Annual Report Management For For 4 Approve 2016 Profit Distribution Plan Management For For 5 Approve KPMG Huazhen LLP and KPMG as Domestic and International Auditors, Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Amend Articles of Association Management For For CHINA LONGYUAN POWER GROUP CORPORATION LTD. Meeting Date:JUN 20, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:00916 Security ID:Y1501T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Board Management For For 3 Accept 2016 Independent Auditor's Report and Audited Financial Statements Management For For 4 Approve 2016 Final Financial Accounts Management For For 5 Approve 2016 Profit Distribution Plan Management For For 6 Approve 2017 Financial Budget Plan Management For For 7 Approve Remuneration of Directors and Supervisors Management For For 8 Approve Ernst & Young Hua Ming LLP as International Auditors and Authorize the Audit Committee of the Board to Fix Their Remuneration Management For For 9 Approve Application for Registration and Issuance of Debt Financing Instruments of Non-Financial Enterprises in the PRC Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Approve Issuance of Corporate Bonds in the PRC Management For For CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:JUN 09, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:601601 Security ID:Y1505Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Annual Report of A shares Management For For 4 Approve 2016 Annual Report of H shares Management For For 5 Approve 2016 Financial Statements And Statutory Reports Management For For 6 Approve 2016 Profit Distribution Plan Management For For 7 Approve PricewaterhouseCoopers Zhong Tian LLP as PRC Auditor and Internal Control Auditor and PricewaterhouseCoopers as Overseas Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve 2016 Due Diligence Report Management For For 9 Approve 2016 Report on Performance of Independent Directors Management For For 10 Approve Amendments to the Interim Administrative Measures on Related Party Transactions Management For For 11 Approve the Development Plan for the Years 2017 to 2019 Management For For 12.1 Elect Kong Qingwei as Director Management For Against 12.2 Elect Huo Lianhong as Director Management For For 12.3 Elect Wang Jian as Director Management For Against 12.4 Elect Wang Tayu as Director Management For Against 12.5 Elect Kong Xiangqing as Director Management For Against 12.6 Elect Zhu Kebing as Director Management For Against 12.7 Elect Sun Xiaoning as Director Management For Against 12.8 Elect Wu Junhao as Director Management For Against 12.9 Elect Chen Xuanmin as Director Management For Against 12.10 Elect Bai Wei as Director Management For Against 12.11 Elect Lee Ka Sze, Carmelo as Director Management For Against 12.12 Elect Lam Chi Kuen as Director Management For For 12.13 Elect Zhou Zhonghui as Director Management For For 12.14 Elect Gao Shanwen as Director Management For Against 13.1 Elect Zhang Xinmei as Supervisor Management For For 13.2 Elect Lin Lichun as Supervisor Management For For 13.3 Elect Zhou Zhuping as Supervisor Management For For 14 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 15 Amend Articles of Association Management For Against 16 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:JUN 23, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Audited Financial Statements Management For For 4 Approve 2016 Profit Distribution Plan and Final Dividend Management For For 5 Approve Special Dividend Management For For 6 Approve 2016 Remuneration of Directors and Supervisors Management For For 7 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as PRC Auditors and Deloitte Touche Tohmatsu as International Auditors and Authorize Directors' Committee to Fix Their Remuneration Management For For 8 Approve Issuance of Bonds and Related Transactions Management For Against 9.01 Elect Ling Wen as Director Management For For 9.02 Elect Han Jianguo as Director Management For For 9.03 Elect Li Dong as Director Management For For 9.04 Elect Zhao Jibin as Director Management For For 10.01 Elect Tam Wai Chu, Maria as Director Management For Against 10.02 Elect Jiang Bo as Director Management For For 10.03 Elect Zhong Yingjie, Christina as Director Management For For 11.01 Elect Zhai Richeng as Supervisor Management For For 11.02 Elect Zhou Dayu as Supervisor Management For For CHINA TELECOM CORPORATION LTD Meeting Date:MAY 23, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Profit Distribution Plan and Final Dividend Management For For 3 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Elect Yang Jie as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.2 Elect Yang Xiaowei as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.3 Elect Ke Ruiwen as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.4 Elect Sun Kangmin as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.5 Elect Zhen Caiji as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.6 Elect Gao Tongqing as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.7 Elect Chen Zhongyue as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.8 Elect Chen Shengguang as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.9 Elect Tse Hau Yin, Aloysius as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.10 Elect Cha May Lung, Laura as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 4.11 Elect Xu Erming as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For Against 4.12 Elect Wang Hsuehming as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 5.1 Elect Sui Yixun as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.2 Elect Hu Jing as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.3 Elect Ye Zhong as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 6.1 Amend Article 1 of the Articles of Association Management For For 6.2 Amend Article 13 of the Articles of Association Management For For 6.3 Authorize Board to Handle All Matters in Relation to the Amendments to the Articles of Association Management For For 7.1 Approve Issuance of Debentures Management For Against 7.2 Authorize Board to Handle All Matters in Relation to the Issuance of Debentures Management For Against 7.3 Approve Centralized Registration of Debentures by the Company Management For Against 8.1 Approve Issuance of Company Bonds in the People's Republic of China Management For Against 8.2 Authorize Board to Handle All Matters in Relation to the Issuance of Company Bonds in the People's Republic of China Management For Against 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Amendments to Articles of Association to Reflect Changes in the Registered Capital of the Company Management For Against CLEAR MEDIA LTD. Meeting Date:SEP 07, 2016 Record Date: Meeting Type:SPECIAL Ticker:100 Security ID:G21990109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Premium Reduction Management For For 2 Approve Special Dividend Management For For CLEAR MEDIA LTD. Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:100 Security ID:G21990109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Robert Gazzi as Director Management For For 3b Elect Han Zi Jing as Director Management For For 3c Elect Teo Hong Kiong as Director Management For For 3d Elect William Eccleshare as Director Management For For 4 Elect Leonie Ki Man Fung as Director Management For Against 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Repurchase of Issued Share Capital Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Authorize Reissuance of Repurchased Shares Management For Against COCA-COLA EAST JAPAN CO LTD Meeting Date:MAR 23, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:2580 Security ID:J0814R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 16 Management For For 2 Approve Share Exchange Agreement with Coca-Cola West Co., Ltd Management For For 3.1 Elect Director Jawahar Solai Kuppuswamy Management For For 3.2 Elect Director Costel Mandrea Management For For 3.3 Elect Director Ozeki, Haruko Management For For 3.4 Elect Director Kawamoto, Naruhiko Management For For 3.5 Elect Director Irial Finan Management For For 3.6 Elect Director Daniel Sayre Management For For 3.7 Elect Director Inagaki, Haruhiko Management For Against 3.8 Elect Director Takanashi, Keiji Management For For 3.9 Elect Director Yoshioka, Hiroshi Management For For 4.1 Appoint Statutory Auditor Nagafuchi, Tomizo Management For For 4.2 Appoint Statutory Auditor Sugita, Yutaka Management For Against COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:CTSH Security ID:192446102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zein Abdalla Management For For 1b Elect Director Betsy S. Atkins Management For For 1c Elect Director Maureen Breakiron-Evans Management For For 1d Elect Director Jonathan Chadwick Management For For 1e Elect Director John M. Dineen Management For For 1f Elect Director Francisco D'Souza Management For For 1g Elect Director John N. Fox, Jr. Management For For 1h Elect Director John E. Klein Management For For 1i Elect Director Leo S. Mackay, Jr. Management For For 1j Elect Director Michael Patsalos-Fox Management For For 1k Elect Director Robert E. Weissman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Eliminate Supermajority Vote Requirement Shareholder For For 7 Provide Right to Act by Written Consent Shareholder Against For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 3.25 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Non-Binding Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Non-Binding Vote on Compensation of Michel Rollier, Chairman Management For For 8 Reelect Michel Rollier as Supervisory Board Member Management For For 9 Reelect Olivier Bazil as Supervisory Board Member Management For For 10 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For DEUTSCHE TELEKOM AG Meeting Date:MAY 31, 2017 Record Date: Meeting Type:ANNUAL Ticker:DTE Security ID:D2035M136 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 6 Approve Creation of EUR 3.6 Billion Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Elect Dagmar Kollmann to the Supervisory Board Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:DLG Security ID:G2871V114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Mike Biggs as Director Management For For 6 Re-elect Paul Geddes as Director Management For For 7 Elect Danuta Gray as Director Management For For 8 Re-elect Jane Hanson as Director Management For For 9 Elect Mike Holiday-Williams as Director Management For For 10 Re-elect Sebastian James as Director Management For For 11 Re-elect Andrew Palmer as Director Management For For 12 Re-elect John Reizenstein as Director Management For For 13 Re-elect Clare Thompson as Director Management For For 14 Re-elect Richard Ward as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise Issue of Equity in Relation to an Issue of Solvency II RT1 Instruments Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Relation to an Issue of Solvency II RT1 Instruments Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For DUFRY AG Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:DUFN Security ID:H2082J107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Juan Carlos Torres Carretero as Director and Board Chairman Management For For 4.2.1 Reelect Andres Holzer Neumann as Director Management For For 4.2.2 Reelect Jorge Born as Director Management For For 4.2.3 Reelect Xavier Bouton as Director Management For For 4.2.4 Reelect Claire Chiang as Director Management For For 4.2.5 Reelect Julian Diaz Gonzalez as Director Management For For 4.2.6 Reelect George Koutsolioutsos as Director Management For For 4.2.7 Reelect Heekyung Min as Director Management For For 4.2.8 Reelect Joaquin Moya-Angeler Cabrera as Director Management For For 5.1 Reappoint Jorge Born as Member of the Compensation Committee Management For For 5.2 Reappoint Xavier Bouton as Member of the Compensation Committee Management For For 5.3 Reappoint Heekyung Min as Member of the Compensation Committee Management For For 6 Ratify Ernst & Young Ltd. as Auditors Management For For 7 Designate Altenburger Ltd. as Independent Proxy Management For For 8.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 8.4 Million Management For Against 8.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 53.5 Million Management For For 9 Transact Other Business (Voting) Management For For ENEL SPA Meeting Date:MAY 04, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 4 Fix Number of Directors Management For For 5 Fix Board Terms for Directors Management For For 6.1 Slate Submitted by the Italian Ministry of Economy And Finance Shareholder None Did Not Vote 6.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 7 Elect Patrizia Grieco as Board Chair Shareholder None For 8 Approve Remuneration of Directors Shareholder None For 9 Approve 2017 Monetary Long-Term Incentive Plan Management For For 10 Approve Remuneration Policy Management For For FLSMIDTH & CO.A/S Meeting Date:MAR 30, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:FLS Security ID:K90242130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3a Approve Actual Remuneration of Directors for 2016 in the Aggregate Amount of DKK 5.9 Million Management For For 3b Approve Remuneration of Directors for 2017 in the Amount of DKK 1.3 Million for the Chairman, DKK 900,000 for the Vice Chairman and DKK 450,000 for Other Directors; Approve Remuneration for Committee Work Management For For 4 Approve Allocation of Income and Dividends of DKK 6 Per Share Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Tom Knutzen as Director Management For For 5c Reelect Caroline Marie as Director Management For For 5d Reelect Marius Kloppers as Director Management For For 5e Reelect Richard Smith as Director Management For For 5f Elect Anne Eberhard as New Director Management For For 6 Ratify Ernst & Young as Auditors Management For For 7.1 Amend Articles Re: Company Announcements in English Only Management For For 7.2 Amend Articles Re: Electronic Communication with Shareholders Management For For 7.3 Authorize Share Repurchase Program Management For For 7.4 Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For For 8 Other Business Management None None GLAXOSMITHKLINE PLC Meeting Date:MAY 04, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Emma Walmsley as Director Management For For 5 Elect Dr Vivienne Cox as Director Management For For 6 Elect Dr Patrick Vallance as Director Management For For 7 Re-elect Philip Hampton as Director Management For For 8 Re-elect Sir Roy Anderson as Director Management For For 9 Re-elect Vindi Banga as Director Management For For 10 Re-elect Simon Dingemans as Director Management For For 11 Re-elect Lynn Elsenhans as Director Management For For 12 Re-elect Dr Jesse Goodman as Director Management For For 13 Re-elect Judy Lewent as Director Management For For 14 Re-elect Urs Rohner as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity with Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Approve Performance Share Plan Management For For 25 Approve Deferred Annual Bonus Plan Management For For HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:OCT 19, 2016 Record Date:OCT 13, 2016 Meeting Type:SPECIAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related Party Transactions Management For For 2 Approve Amendment of Brand License Agreement Management For For 3 Various Announcements Management None None HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:DEC 22, 2016 Record Date:DEC 16, 2016 Meeting Type:SPECIAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Service Arrangement between OTE S.A., OTE Group Companies, Deutsche Telecom AG and Telekom Deutschland Gmbh Management For For 2 Approve Related Party Transactions Management For For 3 Various Announcements Management None None HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:MAY 15, 2017 Record Date:MAY 09, 2017 Meeting Type:SPECIAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles: Board Related Shareholder None Against 2 Appoint Members of Audit Committee Management For For 3 Approve Amendment of Employment Agreement with CEO Management For For 4 Announcement of the Election of New Board Members in Replacement of Resigned Directors Management None None 5 Various Announcements Management None None HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:JUN 20, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Income Allocation Management For For 2 Approve Discharge of Board and Auditors Management For For 3 Ratify Auditors Management For Against 4 Approve Director Remuneration Management For Against 5 Approve Director Liability Contracts Management For For 6 Amend Corporate Purpose Management For For 7 Various Announcements Management None None HIBERNIA REIT PLC Meeting Date:JUL 26, 2016 Record Date:JUL 24, 2016 Meeting Type:ANNUAL Ticker:HBRN Security ID:G4432Z105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4A Reelect Daniel Kitchen as a Director Management For For 4B Elect Kevin Nowlan as a Director Management For For 4C Elect Thomas Edwards-Moss as a Director Management For For 4D Reelect Colm Barrington as a Director Management For For 4E Reelect Stewart Harrington as a Director Management For For 4F Reelect William Nowlan as a Director Management For For 4G Reelect Terence O'Rourke as a Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Ratify Deloitte as Auditors Management For For 7 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 8 Authorize the Company to Call EGM with Two Weeks' Notice Management For For 9 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 10 Authorise Share Repurchase Program Management For For 11 Authorise Reissuance Price Range of Treasury Shares Management For For HIBERNIA REIT PLC Meeting Date:OCT 26, 2016 Record Date:OCT 24, 2016 Meeting Type:SPECIAL Ticker:HBRN Security ID:G4432Z105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend the Relative Performance Fee Calculation Methodology Management For For HOIST FINANCE AB Meeting Date:APR 28, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:HOFI Security ID:W4R31M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive President's Report Management None None 9 Receive Board's report Management None None 10 Accept Financial Statements and Statutory Reports Management For For 11 Approve Allocation of Income and Dividends of SEK 1.30 Per Share Management For For 12 Approve Discharge of Board and President Management For For 13.1 Determine Number of Members (8) and Deputy Members (0) of Board Management For For 13.2 Approve Remuneration of Directors in the Amount of 1.35 Million for Chairman and SEK 450,000 for Other Directors; Approve Remuneration for Committee Work Management For For 13.3 Approve Remuneration of Auditors Management For For 13.4 Reelect Ingrid Bonde, Liselotte Hjorth, Jorgen Olsson, Costas Thoupos, Gunila Wikman; Elect Cecilia Daun Wennborg, Malin Eriksson and Joakim Rubin as New Directors Management For For 13.5 Elect Ingrid Bonde as Board Chairman Management For For 13.6 Ratify KPMG as Auditors Management For For 14 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Approve Creation of Pool of Capital without Preemptive Rights Management For For 17 Amend Corporate Purpose Management For For 18 Close Meeting Management None None HORNBACH HOLDING AG & CO KGAA Meeting Date:JUL 08, 2016 Record Date:JUN 16, 2016 Meeting Type:ANNUAL Ticker:HBH Security ID:D33875119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 3 Approve Discharge of Management Board of Hornbach Holding AG from March 1 to Oct. 9, 2015 Management For For 4 Approve Discharge of Personally Liable Partners of Hornbach Holding AG & Co KGaA from Oct 9, 2015 to Feb 29, 2016 Management For For 5 Approve Discharge of Supervisory Board for Fiscal 2015/2016 Management For For 6 Ratify KPMG as Auditors for Fiscal 2016/2017 Management For For 7 Ratify KPMG as Auditors for Fiscal 2016/2017 Half Year Report Management For For HSBC HOLDINGS PLC Meeting Date:APR 28, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect David Nish as Director Management For For 3(b) Elect Jackson Tai as Director Management For For 3(c) Re-elect Phillip Ameen as Director Management For For 3(d) Re-elect Kathleen Casey as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Henri de Castries as Director Management For For 3(g) Re-elect Lord Evans of Weardale as Director Management For For 3(h) Re-elect Joachim Faber as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Irene Lee as Director Management For For 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Iain Mackay as Director Management For For 3(n) Re-elect Heidi Miller as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Jonathan Symonds as Director Management For For 3(q) Re-elect Pauline van der Meer Mohr as Director Management For For 3(r) Re-elect Paul Walsh as Director Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise EU Political Donations and Expenditure Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HYUNDAI DEPARTMENT STORE CO. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A069960 Security ID:Y38306109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Two Outside Director Management For For 3 Elect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Approve Terms of Retirement Pay Management For For INNOGY SE Meeting Date:APR 24, 2017 Record Date:APR 02, 2017 Meeting Type:ANNUAL Ticker:IGY Security ID:D6S3RB103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 6 Ratify PricewaterhouseCoopers GmbH as Auditors for Half-Year and Quarterly Reports 2017 Management For For 7 Approve Remuneration System for Management Board Members Management For For 8.1 Fix Number of Supervisory Board Members Management For For 8.2 Amend Articles Re: Term for Ordinary Board Members Management For Against 8.3 Amend Articles Re: Term for Alternate Board Members Management For Against 8.4 Amend Articles Re: Board Chairmanship Management For For 8.5 Amend Articles Re: Employee Representation Management For For 8.6 Amend Articles Re: Majority Requirements at General Meetings Management For For 9.1a Elect Werner Brandt to the Supervisory Board Management For For 9.1b Elect Ulrich Grillo to the Supervisory Board Management For For 9.1c Elect Maria van der Hoeven to the Supervisory Board Management For For 9.1d Elect Michael Kleinemeier to the Supervisory Board Management For For 9.1e Elect Martina Koederitz to the Supervisory Board Management For For 9.1f Elect Markus Krebber to the Supervisory Board Management For For 9.1g Elect Rolf Pohlig to the Supervisory Board Management For For 9.1h Elect Dieter Steinkamp to the Supervisory Board Management For For 9.1i Elect Marc Tuengler to the Supervisory Board Management For For 9.1j Elect Deborah Wilkens to the Supervisory Board Management For For 9.2a Elect Reiner Boehle as Employee Representative to the Supervisory Board Management For For 9.2b Elect Frank Bsirske as Employee Representative to the Supervisory Board Management For For 9.2c Elect Arno Hahn as Employee Representative to the Supervisory Board Management For For 9.2d Elect Hans Peter Lafos as Employee Representative to the Supervisory Board Management For For 9.2e Elect Robert Leyland as Employee Representative to the Supervisory Board Management For For 9.2f Elect Meike Neuhaus as Employee Representative to the Supervisory Board Management For For 9.2g Elect Rene Poehls as Employee Representative to the Supervisory Board Management For For 9.2h Elect Pascal van Rijsewijk as Employee Representative to the Supervisory Board Management For For 9.2i Elect Gabriele Sassenberg as Employee Representative to the Supervisory Board Management For For 9.2j Elect Sarka Vojikova as Employee Representative to the Supervisory Board Management For For KENEDIX INC. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:4321 Security ID:J3243N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 4 Management For For 2 Approve Accounting Transfers Management For For 3.1 Elect Director Kawashima, Atsushi Management For For 3.2 Elect Director Miyajima, Taisuke Management For For 3.3 Elect Director Ikeda, Soshi Management For For 3.4 Elect Director Tanaka, Akira Management For For 3.5 Elect Director Komatsu, Koju Management For For 3.6 Elect Director Shiozawa, Shuhei Management For For 3.7 Elect Director Ichikawa, Yasuo Management For For 3.8 Elect Director Sekiguchi, Ko Management For For 4.1 Appoint Statutory Auditor Kobayashi, Masayuki Management For For 4.2 Appoint Statutory Auditor Funabashi, Haruo Management For For 5 Appoint Alternate Statutory Auditor Sanuki, Yoko Management For For 6 Approve Compensation Ceiling for Directors Management For For KINGFISHER PLC Meeting Date:JUN 13, 2017 Record Date:JUN 09, 2017 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andy Cosslett as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Anders Dahlvig as Director Management For For 9 Re-elect Rakhi Goss-Custard as Director Management For For 10 Re-elect Veronique Laury as Director Management For For 11 Re-elect Mark Seligman as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 20 Adopt New Articles of Association Management For For KONINKLIJKE KPN NV Meeting Date:APR 12, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Dividends of EUR 0.125 Per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Ratify Ernst & Young as Auditors Management For For 10 Announce Intention to Reappoint Farwerck to the Management Board Management None None 11 Opportunity to Make Recommendations Management None None 12 Elect D.J. Haank to Supervisory Board Management For For 13 Elect C.J. Garcia Moreno Elizondo to Supervisory Board Management For For 14 Announce Vacancies on the Board Management None None 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Cancellation of Repurchased Shares Management For For 17 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 18 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 19 Close Meeting Management None None KONINKLIJKE PHILIPS NV Meeting Date:MAY 11, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:PHIA Security ID:N7637U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 President's Speech Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Dividends of EUR 0.80 Per Share Management For For 2e Approve Discharge of Management Board Management For For 2f Approve Discharge of Supervisory Board Management For For 3a Amend the Remuneration Policy of the Management Board Management For For 3b Amend Restricted Stock Plan Management For For 4a Reelect J. van der Veer to Supervisory Board Management For For 4b Reelect C.A. Poon to Supervisory Board Management For For 5 Approve Remuneration of Supervisory Board Management For For 6.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 6.b Authorize Board to Exclude Preemptive Rights from Issuances under Item 6a Management For For 7 Authorize Repurchase of Shares Management For For 8 Approve Cancellation of Repurchased Shares Management For For 9 Other Business (Non-Voting) Management None None LAFARGEHOLCIM LTD. Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:LHN Security ID:H4768E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Discharge of Board and Senior Management Management For Against 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 2.00 per Share Management For For 4.1a Reelect Beat Hess as Director and Board Chairman Management For For 4.1b Reelect Bertrand Colomb as Director Management For For 4.1c Reelect Paul Desmarais as Director Management For For 4.1d Reelect Oscar Fanjul as Director Management For For 4.1e Reelect Gerard Lamarche as Director Management For For 4.1f Reelect Adrian Loader as Director Management For For 4.1g Reelect Juerg Oleas as Director Management For For 4.1h Reelect Nassef Sawiris as Director Management For For 4.1i Reelect Thomas Schmidheiny as Director Management For For 4.1j Reelect Hanne Sorensen as Director Management For For 4.1k Reelect Dieter Spaelti as Director Management For For 4.2 Elect Patrick Kron as Director Management For For 4.3.1 Reappoint Paul Desmarais as Member of the Compensation Committee Management For For 4.3.2 Reappoint Oscar Fanjul as Member of the Compensation Committee Management For For 4.3.3 Reappoint Adrian Loader as Member of the Compensation Committee Management For For 4.3.4 Reappoint Nassef Sawiris as Member of the Compensation Committee Management For For 4.3.5 Reappoint Hanne Sorensen as Member of the Compensation Committee Management For For 4.4.1 Ratify Deloitte AG as Auditors Management For For 4.4.2 Designate Thomas Ris as Independent Proxy Management For For 5.1 Approve Remuneration of Directors in the Amount of CHF 5.4 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 40.5 Million Management For For 6 Transact Other Business (Voting) Management For Against LANCASHIRE HOLDINGS LTD. Meeting Date:MAY 03, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Appoint KPMG LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of the Auditors Management For For 6 Elect Michael Dawson as Director Management For For 7 Elect Robert Lusardi as Director Management For For 8 Re-elect Peter Clarke as Director Management For For 9 Re-elect Simon Fraser as Director Management For For 10 Re-elect Samantha Hoe-Richardson as Director Management For For 11 Re-elect Alex Maloney as Director Management For For 12 Re-elect Tom Milligan as Director Management For For 13 Re-elect Elaine Whelan as Director Management For For 14 Approve Restricted Share Scheme Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For LANXESS AG Meeting Date:MAY 26, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:LXS Security ID:D5032B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 3.1 Approve Discharge of Management Board Member Matthias Zachert for Fiscal 2016 Management For For 3.2 Approve Discharge of Management Board Member Hubert Fink for Fiscal 2016 Management For For 3.3 Approve Discharge of Management Board Member Michael Pontzen for Fiscal 2016 Management For For 3.4 Approve Discharge of Management Board Member Rainier van Roessel for Fiscal 2016 Management For For 4.1 Approve Discharge of Supervisory Board Member Rolf Stomberg for Fiscal 2016 Management For For 4.2 Approve Discharge of Supervisory Board Member Werner Czaplik for Fiscal 2016 Management For For 4.3 Approve Discharge of Supervisory Board Member Hans-Dieter Gerriets for Fiscal 2016 Management For For 4.4 Approve Discharge of Supervisory Board Member Heike Hanagarth for Fiscal 2016 Management For For 4.5 Approve Discharge of Supervisory Board Member Friedrich Janssen for Fiscal 2016 Management For For 4.6 Approve Discharge of Supervisory Board Member Thomas Meiers for Fiscal 2016 Management For For 4.7 Approve Discharge of Supervisory Board Member Claudia Nemat for Fiscal 2016 Management For For 4.8 Approve Discharge of Supervisory Board Member Lawrence Rosen for Fiscal 2016 Management For For 4.9 Approve Discharge of Supervisory Board Member Gisela Seidel for Fiscal 2016 Management For For 4.10 Approve Discharge of Supervisory Board Member Ralf Sikorski for Fiscal 2016 Management For For 4.11 Approve Discharge of Supervisory Board Member Manuela Strauch for Fiscal 2016 Management For For 4.12 Approve Discharge of Supervisory Board Member Ifraim Tairi for Fiscal 2016 Management For For 4.13 Approve Discharge of Supervisory Board Member Theo Walthie for Fiscal 2016 Management For For 4.14 Approve Discharge of Supervisory Board Member Matthias Wolfgruber for Fiscal 2016 Management For For 5.1 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 5.2 Ratify PricewaterhouseCoopers GmbH as Auditors for the First Half of Fiscal 2017 Management For For 6 Elect Heike Hanagarth to the Supervisory Board Management For For 7 Approve Creation of EUR 9.2 Million Pool of Capital without Preemptive Rights Management For For METRO AG Meeting Date:FEB 06, 2017 Record Date:JAN 15, 2017 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/16 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/16 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/16 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016/17 Management For For 6.1 Elect Florian Funck to the Supervisory Board Management For For 6.2 Elect Regine Stachelhaus to the Supervisory Board Management For For 6.3 Elect Bernhard Duettmann to the Supervisory Board Management For For 6.4 Elect Julia Goldin to the Supervisory Board Management For For 6.5 Elect Jo Harlow to the Supervisory Board Management For For 7 Approve Remuneration System for Management Board Members Management For For 8 Approve Creation of EUR 417 Million Pool of Capital without Preemptive Rights Management For For 9 Change Company Name to CECONOMY AG Management For For 10 Adopt New Articles of Association Management For For 11 Approve Spin-Off Agreement with METRO Wholesale & Food Specialist AG Management For For METRO PACIFIC INVESTMENTS CORPORATION Meeting Date:MAY 26, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:MPI Security ID:Y60305102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Minutes of the Annual Meeting of Stockholders Held on May 27, 2016 Management For For 2 Approve Report of the President and Chief Executive Officer Management For For 3 Approve the 2016 Audited Financial Statements Management For For 4 Ratify the Acts of the Board of Directors and Management Management For For 5.1 Elect Manuel V. Pangilinan as Director Management For For 5.2 Elect Jose Ma. K. Lim as Director Management For For 5.3 Elect David J. Nicol as Director Management For For 5.4 Elect Edward S. Go as Director Management For For 5.5 Elect Augusto P. Palisoc, Jr. as Director Management For For 5.6 Elect Albert F. Del Rosario as Director Management For For 5.7 Elect Alfred V. Ty as Director Management For For 5.8 Elect Artemio V. Panganiban as Director Management For For 5.9 Elect Ramoncito S. Fernandez as Director Management For For 5.10 Elect Lydia B. Echauz as Director Management For For 5.11 Elect Francisco C. Sebastian as Director Management For For 5.12 Elect Ray C. Espinosa as Director Management For For 5.13 Elect Robert C. Nicholson as Director Management For For 5.14 Elect Rodrigo E. Franco as Director Management For For 5.15 Elect Washington Z. SyCip as Director Management For For 6 Appoint External Auditors Management For For NN GROUP NV Meeting Date:JUN 01, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2016 Management None None 3 Discuss Remuneration Policy 2016 Management None None 4a Adopt Financial Statements 2016 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.55 Per Share Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Announce Intention to Reappoint Lard Friese to Executive Board Management None None 7 Discussion of Supervisory Board Profile Management None None 8a Elect Robert Ruijter to Supervisory Board Management For For 8b Elect Clara Streit to Supervisory Board Management For For 9a Approve Remuneration of Supervisory Board Management For For 9b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 10 Amend Articles of Association Management For For 11a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 11b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Cancellation of Repurchased Shares Up to 20 Percent of Issued Share Capital Management For For 14 Other Business (Non-Voting) Management None None NOKIA CORP. Meeting Date:MAY 23, 2017 Record Date:MAY 11, 2017 Meeting Type:ANNUAL Ticker:NOKIA Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.17 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 to Chair, EUR 185,000 to Vice Chair and EUR 160,000 to Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Ten Management For For 12 Reelect Bruce Brown, Louis Hughes, Jean Monty, Elizabeth Nelson, Olivier Piou, Risto Siilasmaa, Carla Smits-Nusteling and Kari Stadigh as Directors, Elect Jeanette Horan and Edward Kozel as New Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 560 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOKIA CORP. Meeting Date:MAY 23, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:NOKIA Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.17 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 to Chair, EUR 185,000 to Vice Chair and EUR 160,000 to Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Ten Management For For 12.1 Reelect Bruce Brown as Director Management For For 12.2 Elect Jeanette Horan as Director Management For For 12.3 Reelect Louis Hughes as Director Management For For 12.4 Elect Edward Kozel as Director Management For For 12.5 Reelect Jean Monty as Director Management For For 12.6 Reelect Elizabeth Nelson as Director Management For For 12.7 Reelect Olivier Piou as Director Management For For 12.8 Reelect Risto Siilasmaa as Director Management For For 12.9 Reelect Carla Smits-Nusteling as Director Management For For 12.10 Reelect Kari Stadigh as Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 560 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 28, 2017 Record Date: Meeting Type:ANNUAL Ticker:NOVN Security ID:H5820Q150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.75 per Share Management For For 4 Approve CHF 5.14 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5.1 Approve Maximum Remuneration of Directors in the Amount of CHF 8.5 Million Management For For 5.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 99 Million Management For For 5.3 Approve Remuneration Report (Non-Binding) Management For For 6.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 6.2 Reelect Nancy C. Andrews as Director Management For For 6.3 Reelect Dimitri Azar as Director Management For For 6.4 Reelect Ton Buechner as Director Management For For 6.5 Reelect Srikant Datar as Director Management For For 6.6 Reelect Elizabeth Doherty as Director Management For For 6.7 Reelect Ann Fudge as Director Management For For 6.8 Reelect Pierre Landolt as Director Management For For 6.9 Reelect Andreas von Planta as Director Management For For 6.10 Reelect Charles L. Sawyers as Director Management For For 6.11 Reelect Enrico Vanni as Director Management For For 6.12 Reelect William T. Winters as Director Management For For 6.13 Elect Frans van Houten as Director Management For For 7.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 7.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 7.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 7.4 Appoint William T. Winters as Member of the Compensation Committee Management For For 8 Ratify PricewaterhouseCoopers AG as Auditors Management For For 9 Designate Peter Andreas Zahn as Independent Proxy Management For For 10 Transact Other Business (Voting) Management For Against REPSOL SA Meeting Date:MAY 18, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:REP Security ID:E8471S130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board Management For For 4 Renew Appointment of Deloitte as Auditor for FY 2017 Management For For 5 Appoint PricewaterhouseCoopers as Auditor for FY 2018, 2019 and 2020 Management For For 6 Authorize Capitalization of Reserves for Scrip Dividends Management For For 7 Authorize Capitalization of Reserves for Scrip Dividends Management For For 8 Authorize Issuance of Non-Convertible and/or Convertible Bonds, Debentures, Warrants, and Other Debt Securities up to EUR 8.4 Billion with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For For 9 Reelect Rene Dahan as Director Management For For 10 Reelect Manuel Manrique Cecilia as Director Management For For 11 Reelect Luis Suarez de Lezo Mantilla as Director Management For For 12 Ratify Appointment of and Elect Antonio Massanell Lavilla as Director Management For For 13 Elect Maite Ballester Fornes as Director Management For For 14 Elect Isabel Torremocha Ferrezuelo as Director Management For For 15 Elect Mariano Marzo Carpio as Director Management For For 16 Advisory Vote on Remuneration Report Management For For 17 Approve Share Price Performance as CEO's 2017 Bonus Metric Management For For 18 Approve Inclusion of a Target Related to the Performance of the Total Shareholder Return in the 2017-2020 Long Term Multi-Year Variable Remuneration Plan Management For For 19 Approve Partial Settlement of Outstanding Long Term Incentive Awards in Company Shares Management For For 20 Approve Remuneration Policy Management For For 21 Authorize Board to Ratify and Execute Approved Resolutions Management For For REXEL Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:RXL Security ID:F7782J366 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.40 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Additional Pension Scheme Agreement with Patrick Berard, CEO Management For For 6 Approve Severance Agreement with Catherine Guillouard, Vice-CEO Management For For 7 Approve Remuneration Policy of CEO Management For For 8 Approve Remuneration Policy of Vice-CEO Management For For 9 Approve Remuneration Policy of Chairman of the Board Management For For 10 Non-Binding Vote on Compensation of Rudy Provoost, Chairman and CEO until June 30, 2016 Management For For 11 Non-Binding Vote on Compensation of Patrick Berard, CEO from July 1, 2016 Management For For 12 Non-Binding Vote on Compensation of Catherine Guillouard, Vice-CEO Management For For 13 Non-Binding Vote on Compensation of Francois Henrot, Chairman of the Board from July 1, 2016 to September 30, 2016 Management For For 14 Non-Binding Vote on Compensation of Ian Meakins, Chairman of the Board from October 1, 2016 Management For For 15 Ratify Appointment of Ian Meakins as Director Management For For 16 Reelect Ian Meakins as Director Management For For 17 Reelect Francois Henrot as Director Management For For 18 Ratify Appointment of Agnes Touraine as Director Management For For 19 Elect Patrick Berard as Director Management For For 20 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 720 Million Management For For 23 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 140 Million Management For For 24 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year Reserved for Qualified Investors or Restricted Number of Investors, up to Aggregate Nominal Amount of EUR 140 Million Management For For 25 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 22-24 Management For For 26 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights under Items 23 and 24 Management For For 27 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 28 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 29 Authorize Capital Issuances for Use in Employee Stock Purchase Plans for International Employees Management For For 30 Authorize Capitalization of Reserves of Up to EUR 200 Million for Bonus Issue or Increase in Par Value Management For For 31 Amend Article 19 of Bylaws Re: Age Limit of CEO Management For For 32 Amend Article 16 of Bylaws Re: Age Limit of Chairman Management For For 33 Amend Article 14 of Bylaws Re: Election of Employee Representative to the Board Management For For 34 Authorize Filing of Required Documents/Other Formalities Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against RSA INSURANCE GROUP PLC Meeting Date:MAY 05, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Martin Scicluna as Director Management For For 6 Re-elect Stephen Hester as Director Management For For 7 Re-elect Scott Egan as Director Management For For 8 Re-elect Alastair Barbour as Director Management For For 9 Re-elect Kath Cates as Director Management For For 10 Re-elect Enrico Cucchiani as Director Management For For 11 Elect Isabel Hudson as Director Management For For 12 Re-elect Hugh Mitchell as Director Management For For 13 Re-elect Joseph Streppel as Director Management For For 14 Re-elect Martin Strobel as Director Management For For 15 Reappoint KPMG LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Issue of Equity in Connection with the Issue of Mandatory Convertible Securities Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Connection with the Issue of Mandatory Convertible Securities Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Elect Lee Jae-yong as Inside Director Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANDS CHINA LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:1928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Sheldon Gary Adelson as Director Management For For 3b Elect Chiang Yun as Director Management For For 3c Elect Victor Patrick Hoog Antink as Director Management For For 3d Elect Kenneth Patrick Chung as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SANOFI Meeting Date:MAY 10, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:F5548N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.96 per Share Management For For 4 Approve Auditors' Special Report on New Related-Party Transactions Management For For 5 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.750 Million Management For For 6 Reelect Fabienne Lecorvaisier as Director Management For For 7 Elect Bernard Charles as Director Management For For 8 Elect Melanie Lee as Director Management For For 9 Approve Remuneration Policy for Chairman of the Board Management For For 10 Approve Remuneration Policy for CEO Management For For 11 Non-Binding Vote on Compensation of Serge Weinberg, Chairman of the Board Management For For 12 Non-Binding Vote on Compensation of Olivier Brandicourt, CEO Management For For 13 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.289 Billion Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 17 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 240 Million Management For For 18 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 21 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Amend Article 11 of Bylaws Re: Board of Directors Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For SHINSEI BANK LTD. Meeting Date:JUN 21, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8303 Security ID:J7385L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split to Comply with Exchange Mandate and Decrease Authorized Capital in Proportion to Reverse Stock Split Management For For 2 Amend Articles to Update Authorized Capital to Reflect Reverse Stock Split - Reduce Share Trading Unit Management For For 3.1 Elect Director Kudo, Hideyuki Management For For 3.2 Elect Director Nakamura, Yukio Management For For 3.3 Elect Director J. Christopher Flowers Management For For 3.4 Elect Director Ernest M. Higa Management For For 3.5 Elect Director Kani, Shigeru Management For For 3.6 Elect Director Makihara, Jun Management For For 3.7 Elect Director Tomimura, Ryuichi Management For For SINOTRANS LTD. Meeting Date:DEC 15, 2016 Record Date:NOV 14, 2016 Meeting Type:SPECIAL Ticker:598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Song Dexing as Director and Authorize Board to Fix His Remuneration Management For For STANDARD CHARTERED PLC Meeting Date:MAY 03, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Jose Vinals as Director Management For For 4 Re-elect Om Bhatt as Director Management For For 5 Re-elect Dr Kurt Campbell as Director Management For For 6 Re-elect Dr Louis Cheung as Director Management For For 7 Re-elect David Conner as Director Management For For 8 Re-elect Dr Byron Grote as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Dr Han Seung-soo as Director Management For For 11 Re-elect Christine Hodgson as Director Management For For 12 Re-elect Gay Huey Evans as Director Management For For 13 Re-elect Naguib Kheraj as Director Management For For 14 Re-elect Jasmine Whitbread as Director Management For For 15 Re-elect Bill Winters as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Scrip Dividend Program Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SUN HUNG KAI & CO., LTD. Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:86 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Lee Seng Huang as Director Management For For 2b Elect David Craig Bartlett as Director Management For Against 2c Elect Jacqueline Alee Leung as Director Management For For 3 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against T&D HOLDINGS INC. Meeting Date:JUN 28, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8795 Security ID:J86796109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 17.5 Management For For 2.1 Elect Director Kida, Tetsuhiro Management For For 2.2 Elect Director Uehara, Hirohisa Management For For 2.3 Elect Director Yokoyama, Terunori Management For For 2.4 Elect Director Matsuyama, Haruka Management For For 2.5 Elect Director Ogo, Naoki Management For For 2.6 Elect Director Tanaka, Katsuhide Management For For 2.7 Elect Director Kudo, Minoru Management For For 2.8 Elect Director Itasaka, Masafumi Management For For 3.1 Appoint Statutory Auditor Yanai, Junichi Management For For 3.2 Appoint Statutory Auditor Ozawa, Yuichi Management For For 4 Appoint Alternate Statutory Auditor Ezaki, Masayuki Management For For 5 Approve Compensation Ceiling for Directors Management For For TAKARA LEBEN CO., LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8897 Security ID:J80744105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2 Amend Articles to Amend Business Lines - Change Location of Head Office - Amend Provisions on Number of Directors - Reduce Directors' Term Management For Against 3.1 Elect Director Kasahara, Katsumi Management For For 3.2 Elect Director Yamamoto, Masashi Management For For 3.3 Elect Director Kawada, Kenji Management For For 4 Approve Compensation Ceiling for Directors Management For Against TELECOM ITALIA SPA Meeting Date:MAY 04, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:TIT Security ID:T92778108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Approve Remuneration Policy Management For Against 3.1 Fix Number of Directors Shareholder None For 3.2 Fix Board Terms for Directors Shareholder None For 3.3 Approve Remuneration of Directors Shareholder None For 3.4.1 Slate Submitted by Vivendi SA Shareholder None Did Not Vote 3.4.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 3.5 Authorize New Directors to Assume Positions in Competing Companies Shareholder None Against THYSSENKRUPP AG Meeting Date:JAN 27, 2017 Record Date:JAN 05, 2017 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.15 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/2016 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016/2017 Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Re-elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Elect David Nish as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For XL GROUP LTD Meeting Date:MAY 19, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:XL Security ID:G98294104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Dale R. Comey Management For For 1.3 Elect Director Claus-Michael Dill Management For For 1.4 Elect Director Robert R. Glauber Management For For 1.5 Elect Director Edward J. Kelly, III Management For For 1.6 Elect Director Joseph Mauriello Management For For 1.7 Elect Director Michael S. McGavick Management For For 1.8 Elect Director Eugene M. McQuade Management For For 1.9 Elect Director Clayton S. Rose Management For For 1.10 Elect Director Anne Stevens Management For For 1.11 Elect Director John M. Vereker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For Franklin Mutual Quest Fund ABBOTT LABORATORIES Meeting Date:APR 28, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director Edward M. Liddy Management For For 1.5 Elect Director Nancy McKinstry Management For For 1.6 Elect Director Phebe N. Novakovic Management For For 1.7 Elect Director William A. Osborn Management For For 1.8 Elect Director Samuel C. Scott, III Management For For 1.9 Elect Director Daniel J. Starks Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Amend Nonqualified Employee Stock Purchase Plan Management For For 7 Require Independent Board Chairman Shareholder Against Against ADVANCED EMISSIONS SOLUTIONS, INC. Meeting Date:JUN 20, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:ADES Security ID:00770C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Bradley Gabbard Management For For 1.2 Elect Director Derek C. Johnson Management For For 1.3 Elect Director Gilbert Li Management For For 1.4 Elect Director R. Carter Pate Management For For 1.5 Elect Director L. Heath Sampson Management For For 1.6 Elect Director J. Taylor Simonton Management For For 1.7 Elect Director L. Spencer Wells Management For For 2 Ratify Hein & Associates LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For AGEAS SA/NV Meeting Date:MAY 17, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Reports (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 2.10 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3 Discuss and Approve Remuneration Report Management For For 4.1 Elect Katleen Vandeweyer as Independent Director Management For For 4.2 Reelect Bart De Smet as Director Management For For 5.1 Approve Cancellation of 7,170,522 Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Belgian Company Law Article 604 Management None None 5.2.2 Renew Authorization to Increase Share Capital up to 155.40 Million within the Framework of Authorized Capital Management For For 5.3 Amend Article 10 Re: Board of Directors Management For For 5.4 Amend Article 12 Re: Management of the Company Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Close Meeting Management None None ALLY FINANCIAL INC. Meeting Date:MAY 02, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Kenneth J. Bacon Management For For 1.3 Elect Director Robert T. Blakely Management For For 1.4 Elect Director Maureen A. Breakiron-Evans Management For For 1.5 Elect Director William H. Cary Management For For 1.6 Elect Director Mayree C. Clark Management For For 1.7 Elect Director Kim S. Fennebresque Management For For 1.8 Elect Director Marjorie Magner Management For For 1.9 Elect Director John J. Stack Management For For 1.10 Elect Director Michael F. Steib Management For For 1.11 Elect Director Jeffrey J. Brown Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Non-Employee Director Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:JUN 28, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Brian Duperreault Management For For 1c Elect Director Peter R. Fisher Management For For 1d Elect Director John H. Fitzpatrick Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Linda A. Mills Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Securities Transfer Restrictions Management For For 4 Ratify NOL Rights Plan (NOL Pill) Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ASR NEDERLAND NV Meeting Date:MAY 31, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:ASRNL Security ID:N0709G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4.a Adopt Financial Statements and Statutory Reports Management For For 4.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4.c Approve Dividends of EUR 1.27 Per Share Management For For 5.a Approve Discharge of Management Board Management For For 5.b Approve Discharge of Supervisory Board Management For For 6.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 6.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 6.c Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Cancellation of Repurchased Shares Management For For 8 Allow Questions Management None None 9 Close Meeting Management None None BB&T CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:BBT Security ID:054937107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer S. Banner Management For For 1.2 Elect Director K. David Boyer, Jr. Management For For 1.3 Elect Director Anna R. Cablik Management For For 1.4 Elect Director James A. Faulkner Management For For 1.5 Elect Director I. Patricia Henry Management For For 1.6 Elect Director Eric C. Kendrick Management For For 1.7 Elect Director Kelly S. King Management For For 1.8 Elect Director Louis B. Lynn Management For For 1.9 Elect Director Charles A. Patton Management For For 1.10 Elect Director Nido R. Qubein Management For Against 1.11 Elect Director William J. Reuter Management For For 1.12 Elect Director Tollie W. Rich, Jr. Management For For 1.13 Elect Director Christine Sears Management For For 1.14 Elect Director Thomas E. Skains Management For For 1.15 Elect Director Thomas N. Thompson Management For For 1.16 Elect Director Stephen T. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For BLUESTEM GROUP INC. Meeting Date:JUN 21, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:BGRP Security ID:09628D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles H. Cremens Management For For 1.2 Elect Director Eugene I. Davis Management For For 1.3 Elect Director Lisa Gavales Management For For 1.4 Elect Director Thomas F. Maher Management For For 1.5 Elect Director Steven H. Nave Management For For 1.6 Elect Director Scott A. Schroepfer Management For For 1.7 Elect Director Alexander W. Smith Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 07, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gil Shwed as Director Until the End of the Next Annual General Meeting Management For For 1.2 Reelect Marius Nacht as Director Until the End of the Next Annual General Meeting Management For For 1.3 Reelect Jerry Ungerman as Director Until the End of the Next Annual General Meeting Management For For 1.4 Reelect Dan Propper as Director Until the End of the Next Annual General Meeting Management For For 1.5 Reelect David Rubner as Director Until the End of the Next Annual General Meeting Management For For 1.6 Reelect Tal Shavit as Director Until the End of the Next Annual General Meeting Management For For 2.1 Reelect Irwin Federman as External Director for a Three-Year Period Management For For 2.2 Reelect Ray Rothrock as External Director for a Three-Year Period Management For For 3 Reappoint Kost, Forer, Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Employment Terms of Gil Shwed, CEO Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CHINA SHENHUA ENERGY CO., LTD. Meeting Date:JUN 23, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Audited Financial Statements Management For For 4 Approve 2016 Profit Distribution Plan and Final Dividend Management For For 5 Approve Special Dividend Management For For 6 Approve 2016 Remuneration of Directors and Supervisors Management For For 7 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as PRC Auditors and Deloitte Touche Tohmatsu as International Auditors and Authorize Directors' Committee to Fix Their Remuneration Management For For 8 Approve Issuance of Bonds and Related Transactions Management For Against 9.01 Elect Ling Wen as Director Management For For 9.02 Elect Han Jianguo as Director Management For For 9.03 Elect Li Dong as Director Management For For 9.04 Elect Zhao Jibin as Director Management For For 10.01 Elect Tam Wai Chu, Maria as Director Management For Against 10.02 Elect Jiang Bo as Director Management For For 10.03 Elect Zhong Yingjie, Christina as Director Management For For 11.01 Elect Zhai Richeng as Supervisor Management For For 11.02 Elect Zhou Dayu as Supervisor Management For For CIT GROUP INC. Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ellen R. Alemany Management For For 1b Elect Director Michael L. Brosnan Management For For 1c Elect Director Michael A. Carpenter Management For For 1d Elect Director Dorene C. Dominguez Management For For 1e Elect Director Alan Frank Management For For 1f Elect Director William M. Freeman Management For For 1g Elect Director R. Brad Oates Management For For 1h Elect Director Marianne Miller Parrs Management For For 1i Elect Director Gerald Rosenfeld Management For For 1j Elect Director John R. Ryan Management For For 1k Elect Director Sheila A. Stamps Management For For 1l Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CITIZENS FINANCIAL GROUP, INC. Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Christine M. Cumming Management For For 1.4 Elect Director Anthony Di Iorio Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. "Lee" Higdon Management For For 1.8 Elect Director Charles J. "Bud" Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For For 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For EAGLE BULK SHIPPING INC. Meeting Date:DEC 15, 2016 Record Date:OCT 20, 2016 Meeting Type:ANNUAL Ticker:EGLE Security ID:Y2187A143 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randee E. Day Management For For 1.2 Elect Director Justin A. Knowles Management For For 1.3 Elect Director Paul M. Leand, Jr. Management For For 1.4 Elect Director Casey Shanley Management For For 1.5 Elect Director Bart Veldhuizen Management For For 1.6 Elect Director Gary Vogel Management For For 1.7 Elect Director Gary Weston Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against EASTMAN KODAK COMPANY Meeting Date:MAY 23, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:KODK Security ID:277461406 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark S. Burgess Management For For 1.2 Elect Director Jeffrey J. Clarke Management For For 1.3 Elect Director James V. Continenza Management For For 1.4 Elect Director Matthew A. Doheny Management For For 1.5 Elect Director Jeffrey D. Engelberg Management For For 1.6 Elect Director George Karfunkel Management For For 1.7 Elect Director Jason New Management For For 1.8 Elect Director William G. Parrett Management For For 1.9 Elect Director Craig A. Rogerson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ELI LILLY AND COMPANY Meeting Date:MAY 01, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director William G. Kaelin, Jr. Management For For 1c Elect Director John C. Lechleiter Management For For 1d Elect Director David A. Ricks Management For For 1e Elect Director Marschall S. Runge Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Deferred Compensation Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against FOREST CITY REALTY TRUST, INC. Meeting Date:JUN 09, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:FCE.A Security ID:345605109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur F. Anton Management For For 1.2 Elect Director Kenneth J. Bacon Management For For 1.3 Elect Director Scott S. Cowen Management For For 1.4 Elect Director Michael P. Esposito, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Eliminate Class of Common Stock Management For For 6 Adjourn Meeting Management For For GLAXOSMITHKLINE PLC Meeting Date:MAY 04, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Emma Walmsley as Director Management For For 5 Elect Dr Vivienne Cox as Director Management For For 6 Elect Dr Patrick Vallance as Director Management For For 7 Re-elect Philip Hampton as Director Management For For 8 Re-elect Sir Roy Anderson as Director Management For For 9 Re-elect Vindi Banga as Director Management For For 10 Re-elect Simon Dingemans as Director Management For For 11 Re-elect Lynn Elsenhans as Director Management For For 12 Re-elect Dr Jesse Goodman as Director Management For For 13 Re-elect Judy Lewent as Director Management For For 14 Re-elect Urs Rohner as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity with Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Approve Performance Share Plan Management For For 25 Approve Deferred Annual Bonus Plan Management For For GUARANTY BANCORP Meeting Date:SEP 02, 2016 Record Date:JUL 05, 2016 Meeting Type:SPECIAL Ticker:GBNK Security ID:40075T607 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Increase Authorized Common Stock Management For For 3 Issue Shares in Connection with Acquisition Management For For 4 Adjourn Meeting Management For For GUARANTY BANCORP Meeting Date:MAY 02, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T607 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Suzanne R. Brennan Management For For 1B Elect Director Edward B. Cordes Management For For 1C Elect Director John M. Eggemeyer Management For For 1D Elect Director Keith R. Finger Management For For 1E Elect Director Stephen D. Joyce Management For For 1F Elect Director Gail H. Klapper Management For For 1G Elect Director Stephen G. McConahey Management For For 1H Elect Director Paul W. Taylor Management For For 1I Elect Director Albert C.Yates Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For KINDER MORGAN, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Kimberly A. Dang Management For For 1.4 Elect Director Ted A. Gardner Management For Against 1.5 Elect Director Anthony W. Hall, Jr. Management For For 1.6 Elect Director Gary L. Hultquist Management For For 1.7 Elect Director Ronald L. Kuehn, Jr. Management For For 1.8 Elect Director Deborah A. Macdonald Management For For 1.9 Elect Director Michael C. Morgan Management For For 1.10 Elect Director Arthur C. Reichstetter Management For For 1.11 Elect Director Fayez Sarofim Management For For 1.12 Elect Director C. Park Shaper Management For For 1.13 Elect Director William A. Smith Management For For 1.14 Elect Director Joel V. Staff Management For For 1.15 Elect Director Robert F. Vagt Management For For 1.16 Elect Director Perry M. Waughtal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against For 4 Report on Methane Emissions Shareholder Against Against 5 Report on Annual Sustainability Shareholder Against Against 6 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against KONINKLIJKE KPN NV Meeting Date:APR 12, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Dividends of EUR 0.125 Per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Ratify Ernst & Young as Auditors Management For For 10 Announce Intention to Reappoint Farwerck to the Management Board Management None None 11 Opportunity to Make Recommendations Management None None 12 Elect D.J. Haank to Supervisory Board Management For For 13 Elect C.J. Garcia Moreno Elizondo to Supervisory Board Management For For 14 Announce Vacancies on the Board Management None None 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Cancellation of Repurchased Shares Management For For 17 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 18 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 19 Close Meeting Management None None LEE ENTERPRISES, INCORPORATED Meeting Date:FEB 22, 2017 Record Date:DEC 30, 2016 Meeting Type:ANNUAL Ticker:LEE Security ID:523768109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nancy S. Donovan Management For For 1.2 Elect Director Leonard J. Elmore Management For For 1.3 Elect Director Brent Magid Management For For 1.4 Elect Director Richard R. Cole Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Non-Employee Director Restricted Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management Three Years One Year MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MERCK & CO., INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director Rochelle B. Lazarus Management For For 1g Elect Director John H. Noseworthy Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Holy Land Principles Shareholder Against Against 7 Report on Risks of Doing Business in Conflict-Affected Areas Shareholder Against Against 8 Report on Board Oversight of Product Safety and Quality Shareholder Against Against NEW MEDIA INVESTMENT GROUP INC. Meeting Date:MAY 25, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:NEWM Security ID:64704V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wesley R. Edens Management For For 1.2 Elect Director Kevin M. Sheehan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For NOVARTIS AG Meeting Date:FEB 28, 2017 Record Date:JAN 20, 2017 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.75 per Share Management For For 4 Approve CHF 5.14 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5.1 Approve Maximum Remuneration of Directors in the Amount of CHF 8.5 Million Management For For 5.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 99 Million Management For For 5.3 Approve Remuneration Report (Non-Binding) Management For For 6.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 6.2 Reelect Nancy C. Andrews as Director Management For For 6.3 Reelect Dimitri Azar as Director Management For For 6.4 Reelect Ton Buechner as Director Management For For 6.5 Reelect Srikant Datar as Director Management For For 6.6 Reelect Elizabeth Doherty as Director Management For For 6.7 Reelect Ann Fudge as Director Management For For 6.8 Reelect Pierre Landolt as Director Management For For 6.9 Reelect Andreas von Planta as Director Management For For 6.10 Reelect Charles L. Sawyers as Director Management For For 6.11 Reelect Enrico Vanni as Director Management For For 6.12 Reelect William T. Winters as Director Management For For 6.13 Elect Frans van Houten as Director Management For For 7.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 7.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 7.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 7.4 Appoint William T. Winters as Member of the Compensation Committee Management For For 8 Ratify PricewaterhouseCoopers AG as Auditors Management For For 9 Designate Peter Andreas Zahn as Independent Proxy Management For For 10 Transact Other Business (Voting) Management For Against NRG ENERGY, INC. Meeting Date:APR 27, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director E. Spencer Abraham Management For For 1b Elect Director Kirbyjon H. Caldwell Management For For 1c Elect Director Lawrence S. Coben Management For For 1d Elect Director Terry G. Dallas Management For For 1e Elect Director Mauricio Gutierrez Management For For 1f Elect Director William E. Hantke Management For For 1g Elect Director Paul W. Hobby Management For For 1h Elect Director Anne C. Schaumburg Management For For 1i Elect Director Evan J. Silverstein Management For For 1j Elect Director Barry T. Smitherman Management For For 1k Elect Director Thomas H. Weidemeyer Management For For 1l Elect Director C. John Wilder Management For For 1m Elect Director Walter R. Young Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify KPMG LLP as Auditors Management For For 7 Report on Political Contributions Shareholder Against For PEUGEOT SA Meeting Date:MAY 10, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:UG Security ID:F72313111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.48 per Share Management For For 4 Approve Maintain of Pension Scheme Agreement for Management Board Members Management For For 5 Reelect Pamela Knapp as Supervisory Board Member Management For For 6 Reelect Helle Kristoffersen as Supervisory Board Member Management For For 7 Reelect Henri Philippe Reichstul as Supervisory Board Member Management For For 8 Reelect Geoffroy Roux De Bezieux as Supervisory Board Member Management For For 9 Ratify Appointment of Jack Azoulay as Supervisory Board Member Management For For 10 Elect Florence Verzelen as Supervisory Board Member Management For Against 11 Elect Benedicte Juyaux as Representative of Employee Shareholders to the Supervisory Board Management For For 12 Renew Appointment of Mazars as Auditor Management For For 13 Appoint Jean-Marc Deslandes as Alternate Auditor Management For For 14 Renew Appointment of Ernst & Young et Autres as Auditor Management For For 15 Renew Appointment of Auditex as Alternate Auditor Management For For 16 Approve Remuneration Policy of the Chairman of the Management Board Management For For 17 Approve Remuneration Policy of Members of the Management Board Management For For 18 Approve Remuneration Policy of Members of the Supervisory Board Management For For 19 Non-Binding Vote on Compensation of Carlos Tavares, Chairman of the Management Board Management For For 20 Non-Binding Vote on Compensation of Jean-Baptiste Chasseloup de Chatillon, Gregoire Olivier, Maxime Picat, Jean-Christophe Quemard the Members of Management Board Management For For 21 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 22 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 23 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights and/or Capitalization of Reserves up to Aggregate Nominal Amount of EUR 215,936,439 Management For For 24 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 86,374,575 Management For For 25 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 86,374,575 Management For For 26 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 27 Authorize Capital Increase of Up to EUR 86,374,575 for Future Exchange Offers Management For For 28 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 29 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 350,675,796 Management For For 30 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 31 Authorize Issuance of up to 39,727,324 Warrants (BSA) Reserved for Companies Belonging to General Motors Company Management For For 32 Authorize Management Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer Management For Against 33 Amend Article 10 of Bylaws Re: Employee Shareholder Representative on the Supervisory Board Management For For 34 Authorize Filing of Required Documents/Other Formalities Management For For PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LE86 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against RSA INSURANCE GROUP PLC Meeting Date:MAY 05, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Martin Scicluna as Director Management For For 6 Re-elect Stephen Hester as Director Management For For 7 Re-elect Scott Egan as Director Management For For 8 Re-elect Alastair Barbour as Director Management For For 9 Re-elect Kath Cates as Director Management For For 10 Re-elect Enrico Cucchiani as Director Management For For 11 Elect Isabel Hudson as Director Management For For 12 Re-elect Hugh Mitchell as Director Management For For 13 Re-elect Joseph Streppel as Director Management For For 14 Re-elect Martin Strobel as Director Management For For 15 Reappoint KPMG LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Issue of Equity in Connection with the Issue of Mandatory Convertible Securities Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Connection with the Issue of Mandatory Convertible Securities Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For ST. JUDE MEDICAL, INC. Meeting Date:OCT 26, 2016 Record Date:SEP 16, 2016 Meeting Type:ANNUAL Ticker:STJ Security ID:790849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3a Elect Director Stuart M. Essig Management For For 3b Elect Director Barbara B. Hill Management For For 3c Elect Director Michael A. Rocca Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Approve Omnibus Stock Plan Management For For 6 Declassify the Board of Directors Management For For 7 Provide Proxy Access Right Management For For 8 Ratify Ernst & Young LLP as Auditors Management For For 9 Adjourn Meeting Management For For 10 Reduce Supermajority Vote Requirement Shareholder Against For SUNTRUST BANKS, INC. Meeting Date:APR 25, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr. Management For For 1.8 Elect Director Agnes Bundy Scanlan Management For For 1.9 Elect Director Frank P. Scruggs, Jr. Management For For 1.10 Elect Director Bruce L. Tanner Management For For 1.11 Elect Director Thomas R. Watjen Management For For 1.12 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For SYMANTEC CORPORATION Meeting Date:NOV 01, 2016 Record Date:SEP 02, 2016 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory S. Clark Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Kenneth Y. Hao Management For For 1d Elect Director David W. Humphrey Management For For 1e Elect Director Geraldine B. Laybourne Management For For 1f Elect Director David L. Mahoney Management For For 1g Elect Director Robert S. Miller Management For For 1h Elect Director Anita M. Sands Management For For 1i Elect Director Daniel H. Schulman Management For For 1j Elect Director V. Paul Unruh Management For For 1k Elect Director Suzanne M. Vautrinot Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE GOODYEAR TIRE & RUBBER COMPANY Meeting Date:APR 10, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:GT Security ID:382550101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William J. Conaty Management For For 1b Elect Director James A. Firestone Management For For 1c Elect Director Werner Geissler Management For For 1d Elect Director Peter S. Hellman Management For For 1e Elect Director Laurette T. Koellner Management For For 1f Elect Director Richard J. Kramer Management For For 1g Elect Director W. Alan McCollough Management For For 1h Elect Director John E. McGlade Management For For 1i Elect Director Michael J. Morell Management For For 1j Elect Director Roderick A. Palmore Management For For 1k Elect Director Stephanie A. Streeter Management For For 1l Elect Director Thomas H. Weidemeyer Management For For 1m Elect Director Michael R. Wessel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against Against THE HARTFORD FINANCIAL SERVICES GROUP, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HIG Security ID:416515104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert B. Allardice, III Management For For 1b Elect Director Trevor Fetter Management For For 1c Elect Director Kathryn A. Mikells Management For For 1d Elect Director Michael G. Morris Management For For 1e Elect Director Thomas A. Renyi Management For For 1f Elect Director Julie G. Richardson Management For For 1g Elect Director Teresa Wynn Roseborough Management For For 1h Elect Director Virginia P. Ruesterholz Management For For 1i Elect Director Charles B. Strauss Management For For 1j Elect Director Christopher J. Swift Management For For 1k Elect Director H. Patrick Swygert Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TIME WARNER INC. Meeting Date:FEB 15, 2017 Record Date:JAN 03, 2017 Meeting Type:SPECIAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For TIME WARNER INC. Meeting Date:JUN 15, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William P. Barr Management For For 1b Elect Director Jeffrey L. Bewkes Management For For 1c Elect Director Robert C. Clark Management For For 1d Elect Director Mathias Dopfner Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Carlos M. Gutierrez Management For For 1g Elect Director Fred Hassan Management For For 1h Elect Director Paul D. Wachter Management For For 1i Elect Director Deborah C. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year VISTRA ENERGY CORP. Meeting Date:MAY 16, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:VST Security ID:92840M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gavin R. Baiera Management For For 1.2 Elect Director Curtis A. Morgan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Re-elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Elect David Nish as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For VOYA FINANCIAL, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:VOYA Security ID:929089100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lynne Biggar Management For For 1b Elect Director Jane P. Chwick Management For For 1c Elect Director Ruth Ann M. Gillis Management For For 1d Elect Director J. Barry Griswell Management For For 1e Elect Director Frederick S. Hubbell Management For For 1f Elect Director Rodney O. Martin, Jr. Management For For 1g Elect Director Byron H. Pollitt, Jr. Management For For 1h Elect Director Joseph V. Tripodi Management For For 1i Elect Director Deborah C. Wright Management For For 1j Elect Director David Zwiener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For WELLS FARGO & COMPANY Meeting Date:APR 25, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Lloyd H. Dean Management For Against 1d Elect Director Elizabeth A. Duke Management For For 1e Elect Director Enrique Hernandez, Jr. Management For Against 1f Elect Director Donald M. James Management For For 1g Elect Director Cynthia H. Milligan Management For For 1h Elect Director Karen B. Peetz Management For For 1i Elect Director Federico F. Pena Management For Against 1j Elect Director James H. Quigley Management For Against 1k Elect Director Stephen W. Sanger Management For For 1l Elect Director Ronald L. Sargent Management For For 1m Elect Director Timothy J. Sloan Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Review and Report on Business Standards Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against 7 Report on Divesting Non-Core Business Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Global Policy Regarding the Rights of Indigenous People Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 25, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yves Brouillette Management For For 1.2 Elect Director G. Manning Rountree Management For For 2.1 Elect Director Kevin Pearson for HG Re Ltd. Management For For 2.2 Elect Director Jennifer Pitts for HG Re Ltd. Management For For 2.3 Elect Director Christine Repasy for HG Re Ltd. Management For For 2.4 Elect Director John Sinkus for HG Re Ltd. Management For For 3.1 Elect Director Reid T. Campbell for Any New Non-United States Operating Subsidiary of WTM Management For For 3.2 Elect Director Kevin Pearson for Any New Non-United States Operating Subsidiary of WTM Management For For 3.3 Elect Director Jennifer Pitts for Any New Non-United States Operating Subsidiary of WTM Management For For 3.4 Elect Director G. Manning Rountree for Any New Non-United States Operating Subsidiary of WTM Management For For 4.1 Elect Director Christopher Garrod for Split Rock Insurance, Ltd. Management For For 4.2 Elect Director Sarah Kolar for Split Rock Insurance, Ltd. Management For For 4.3 Elect Director Kevin Pearson for Split Rock Insurance, Ltd. Management For For 4.4 Elect Director John Treacy for Split Rock Insurance, Ltd. Management For For 5.1 Elect Director Sarah Kolar for Grand Marais Capital Limited Management For For 5.2 Elect Director Jonah Pfeffer for Grand Marais Capital Limited Management For For 5.3 Elect Director Davinia Smith for Grand Marais Capital Limited Management For For 6.1 Elect Director Sarah Kolar for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.2 Elect Director Paul McDonough for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.3 Elect Director Kevin Pearson for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.4 Elect Director John Treacy for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year 9 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin Mutual Shares Fund ALEXANDER'S, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:ALX Security ID:014752109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas R. DiBenedetto Management For For 1.2 Elect Director Russell B. Wight, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management None One Year ALLEGHANY CORPORATION Meeting Date:APR 28, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ian H. Chippendale Management For For 1b Elect Director Weston M. Hicks Management For For 1c Elect Director Jefferson W. Kirby Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year ALLY FINANCIAL INC. Meeting Date:MAY 02, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Kenneth J. Bacon Management For For 1.3 Elect Director Robert T. Blakely Management For For 1.4 Elect Director Maureen A. Breakiron-Evans Management For For 1.5 Elect Director William H. Cary Management For For 1.6 Elect Director Mayree C. Clark Management For For 1.7 Elect Director Kim S. Fennebresque Management For For 1.8 Elect Director Marjorie Magner Management For For 1.9 Elect Director John J. Stack Management For For 1.10 Elect Director Michael F. Steib Management For For 1.11 Elect Director Jeffrey J. Brown Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Non-Employee Director Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For ALTRIA GROUP, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For For 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For Against 1.6 Elect Director Debra J. Kelly-Ennis Management For For 1.7 Elect Director W. Leo Kiely, III Management For For 1.8 Elect Director Kathryn B. McQuade Management For For 1.9 Elect Director George Munoz Management For For 1.10 Elect Director Nabil Y. Sakkab Management For For 1.11 Elect Director Virginia E. Shanks Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Cease Tobacco-Related Advertising Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:JUN 28, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Brian Duperreault Management For For 1c Elect Director Peter R. Fisher Management For For 1d Elect Director John H. Fitzpatrick Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Linda A. Mills Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Securities Transfer Restrictions Management For For 4 Ratify NOL Rights Plan (NOL Pill) Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For APACHE CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Annell R. Bay Management For For 2 Elect Director John J. Christmann, IV Management For For 3 Elect Director Chansoo Joung Management For For 4 Elect Director William C. Montgomery Management For For 5 Elect Director Amy H. Nelson Management For For 6 Elect Director Daniel W. Rabun Management For For 7 Elect Director Peter A. Ragauss Management For For 8 Ratify Ernst & Young LLP as Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Advisory Vote on Say on Pay Frequency Management One Year One Year B/E AEROSPACE, INC. Meeting Date:JUL 28, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary M. VanDeWeghe Management For For 1.2 Elect Director James F. Albaugh Management For For 1.3 Elect Director John T. Whates Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For B/E AEROSPACE, INC. Meeting Date:MAR 09, 2017 Record Date:JAN 18, 2017 Meeting Type:SPECIAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For BAKER HUGHES INCORPORATED Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory D. Brenneman Management For For 1b Elect Director Clarence P. Cazalot, Jr. Management For For 1c Elect Director Martin S. Craighead Management For For 1d Elect Director William H. Easter, III Management For For 1e Elect Director Lynn L. Elsenhans Management For For 1f Elect Director Anthony G. Fernandes Management For For 1g Elect Director Claire W. Gargalli Management For For 1h Elect Director Pierre H. Jungels Management For For 1i Elect Director James A. Lash Management For For 1j Elect Director J. Larry Nichols Management For For 1k Elect Director James W. Stewart Management For For 1l Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BAKER HUGHES INCORPORATED Meeting Date:JUN 30, 2017 Record Date:MAY 25, 2017 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Material Terms of the Executive Officer Performance Goals Management For For BARCLAYS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Mary Francis as Director Management For For 5 Elect Sir Ian Cheshire as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Sir Gerry Grimstone as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect John McFarlane as Director Management For For 12 Re-elect Tushar Morzaria as Director Management For For 13 Re-elect Dambisa Moyo as Director Management For For 14 Re-elect Diane Schueneman as Director Management For For 15 Re-elect James Staley as Director Management For For 16 Appoint KPMG LLP as Auditors Management For For 17 Authorise the Board Audit Committee to Fix Remuneration of Auditors Management For For 18 Approve EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For Against 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Issue of Equity in Relation to Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Amend Long-Term Incentive Plan Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 26, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint KPMG LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect Nicandro Durante as Director Management For For 8 Re-elect Sue Farr as Director Management For For 9 Re-elect Ann Godbehere as Director Management For For 10 Re-elect Savio Kwan as Director Management For For 11 Re-elect Dr Pedro Malan as Director Management For For 12 Re-elect Dimitri Panayotopoulos as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Ben Stevens as Director Management For For 15 Elect Dr Marion Helmes as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CA, INC. Meeting Date:AUG 03, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:CA Security ID:12673P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Jens Alder Management For For 1B Elect Director Raymond J. Bromark Management For For 1C Elect Director Michael P. Gregoire Management For For 1D Elect Director Rohit Kapoor Management For For 1E Elect Director Jeffrey G. Katz Management For For 1F Elect Director Kay Koplovitz Management For For 1G Elect Director Christopher B. Lofgren Management For For 1H Elect Director Richard Sulpizio Management For For 1I Elect Director Laura S. Unger Management For For 1J Elect Director Arthur F. Weinbach Management For For 1K Elect Director Renato (Ron) Zambonini Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Shareholder Rights Plan (Poison Pill) Management For Against CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Richard D. Fairbank Management For For 1B Elect Director Ann Fritz Hackett Management For For 1C Elect Director Lewis Hay, III Management For For 1D Elect Director Benjamin P. Jenkins, III Management For For 1E Elect Director Peter Thomas Killalea Management For For 1F Elect Director Pierre E. Leroy Management For For 1G Elect Director Peter E. Raskind Management For For 1H Elect Director Mayo A. Shattuck, III Management For For 1I Elect Director Bradford H. Warner Management For For 1J Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Nonqualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For CATERPILLAR INC. Meeting Date:JUN 14, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Dennis A. Muilenburg Management For For 1.7 Elect Director William A. Osborn Management For For 1.8 Elect Director Debra L. Reed Management For For 1.9 Elect Director Edward B. Rust, Jr. Management For For 1.10 Elect Director Susan C. Schwab Management For For 1.11 Elect Director Jim Umpleby Management For For 1.12 Elect Director Miles D. White Management For For 1.13 Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 8 Report on Lobbying Priorities Shareholder Against Against 9 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 10 Amend Compensation Clawback Policy Shareholder Against Against 11 Require Independent Board Chairman Shareholder Against Against CHARTER COMMUNICATIONS, INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:CHTR Security ID:16119P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Lance Conn Management For For 1b Elect Director Kim C. Goodman Management For For 1c Elect Director Craig A. Jacobson Management For For 1d Elect Director Gregory B. Maffei Management For Against 1e Elect Director John C. Malone Management For Against 1f Elect Director John D. Markley, Jr. Management For For 1g Elect Director David C. Merritt Management For For 1h Elect Director Steven A. Miron Management For For 1i Elect Director Balan Nair Management For For 1j Elect Director Michael Newhouse Management For For 1k Elect Director Mauricio Ramos Management For For 1l Elect Director Thomas M. Rutledge Management For For 1m Elect Director Eric L. Zinterhofer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Adopt Proxy Access Right Shareholder Against For CHUBB LIMITED Meeting Date:MAY 18, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:CB Security ID:H1467J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Sheila P. Burke Management For For 5.5 Elect Director James I. Cash Management For For 5.6 Elect Director Mary Cirillo Management For For 5.7 Elect Director Michael P. Connors Management For For 5.8 Elect Director John A. Edwardson Management For For 5.9 Elect Director Leo F. Mullin Management For For 5.10 Elect Director Kimberly A. Ross Management For For 5.11 Elect Director Robert W. Scully Management For For 5.12 Elect Director Eugene B. Shanks, Jr. Management For For 5.13 Elect Director Theodore E. Shasta Management For For 5.14 Elect Director David H. Sidwell Management For For 5.15 Elect Director Olivier Steimer Management For For 5.16 Elect Director James M. Zimmerman Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For For 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 7.4 Appoint Robert W. Scully as Member of the Compensation Committee Management For For 7.5 Appoint James M. Zimmerman as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Approve Qualified Employee Stock Purchase Plan Management For For 10.1 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For 10.2 Approve Remuneration of Executive Management in the Amount of USD 41 Million for Fiscal 2018 Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Transact Other Business (Voting) Management For Against CIGNA CORPORATION Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Cordani Management For For 1.2 Elect Director Eric J. Foss Management For For 1.3 Elect Director Isaiah Harris, Jr. Management For For 1.4 Elect Director Jane E. Henney Management For For 1.5 Elect Director Roman Martinez, IV Management For For 1.6 Elect Director Donna F. Zarcone Management For For 1.7 Elect Director William D. Zollars Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Adopt Proxy Access Right Shareholder Against For CISCO SYSTEMS, INC. Meeting Date:DEC 12, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Amy L. Chang Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Arab and non-Arab Employees using EEO-1 Categories Shareholder Against Against 6 Establish Board Committee on Operations in Israeli Settlements Shareholder Against Against CIT GROUP INC. Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ellen R. Alemany Management For For 1b Elect Director Michael L. Brosnan Management For For 1c Elect Director Michael A. Carpenter Management For For 1d Elect Director Dorene C. Dominguez Management For For 1e Elect Director Alan Frank Management For For 1f Elect Director William M. Freeman Management For For 1g Elect Director R. Brad Oates Management For For 1h Elect Director Marianne Miller Parrs Management For For 1i Elect Director Gerald Rosenfeld Management For For 1j Elect Director John R. Ryan Management For For 1k Elect Director Sheila A. Stamps Management For For 1l Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CITIGROUP INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Anthony M. Santomero Management For For 1k Elect Director Diana L. Taylor Management For For 1l Elect Director William S. Thompson, Jr. Management For For 1m Elect Director James S. Turley Management For For 1n Elect Director Deborah C. Wright Management For For 1o Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Demonstrate No Gender Pay Gap Shareholder Against Against 6 Appoint a Stockholder Value Committee Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Claw-back of Payments under Restatements Shareholder Against Against 9 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against CITIZENS FINANCIAL GROUP, INC. Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Christine M. Cumming Management For For 1.4 Elect Director Anthony Di Iorio Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. "Lee" Higdon Management For For 1.8 Elect Director Charles J. "Bud" Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For For 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For CNH INDUSTRIAL N.V. Meeting Date:APR 14, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Discuss Remuneration Report Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Adopt Financial Statements Management For For 2.d Approve Dividends of EUR 0.11 Per Share Management For For 2.e Approve Discharge of Directors Management For For 3.a Reelect Sergio Marchionne as Executive Director Management For For 3.b Reelect Richard J. Tobin as Executive Director Management For For 3.c Reelect Mina Gerowin as Non-Executive Director Management For For 3.d Reelect Suzanne Heywood as Non-Executive Director Management For For 3.e Reelect Leo W. Houle as Non- Executive Director Management For For 3.f Reelect Peter Kalantzis as Non- Executive Director Management For For 3.g Reelect John B. Lanaway as Non- Executive Director Management For For 3.h Reelect Silke C. Scheiber as Non-Executive Director Management For For 3.i Reelect Guido Tabellini as Non-Executive Director Management For For 3.j Reelect Jacqueline A.Tammenoms Bakker as Non-Executive Director Management For For 3.k Reelect Jacques Theurillat as Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Amend the Non-Executive Directors' Compensation Plan Management For For 6 Close Meeting Management None None COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:CTSH Security ID:192446102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zein Abdalla Management For For 1b Elect Director Betsy S. Atkins Management For For 1c Elect Director Maureen Breakiron-Evans Management For For 1d Elect Director Jonathan Chadwick Management For For 1e Elect Director John M. Dineen Management For For 1f Elect Director Francisco D'Souza Management For For 1g Elect Director John N. Fox, Jr. Management For For 1h Elect Director John E. Klein Management For For 1i Elect Director Leo S. Mackay, Jr. Management For For 1j Elect Director Michael Patsalos-Fox Management For For 1k Elect Director Robert E. Weissman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Eliminate Supermajority Vote Requirement Shareholder For For 7 Provide Right to Act by Written Consent Shareholder Against For COLUMBIA BANKING SYSTEM, INC. Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:COLB Security ID:197236102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David A. Dietzler Management For For 1b Elect Director Craig D. Eerkes Management For For 1c Elect Director Ford Elsaesser Management For For 1d Elect Director Mark A. Finkelstein Management For For 1e Elect Director John P. Folsom Management For For 1f Elect Director Thomas M. Hulbert Management For For 1g Elect Director Michelle M. Lantow Management For For 1h Elect Director S. Mae Fujita Numata Management For For 1i Elect Director Elizabeth W. Seaton Management For For 1j Elect Director William T. Weyerhaeuser Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For COLUMBIA BANKING SYSTEM, INC. Meeting Date:JUN 08, 2017 Record Date:APR 12, 2017 Meeting Type:SPECIAL Ticker:COLB Security ID:197236102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For CONSOL ENERGY INC. Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:CNX Security ID:20854P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alvin R. Carpenter Management For For 1.2 Elect Director J. Palmer Clarkson Management For For 1.3 Elect Director William E. Davis Management For For 1.4 Elect Director Nicholas J. DeIuliis Management For For 1.5 Elect Director Maureen E. Lally-Green Management For For 1.6 Elect Director Bernard Lanigan, Jr. Management For For 1.7 Elect Director John T. Mills Management For For 1.8 Elect Director Joseph P. Platt Management For For 1.9 Elect Director William P. Powell Management For For 1.10 Elect Director Edwin S. Roberson Management For For 1.11 Elect Director William N. Thorndike, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Political Contributions and Expenditures Shareholder Against Against CVS HEALTH CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Mary L. Schapiro Management For For 1j Elect Director Richard J. Swift Management For For 1k Elect Director William C. Weldon Management For For 1l Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 7 Report on Pay Disparity Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against DELL TECHNOLOGIES INC. Meeting Date:JUN 26, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:DVMT Security ID:24703L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W. Dorman Management For For 1.2 Elect Director William D. Green Management For For 1.3 Elect Director Ellen J. Kullman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Increase Authorized Common Stock Management For Against DISH NETWORK CORPORATION Meeting Date:MAY 01, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:DISH Security ID:25470M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George R. Brokaw Management For For 1.2 Elect Director James DeFranco Management For For 1.3 Elect Director Cantey M. Ergen Management For For 1.4 Elect Director Charles W. Ergen Management For For 1.5 Elect Director Steven R. Goodbarn Management For For 1.6 Elect Director Charles M. Lillis Management For For 1.7 Elect Director Afshin Mohebbi Management For For 1.8 Elect Director David K. Moskowitz Management For For 1.9 Elect Director Tom A. Ortolf Management For For 1.10 Elect Director Carl E. Vogel Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year EDGEWELL PERSONAL CARE COMPANY Meeting Date:JAN 27, 2017 Record Date:NOV 28, 2016 Meeting Type:ANNUAL Ticker:EPC Security ID:28035Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Hatfield Management For For 1b Elect Director Daniel J. Heinrich Management For For 1c Elect Director Carla C. Hendra Management For For 1d Elect Director R. David Hoover Management For For 1e Elect Director John C. Hunter, III Management For For 1f Elect Director James C. Johnson Management For For 1g Elect Director Elizabeth Valk Long Management For For 1h Elect Director Rakesh Sachdev Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ELI LILLY AND COMPANY Meeting Date:MAY 01, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director William G. Kaelin, Jr. Management For For 1c Elect Director John C. Lechleiter Management For For 1d Elect Director David A. Ricks Management For For 1e Elect Director Marschall S. Runge Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Deferred Compensation Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against EMC CORPORATION Meeting Date:JUL 19, 2016 Record Date:MAY 13, 2016 Meeting Type:SPECIAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ENERGIZER HOLDINGS, INC. Meeting Date:JAN 30, 2017 Record Date:NOV 30, 2016 Meeting Type:ANNUAL Ticker:ENR Security ID:29272W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia J. Brinkley Management For For 1.2 Elect Director John E. Klein Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For FCB FINANCIAL HOLDINGS, INC. Meeting Date:MAY 15, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:FCB Security ID:30255G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vincent S. Tese Management For For 1.2 Elect Director Les J. Lieberman Management For For 1.3 Elect Director Stuart I. Oran Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For FEDERAL SIGNAL CORPORATION Meeting Date:APR 21, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:FSS Security ID:313855108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Goodwin Management For For 1.2 Elect Director Paul W. Jones Management For For 1.3 Elect Director Bonnie C. Lind Management For For 1.4 Elect Director Dennis J. Martin Management For For 1.5 Elect Director Richard R. Mudge Management For For 1.6 Elect Director William F. Owens Management For For 1.7 Elect Director Brenda L. Reichelderfer Management For For 1.8 Elect Director Jennifer L. Sherman Management For For 1.9 Elect Director John L. Workman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For FORESTAR GROUP INC. Meeting Date:MAY 09, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:FOR Security ID:346233109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Ashton Hudson Management For For 1.2 Elect Director William C. Powers, Jr. - WITHDRAWN Management None None 1.3 Elect Director Richard M. Smith Management For For 1.4 Elect Director Phillip J. Weber Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend NOL Rights Plan (NOL Pill) Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For GENERAL MOTORS COMPANY Meeting Date:JUN 06, 2017 Record Date:APR 07, 2017 Meeting Type:PROXY CONTEST Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Proxy Card) 1.1 Elect Director Joseph J. Ashton Management For For 1.2 Elect Director Mary T. Barra Management For For 1.3 Elect Director Linda R. Gooden Management For For 1.4 Elect Director Joseph Jimenez Management For For 1.5 Elect Director Jane L. Mendillo Management For For 1.6 Elect Director Michael G. Mullen Management For For 1.7 Elect Director James J. Mulva Management For For 1.8 Elect Director Patricia F. Russo Management For For 1.9 Elect Director Thomas M. Schoewe Management For For 1.10 Elect Director Theodore M. Solso Management For For 1.11 Elect Director Carol M. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Creation of Dual-Class Common Stock Shareholder Against Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Proxy Card) 1.1 Elect Directors Leo Hindery, Jr. Shareholder For Did Not Vote 1.2 Elect Director Vinit Sethi Shareholder For Did Not Vote 1.3 Elect Director William N. Thorndike, Jr. Shareholder For Did Not Vote 1.4 Management Nominee Joseph J. Ashton Shareholder For Did Not Vote 1.5 Management Nominee Mary T. Barra Shareholder For Did Not Vote 1.6 Management Nominee Linda R. Gooden Shareholder For Did Not Vote 1.7 Management Nominee Joseph Jimenez Shareholder For Did Not Vote 1.8 Management Nominee James J. Mulva Shareholder For Did Not Vote 1.9 Management Nominee Patricia F. Russo Shareholder For Did Not Vote 1.10 Management Nominee Thomas M. Schoewe Shareholder For Did Not Vote 1.11 Management Nominee Theodore M. Solso Shareholder For Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 3 Approve Executive Incentive Bonus Plan Management For Did Not Vote 4 Approve Omnibus Stock Plan Management For Did Not Vote 5 Ratify Deloitte & Touche LLP as Auditors Management For Did Not Vote 6 Require Independent Board Chairman Shareholder Against Did Not Vote 7 Creation of Dual-Class Common Stock Shareholder For Did Not Vote GUARANTY BANCORP Meeting Date:SEP 02, 2016 Record Date:JUL 05, 2016 Meeting Type:SPECIAL Ticker:GBNK Security ID:40075T607 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Increase Authorized Common Stock Management For For 3 Issue Shares in Connection with Acquisition Management For For 4 Adjourn Meeting Management For For GUARANTY BANCORP Meeting Date:MAY 02, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T607 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Suzanne R. Brennan Management For For 1B Elect Director Edward B. Cordes Management For For 1C Elect Director John M. Eggemeyer Management For For 1D Elect Director Keith R. Finger Management For For 1E Elect Director Stephen D. Joyce Management For For 1F Elect Director Gail H. Klapper Management For For 1G Elect Director Stephen G. McConahey Management For For 1H Elect Director Paul W. Taylor Management For For 1I Elect Director Albert C.Yates Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For HEWLETT PACKARD ENTERPRISE COMPANY Meeting Date:MAR 22, 2017 Record Date:JAN 23, 2017 Meeting Type:ANNUAL Ticker:HPE Security ID:42824C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel Ammann Management For For 1b Elect Director Marc L. Andreessen Management For For 1c Elect Director Michael J. Angelakis Management For For 1d Elect Director Leslie A. Brun Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director Klaus Kleinfeld Management For For 1g Elect Director Raymond J. Lane Management For For 1h Elect Director Ann M. Livermore Management For For 1i Elect Director Raymond E. Ozzie Management For For 1j Elect Director Gary M. Reiner Management For For 1k Elect Director Patricia F. Russo Management For For 1l Elect Director Lip-Bu Tan Management For For 1m Elect Director Margaret C. Whitman Management For For 1n Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For IMPERIAL BRANDS PLC Meeting Date:FEB 01, 2017 Record Date:JAN 30, 2017 Meeting Type:ANNUAL Ticker:IMB Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Elect Therese Esperdy as Director Management For For 7 Re-elect David Haines as Director Management For For 8 Re-elect Matthew Phillips as Director Management For For 9 Elect Steven Stanbrook as Director Management For For 10 Re-elect Oliver Tant as Director Management For For 11 Re-elect Mark Williamson as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Re-elect Malcolm Wyman as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 21 Adopt New Articles of Association Management For For INTERNATIONAL PAPER COMPANY Meeting Date:MAY 08, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:IP Security ID:460146103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David J. Bronczek Management For For 1b Elect Director William J. Burns Management For For 1c Elect Director Ahmet C. Dorduncu Management For For 1d Elect Director Ilene S. Gordon Management For For 1e Elect Director Jay L. Johnson Management For For 1f Elect Director Stacey J. Mobley Management For For 1g Elect Director Kathryn D. Sullivan Management For For 1h Elect Director Mark S. Sutton Management For For 1i Elect Director John L. Townsend, III Management For For 1j Elect Director William G. Walter Management For For 1k Elect Director J. Steven Whisler Management For For 1l Elect Director Ray G. Young Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Pro-rata Vesting of Equity Awards Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director Todd A. Combs Management For For 1f Elect Director James S. Crown Management For For 1g Elect Director James Dimon Management For For 1h Elect Director Timothy P. Flynn Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Michael A. Neal Management For For 1k Elect Director Lee R. Raymond Management For For 1l Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Clawback Amendment Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against Against 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 10 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against For KINDER MORGAN, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Kimberly A. Dang Management For For 1.4 Elect Director Ted A. Gardner Management For Against 1.5 Elect Director Anthony W. Hall, Jr. Management For For 1.6 Elect Director Gary L. Hultquist Management For For 1.7 Elect Director Ronald L. Kuehn, Jr. Management For For 1.8 Elect Director Deborah A. Macdonald Management For For 1.9 Elect Director Michael C. Morgan Management For For 1.10 Elect Director Arthur C. Reichstetter Management For For 1.11 Elect Director Fayez Sarofim Management For For 1.12 Elect Director C. Park Shaper Management For For 1.13 Elect Director William A. Smith Management For For 1.14 Elect Director Joel V. Staff Management For For 1.15 Elect Director Robert F. Vagt Management For For 1.16 Elect Director Perry M. Waughtal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against For 4 Report on Methane Emissions Shareholder Against Against 5 Report on Annual Sustainability Shareholder Against Against 6 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against KLX INC. Meeting Date:AUG 25, 2016 Record Date:JUN 30, 2016 Meeting Type:ANNUAL Ticker:KLXI Security ID:482539103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Benjamin A. Hardesty Management For For 1.2 Elect Director Stephen M. Ward, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For KONINKLIJKE KPN NV Meeting Date:APR 12, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Dividends of EUR 0.125 Per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Ratify Ernst & Young as Auditors Management For For 10 Announce Intention to Reappoint Farwerck to the Management Board Management None None 11 Opportunity to Make Recommendations Management None None 12 Elect D.J. Haank to Supervisory Board Management For For 13 Elect C.J. Garcia Moreno Elizondo to Supervisory Board Management For For 14 Announce Vacancies on the Board Management None None 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Cancellation of Repurchased Shares Management For For 17 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 18 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 19 Close Meeting Management None None LAFARGEHOLCIM LTD. Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:LHN Security ID:H4768E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Discharge of Board and Senior Management Management For Against 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 2.00 per Share Management For For 4.1a Reelect Beat Hess as Director and Board Chairman Management For For 4.1b Reelect Bertrand Colomb as Director Management For For 4.1c Reelect Paul Desmarais as Director Management For For 4.1d Reelect Oscar Fanjul as Director Management For For 4.1e Reelect Gerard Lamarche as Director Management For For 4.1f Reelect Adrian Loader as Director Management For For 4.1g Reelect Juerg Oleas as Director Management For For 4.1h Reelect Nassef Sawiris as Director Management For For 4.1i Reelect Thomas Schmidheiny as Director Management For For 4.1j Reelect Hanne Sorensen as Director Management For For 4.1k Reelect Dieter Spaelti as Director Management For For 4.2 Elect Patrick Kron as Director Management For For 4.3.1 Reappoint Paul Desmarais as Member of the Compensation Committee Management For For 4.3.2 Reappoint Oscar Fanjul as Member of the Compensation Committee Management For For 4.3.3 Reappoint Adrian Loader as Member of the Compensation Committee Management For For 4.3.4 Reappoint Nassef Sawiris as Member of the Compensation Committee Management For For 4.3.5 Reappoint Hanne Sorensen as Member of the Compensation Committee Management For For 4.4.1 Ratify Deloitte AG as Auditors Management For For 4.4.2 Designate Thomas Ris as Independent Proxy Management For For 5.1 Approve Remuneration of Directors in the Amount of CHF 5.4 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 40.5 Million Management For For 6 Transact Other Business (Voting) Management For Against LINKEDIN CORPORATION Meeting Date:AUG 19, 2016 Record Date:JUL 18, 2016 Meeting Type:SPECIAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against MARATHON OIL CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gaurdie E. Banister, Jr. Management For For 1b Elect Director Gregory H. Boyce Management For For 1c Elect Director Chadwick C. Deaton Management For For 1d Elect Director Marcela E. Donadio Management For For 1e Elect Director Philip Lader Management For For 1f Elect Director Michael E. J. Phelps Management For For 1g Elect Director Dennis H. Reilley Management For For 1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MERCK & CO., INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director Rochelle B. Lazarus Management For For 1g Elect Director John H. Noseworthy Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Holy Land Principles Shareholder Against Against 7 Report on Risks of Doing Business in Conflict-Affected Areas Shareholder Against Against 8 Report on Board Oversight of Product Safety and Quality Shareholder Against Against METLIFE, INC. Meeting Date:JUN 13, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director David L. Herzog Management For For 1.4 Elect Director R. Glenn Hubbard Management For For 1.5 Elect Director Steven A. Kandarian Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director Edward J. Kelly, III Management For For 1.8 Elect Director William E. Kennard Management For For 1.9 Elect Director James M. Kilts Management For For 1.10 Elect Director Catherine R. Kinney Management For For 1.11 Elect Director Denise M. Morrison Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against MONSANTO COMPANY Meeting Date:DEC 13, 2016 Record Date:NOV 07, 2016 Meeting Type:SPECIAL Ticker:MON Security ID:61166W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For MONSANTO COMPANY Meeting Date:JAN 27, 2017 Record Date:DEC 05, 2016 Meeting Type:ANNUAL Ticker:MON Security ID:61166W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dwight M. 'Mitch' Barns Management For For 1b Elect Director Gregory H. Boyce Management For For 1c Elect Director David L. Chicoine Management For For 1d Elect Director Janice L. Fields Management For For 1e Elect Director Hugh Grant Management For For 1f Elect Director Arthur H. Harper Management For For 1g Elect Director Laura K. Ipsen Management For For 1h Elect Director Marcos M. Lutz Management For For 1i Elect Director C. Steven McMillan Management For For 1j Elect Director Jon R. Moeller Management For For 1k Elect Director George H. Poste Management For For 1l Elect Director Robert J. Stevens Management For For 1m Elect Director Patricia Verduin Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Effectiveness and Risks of Glyphosate Use Shareholder Against Against NOKIA CORP. Meeting Date:MAY 23, 2017 Record Date:MAY 11, 2017 Meeting Type:ANNUAL Ticker:NOKIA Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.17 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 to Chair, EUR 185,000 to Vice Chair and EUR 160,000 to Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Ten Management For For 12 Reelect Bruce Brown, Louis Hughes, Jean Monty, Elizabeth Nelson, Olivier Piou, Risto Siilasmaa, Carla Smits-Nusteling and Kari Stadigh as Directors, Elect Jeanette Horan and Edward Kozel as New Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 560 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOKIA CORP. Meeting Date:MAY 23, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:NOKIA Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.17 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 to Chair, EUR 185,000 to Vice Chair and EUR 160,000 to Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 11 Fix Number of Directors at Ten Management For For 12.1 Reelect Bruce Brown as Director Management For For 12.2 Elect Jeanette Horan as Director Management For For 12.3 Reelect Louis Hughes as Director Management For For 12.4 Elect Edward Kozel as Director Management For For 12.5 Reelect Jean Monty as Director Management For For 12.6 Reelect Elizabeth Nelson as Director Management For For 12.7 Reelect Olivier Piou as Director Management For For 12.8 Reelect Risto Siilasmaa as Director Management For For 12.9 Reelect Carla Smits-Nusteling as Director Management For For 12.10 Reelect Kari Stadigh as Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 560 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 28, 2017 Record Date:JAN 20, 2017 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.75 per Share Management For For 4 Approve CHF 5.14 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5.1 Approve Maximum Remuneration of Directors in the Amount of CHF 8.5 Million Management For For 5.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 99 Million Management For For 5.3 Approve Remuneration Report (Non-Binding) Management For For 6.1 Reelect Joerg Reinhardt as Director and Chairman Management For For 6.2 Reelect Nancy C. Andrews as Director Management For For 6.3 Reelect Dimitri Azar as Director Management For For 6.4 Reelect Ton Buechner as Director Management For For 6.5 Reelect Srikant Datar as Director Management For For 6.6 Reelect Elizabeth Doherty as Director Management For For 6.7 Reelect Ann Fudge as Director Management For For 6.8 Reelect Pierre Landolt as Director Management For For 6.9 Reelect Andreas von Planta as Director Management For For 6.10 Reelect Charles L. Sawyers as Director Management For For 6.11 Reelect Enrico Vanni as Director Management For For 6.12 Reelect William T. Winters as Director Management For For 6.13 Elect Frans van Houten as Director Management For For 7.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 7.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 7.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 7.4 Appoint William T. Winters as Member of the Compensation Committee Management For For 8 Ratify PricewaterhouseCoopers AG as Auditors Management For For 9 Designate Peter Andreas Zahn as Independent Proxy Management For For 10 Transact Other Business (Voting) Management For Against OFFICE DEPOT, INC. Meeting Date:JUL 13, 2016 Record Date:JUN 09, 2016 Meeting Type:ANNUAL Ticker:ODP Security ID:676220106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roland C. Smith Management For For 1b Elect Director Warren F. Bryant Management For For 1c Elect Director Rakesh Gangwal Management For For 1d Elect Director Cynthia T. Jamison Management For For 1e Elect Director V. James Marino Management For For 1f Elect Director Francesca Ruiz de Luzuriaga Management For For 1g Elect Director Michael J. Massey Management For For 1h Elect Director David M. Szymanski Management For For 1i Elect Director Nigel Travis Management For For 1j Elect Director Joseph S. Vassalluzzo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEPSICO, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Daniel Vasella Management For For 1m Elect Director Darren Walker Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 6 Adopt Holy Land Principles Shareholder Against Against PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 03, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Andre Calantzopoulos Management For For 1.3 Elect Director Louis C. Camilleri Management For For 1.4 Elect Director Massimo Ferragamo Management For For 1.5 Elect Director Werner Geissler Management For For 1.6 Elect Director Jennifer Li Management For For 1.7 Elect Director Jun Makihara Management For For 1.8 Elect Director Sergio Marchionne Management For For 1.9 Elect Director Kalpana Morparia Management For For 1.10 Elect Director Lucio A. Noto Management For For 1.11 Elect Director Frederik Paulsen Management For For 1.12 Elect Director Robert B. Polet Management For For 1.13 Elect Director Stephen M. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Restricted Stock Plan Management For For 5 Approve Non-Employee Director Restricted Stock Plan Management For For 6 Ratify PricewaterhouseCoopers SA as Auditors Management For For 7 Establish a Board Committee on Human Rights Shareholder Against Against 8 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LE86 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote RELX PLC Meeting Date:APR 20, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Amend Long-Term Incentive Plan Management For For 4 Approve Remuneration Report Management For For 5 Approve Final Dividend Management For For 6 Reappoint Ernst & Young LLP as Auditors Management For For 7 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 8 Re-elect Erik Engstrom as Director Management For For 9 Re-elect Anthony Habgood as Director Management For For 10 Re-elect Wolfhart Hauser as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Marike van Lier Lels as Director Management For For 13 Re-elect Nick Luff as Director Management For For 14 Re-elect Robert MacLeod as Director Management For For 15 Re-elect Carol Mills as Director Management For For 16 Re-elect Linda Sanford as Director Management For For 17 Re-elect Ben van der Veer as Director Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Elect Lee Jae-yong as Inside Director Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SENSATA TECHNOLOGIES HOLDING N.V. Meeting Date:MAY 18, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:ST Security ID:N7902X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Paul Edgerley as Director Management For For 1.2 Elect Martha Sullivan as Director Management For For 1.3 Elect Beda Bolzenius as Director Management For For 1.4 Elect James E. Heppelmann as Director Management For For 1.5 Elect Charles W. Peffer as Director Management For For 1.6 Elect Kirk P. Pond as Director Management For For 1.7 Elect Constance E. Skidmore as Director Management For For 1.8 Elect Andrew Teich as Director Management For For 1.9 Elect Thomas Wroe as Director Management For For 1.10 Elect Stephen Zide as Director Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3b Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Board and President Management For For 5 Grant Board Authority to Repurchase Shares Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Change Location of Registered Office Management For For ST. JUDE MEDICAL, INC. Meeting Date:OCT 26, 2016 Record Date:SEP 16, 2016 Meeting Type:ANNUAL Ticker:STJ Security ID:790849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3a Elect Director Stuart M. Essig Management For For 3b Elect Director Barbara B. Hill Management For For 3c Elect Director Michael A. Rocca Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Approve Omnibus Stock Plan Management For For 6 Declassify the Board of Directors Management For For 7 Provide Proxy Access Right Management For For 8 Ratify Ernst & Young LLP as Auditors Management For For 9 Adjourn Meeting Management For For 10 Reduce Supermajority Vote Requirement Shareholder Against For STATE BANK FINANCIAL CORPORATION Meeting Date:MAY 25, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:STBZ Security ID:856190103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James R. Balkcom, Jr. Management For For 1b Elect Director Archie L. Bransford, Jr. Management For For 1c Elect Director Kim M. Childers Management For For 1d Elect Director Ann Q. Curry Management For For 1e Elect Director Joseph W. Evans Management For For 1f Elect Director Virginia A. Hepner Management For For 1g Elect Director John D. Houser Management For For 1h Elect Director Anne H. Kaiser Management For For 1i Elect Director William D. McKnight Management For For 1j Elect Director Robert H. McMahon Management For For 1k Elect Director J. Thomas Wiley, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Dixon Hughes Goodman LLP as Auditors Management For For STRYKER CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director Andrew K. Silvernail Management For For 1h Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Restricted Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year SYMANTEC CORPORATION Meeting Date:NOV 01, 2016 Record Date:SEP 02, 2016 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory S. Clark Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Kenneth Y. Hao Management For For 1d Elect Director David W. Humphrey Management For For 1e Elect Director Geraldine B. Laybourne Management For For 1f Elect Director David L. Mahoney Management For For 1g Elect Director Robert S. Miller Management For For 1h Elect Director Anita M. Sands Management For For 1i Elect Director Daniel H. Schulman Management For For 1j Elect Director V. Paul Unruh Management For For 1k Elect Director Suzanne M. Vautrinot Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE GOODYEAR TIRE & RUBBER COMPANY Meeting Date:APR 10, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:GT Security ID:382550101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William J. Conaty Management For For 1b Elect Director James A. Firestone Management For For 1c Elect Director Werner Geissler Management For For 1d Elect Director Peter S. Hellman Management For For 1e Elect Director Laurette T. Koellner Management For For 1f Elect Director Richard J. Kramer Management For For 1g Elect Director W. Alan McCollough Management For For 1h Elect Director John E. McGlade Management For For 1i Elect Director Michael J. Morell Management For For 1j Elect Director Roderick A. Palmore Management For For 1k Elect Director Stephanie A. Streeter Management For For 1l Elect Director Thomas H. Weidemeyer Management For For 1m Elect Director Michael R. Wessel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against Against THE HARTFORD FINANCIAL SERVICES GROUP, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HIG Security ID:416515104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert B. Allardice, III Management For For 1b Elect Director Trevor Fetter Management For For 1c Elect Director Kathryn A. Mikells Management For For 1d Elect Director Michael G. Morris Management For For 1e Elect Director Thomas A. Renyi Management For For 1f Elect Director Julie G. Richardson Management For For 1g Elect Director Teresa Wynn Roseborough Management For For 1h Elect Director Virginia P. Ruesterholz Management For For 1i Elect Director Charles B. Strauss Management For For 1j Elect Director Christopher J. Swift Management For For 1k Elect Director H. Patrick Swygert Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE KROGER CO. Meeting Date:JUN 22, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:KR Security ID:501044101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nora A. Aufreiter Management For For 1b Elect Director Robert D. Beyer Management For For 1c Elect Director Anne Gates Management For For 1d Elect Director Susan J. Kropf Management For For 1e Elect Director W. Rodney McMullen Management For For 1f Elect Director Jorge P. Montoya Management For For 1g Elect Director Clyde R. Moore Management For For 1h Elect Director James A. Runde Management For For 1i Elect Director Ronald L. Sargent Management For For 1j Elect Director Bobby S. Shackouls Management For For 1k Elect Director Mark S. Sutton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 6 Assess Benefits of Adopting Renewable Energy Goals Shareholder Against Against 7 Adopt Policy and Plan to Eliminate Deforestation in Supply Chain Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 25, 2017 Record Date:FEB 03, 2017 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Bunch Management For For 1.2 Elect Director Marjorie Rodgers Cheshire Management For For 1.3 Elect Director William S. Demchak Management For For 1.4 Elect Director Andrew T. Feldstein Management For For 1.5 Elect Director Daniel R. Hesse Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Jane G. Pepper Management For For 1.9 Elect Director Donald J. Shepard Management For For 1.10 Elect Director Lorene K. Steffes Management For For 1.11 Elect Director Dennis F. Strigl Management For For 1.12 Elect Director Michael J. Ward Management For For 1.13 Elect Director Gregory D. Wasson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against THE WILLIAMS COMPANIES, INC. Meeting Date:NOV 23, 2016 Record Date:OCT 07, 2016 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Stephen W. Bergstrom Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Kathleen B. Cooper Management For For 1.5 Elect Director Peter A. Ragauss Management For For 1.6 Elect Director Scott D. Sheffield Management For For 1.7 Elect Director Murray D. Smith Management For For 1.8 Elect Director William H. Spence Management For For 1.9 Elect Director Janice D. Stoney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Stephen W. Bergstrom Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Charles I. Cogut Management For For 1.5 Elect Director Kathleen B. Cooper Management For For 1.6 Elect Director Michael A. Creel Management For For 1.7 Elect Director Peter A. Ragauss Management For For 1.8 Elect Director Scott D. Sheffield Management For For 1.9 Elect Director Murray D. Smith Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Janice D. Stoney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THYSSENKRUPP AG Meeting Date:JAN 27, 2017 Record Date:JAN 05, 2017 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.15 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/2016 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016/2017 Management For For TIME WARNER INC. Meeting Date:FEB 15, 2017 Record Date:JAN 03, 2017 Meeting Type:SPECIAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For TIME WARNER INC. Meeting Date:JUN 15, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William P. Barr Management For For 1b Elect Director Jeffrey L. Bewkes Management For For 1c Elect Director Robert C. Clark Management For For 1d Elect Director Mathias Dopfner Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Carlos M. Gutierrez Management For For 1g Elect Director Fred Hassan Management For For 1h Elect Director Paul D. Wachter Management For For 1i Elect Director Deborah C. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 10, 2016 Record Date:SEP 13, 2016 Meeting Type:ANNUAL Ticker:FOXA Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For For 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For For 1l Elect Director Tidjane Thiam Management For For 1m Elect Director Jeffrey W. Ubben Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VISTRA ENERGY CORP. Meeting Date:MAY 16, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:VST Security ID:92840M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gavin R. Baiera Management For For 1.2 Elect Director Curtis A. Morgan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Re-elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Elect David Nish as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For VOYA FINANCIAL, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:VOYA Security ID:929089100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lynne Biggar Management For For 1b Elect Director Jane P. Chwick Management For For 1c Elect Director Ruth Ann M. Gillis Management For For 1d Elect Director J. Barry Griswell Management For For 1e Elect Director Frederick S. Hubbell Management For For 1f Elect Director Rodney O. Martin, Jr. Management For For 1g Elect Director Byron H. Pollitt, Jr. Management For For 1h Elect Director Joseph V. Tripodi Management For For 1i Elect Director Deborah C. Wright Management For For 1j Elect Director David Zwiener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For WALGREENS BOOTS ALLIANCE, INC. Meeting Date:JAN 26, 2017 Record Date:NOV 28, 2016 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director William C. Foote Management For For 1d Elect Director Ginger L. Graham Management For For 1e Elect Director John A. Lederer Management For For 1f Elect Director Dominic P. Murphy Management For For 1g Elect Director Stefano Pessina Management For For 1h Elect Director Leonard D. Schaeffer Management For For 1i Elect Director Nancy M. Schlichting Management For For 1j Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Proxy Access Shareholder Against Against 6 Approve Report on Executive Pay & Sustainability Performance Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 25, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Lloyd H. Dean Management For Against 1d Elect Director Elizabeth A. Duke Management For For 1e Elect Director Enrique Hernandez, Jr. Management For Against 1f Elect Director Donald M. James Management For For 1g Elect Director Cynthia H. Milligan Management For For 1h Elect Director Karen B. Peetz Management For For 1i Elect Director Federico F. Pena Management For Against 1j Elect Director James H. Quigley Management For Against 1k Elect Director Stephen W. Sanger Management For For 1l Elect Director Ronald L. Sargent Management For For 1m Elect Director Timothy J. Sloan Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Review and Report on Business Standards Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against 7 Report on Divesting Non-Core Business Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Global Policy Regarding the Rights of Indigenous People Shareholder Against Against WESTROCK COMPANY Meeting Date:JAN 27, 2017 Record Date:DEC 02, 2016 Meeting Type:ANNUAL Ticker:WRK Security ID:96145D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Timothy J. Bernlohr Management For For 1b Elect Director J. Powell Brown Management For For 1c Elect Director Michael E. Campbell Management For For 1d Elect Director Terrell K. Crews Management For For 1e Elect Director Russell M. Currey Management For For 1f Elect Director John A. Luke, Jr. Management For For 1g Elect Director Gracia C. Martore Management For For 1h Elect Director James E. Nevels Management For For 1i Elect Director Timothy H. Powers Management For For 1j Elect Director Steven C. Voorhees Management For For 1k Elect Director Bettina M. Whyte Management For For 1l Elect Director Alan D. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 25, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yves Brouillette Management For For 1.2 Elect Director G. Manning Rountree Management For For 2.1 Elect Director Kevin Pearson for HG Re Ltd. Management For For 2.2 Elect Director Jennifer Pitts for HG Re Ltd. Management For For 2.3 Elect Director Christine Repasy for HG Re Ltd. Management For For 2.4 Elect Director John Sinkus for HG Re Ltd. Management For For 3.1 Elect Director Reid T. Campbell for Any New Non-United States Operating Subsidiary of WTM Management For For 3.2 Elect Director Kevin Pearson for Any New Non-United States Operating Subsidiary of WTM Management For For 3.3 Elect Director Jennifer Pitts for Any New Non-United States Operating Subsidiary of WTM Management For For 3.4 Elect Director G. Manning Rountree for Any New Non-United States Operating Subsidiary of WTM Management For For 4.1 Elect Director Christopher Garrod for Split Rock Insurance, Ltd. Management For For 4.2 Elect Director Sarah Kolar for Split Rock Insurance, Ltd. Management For For 4.3 Elect Director Kevin Pearson for Split Rock Insurance, Ltd. Management For For 4.4 Elect Director John Treacy for Split Rock Insurance, Ltd. Management For For 5.1 Elect Director Sarah Kolar for Grand Marais Capital Limited Management For For 5.2 Elect Director Jonah Pfeffer for Grand Marais Capital Limited Management For For 5.3 Elect Director Davinia Smith for Grand Marais Capital Limited Management For For 6.1 Elect Director Sarah Kolar for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.2 Elect Director Paul McDonough for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.3 Elect Director Kevin Pearson for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 6.4 Elect Director John Treacy for Any New Non-United States Operating Subsidiary of OneBeacon Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year 9 Ratify PricewaterhouseCoopers LLP as Auditors Management For For XL GROUP LTD Meeting Date:MAY 19, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:XL Security ID:G98294104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Dale R. Comey Management For For 1.3 Elect Director Claus-Michael Dill Management For For 1.4 Elect Director Robert R. Glauber Management For For 1.5 Elect Director Edward J. Kelly, III Management For For 1.6 Elect Director Joseph Mauriello Management For For 1.7 Elect Director Michael S. McGavick Management For For 1.8 Elect Director Eugene M. McQuade Management For For 1.9 Elect Director Clayton S. Rose Management For For 1.10 Elect Director Anne Stevens Management For For 1.11 Elect Director John M. Vereker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Mutual Series Funds By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
